Exhibit 10.1

EXECUTION VERSION

 

 

CREDIT AGREEMENT

dated as of April 4, 2014,

among

CS INTERMEDIATE HOLDCO 2 LLC,

as the Borrower,

CS INTERMEDIATE HOLDCO 1 LLC,

as Holdings,

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent and Collateral Agent,

The Other Lenders Party Hereto,

DEUTSCHE BANK SECURITIES INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC, BARCLAYS BANK PLC

and

UBS SECURITIES LLC

as Joint Lead Arrangers and Joint Bookrunners,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Syndication Agent,

and

J.P. MORGAN SECURITIES LLC, BARCLAYS BANK PLC

and

UBS SECURITIES LLC,

as Co-Documentation Agents

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

  

1.01

  Defined Terms      1   

1.02

  Other Interpretive Provisions      52   

1.03

  Accounting Terms      52   

1.04

  Rounding      53   

1.05

  References to Agreements and Laws      53   

1.06

  Times of Day      53   

1.07

  Timing of Payment or Performance      53   

1.08

  Currency Equivalents Generally      53   

1.09

  Calculation of Baskets      53   

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

  

2.01

  The Loans      53   

2.02

  Borrowings, Conversions and Continuations of Loans      54   

2.03

  [Reserved]      55   

2.04

  [Reserved]      55   

2.05

  Prepayments      55   

2.06

  Termination of Commitments      58   

2.07

  Repayment of Term Loans      58   

2.08

  Interest      58   

2.09

  [Reserved]      59   

2.10

  Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     59   

2.11

  Evidence of Indebtedness      59   

2.12

  Payments Generally; Administrative Agent’s Clawback      60   

2.13

  Sharing of Payments      61   

2.14

  [Reserved]      61   

2.15

  Extension Offers      61   

2.16

  Increase Facilities      63   

2.17

  New Term Facility      64   

2.18

  [Reserved]      66   

2.19

  Specified Refinancing Debt      66   

ARTICLE III TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

  

3.01

  Taxes      67   

3.02

  Illegality      70   

3.03

  Inability to Determine Rates      71   

3.04

  Increased Cost and Reduced Return; Capital Adequacy      71   

3.05

  Funding Losses      72   

3.06

  Matters Applicable to All Requests for Compensation      73   

3.07

  Replacement of Lenders Under Certain Circumstances      74   

3.08

  Survival      74    ARTICLE IV CONDITIONS PRECEDENT   

 

-i-



--------------------------------------------------------------------------------

Section

       Page  

4.01

  Conditions of Initial Credit Extension      75   

ARTICLE V REPRESENTATIONS AND WARRANTIES

  

5.01

  Organization and Qualification      77   

5.02

  Power and Authority      77   

5.03

  Enforceability      78   

5.04

  Corporate Names; Capital Structure      78   

5.05

  Locations      78   

5.06

  Title to Properties; Priority of Liens      78   

5.07

  Financial Statements; Solvency; Material Adverse Effect      78   

5.08

  Taxes      79   

5.09

  [Reserved]      79   

5.10

  Intellectual Property      79   

5.11

  Governmental Approvals      79   

5.12

  Compliance with Laws      79   

5.13

  Compliance with Environmental Laws      80   

5.14

  Burdensome Contracts      80   

5.15

  Litigation      80   

5.16

  No Defaults      80   

5.17

  ERISA      80   

5.18

  [Reserved]      81   

5.19

  Labor Relations      81   

5.20

  Not a Regulated Entity      82   

5.21

  Margin Stock      82   

5.22

  Perfection, Etc.      82   

5.23

  OFAC      83   

5.24

  Complete Disclosure      83   

ARTICLE VI AFFIRMATIVE COVENANTS

  

6.01

  Financial and Other Information      83   

6.02

  Notices      86   

6.03

  Compliance with Laws      87   

6.04

  Taxes      87   

6.05

  Preservation of Existence, Etc.      87   

6.06

  Maintenance of Properties      87   

6.07

  Insurance      87   

6.08

  Inspection Rights      88   

6.09

  Use of Proceeds      88   

6.10

  Covenant to Guarantee Obligations and Give Security      88   

6.11

  Post-Closing Matters      90   

ARTICLE VII NEGATIVE COVENANTS

  

7.01

  Liens      90   

7.02

  [Reserved]      91   

7.03

  Indebtedness      91   

7.04

  Fundamental Changes      97   

7.05

  Asset Sales      99   

7.06

  Restricted Payments      102   

 

-ii-



--------------------------------------------------------------------------------

Section

       Page  

7.07

  [Reserved]      108   

7.08

  Transactions with Affiliates      108   

7.09

  Dividend and Other Payment Restrictions Affecting Subsidiaries      111   

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

  

8.01

  Events of Default      114   

8.02

  Remedies Upon Event of Default      116   

8.03

  Application of Funds      116   

ARTICLE IX ADMINISTRATIVE AGENT AND OTHER AGENTS

  

9.01

  Appointment and Authorization of Agents      117   

9.02

  Delegation of Duties      117   

9.03

  Liability of Agents      118   

9.04

  Reliance by Agents      118   

9.05

  Notice of Default      118   

9.06

  Credit Decision; Disclosure of Information by Agents      119   

9.07

  Indemnification of Agent      119   

9.08

  Agents in their Individual Capacities      119   

9.09

  Successor Agents      120   

9.10

  Administrative Agent May File Proofs of Claim      120   

9.11

  Collateral and Guaranty Matters      121   

9.12

  [Reserved]      122   

9.13

  Other Agents; Arranger and Managers      122   

9.14

  Appointment of Supplemental Administrative Agents and Supplemental Collateral
Agents      122   

9.15

  Withholding Taxes      123   

ARTICLE X MISCELLANEOUS

  

10.01

  Amendments, Etc.      124   

10.02

  Notices; Effectiveness; Electronic Communications      125   

10.03

  No Waiver; Cumulative Remedies; Enforcement      127   

10.04

  Expenses and Taxes      128   

10.05

  Indemnification by the Borrower      128   

10.06

  Payments Set Aside      129   

10.07

  Successors and Assigns      130   

10.08

  Confidentiality      135   

10.09

  Setoff      136   

10.10

  Interest Rate Limitation      136   

10.11

  Counterparts      137   

10.12

  Integration; Effectiveness      137   

10.13

  Survival of Representations and Warranties      137   

10.14

  Severability      137   

10.15

  [Reserved]      137   

10.16

  Governing Law; Jurisdiction; Etc.      137   

10.17

  WAIVER OF RIGHT TO TRIAL BY JURY      138   

10.18

  Binding Effect      139   

10.19

  No Advisory or Fiduciary Responsibility      139   

10.20

  Affiliate Activities      139   

 

-iii-



--------------------------------------------------------------------------------

Section

       Page  

10.21

  Electronic Execution of Assignments and Certain Other Documents      140   

10.22

  USA PATRIOT ACT      140   

10.23

  Intercreditor Agreement      140   

SIGNATURES

     S-1   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

 

I

   Guarantors

2.01

   Commitments and Pro Rata Shares

5.04

   Corporate Information

5.05

   Locations

5.06(b)

   Owned Real Property

5.10

   Intellectual Property Matters

5.13

   Environmental Matters

5.15

   Litigation

5.19

   Labor Matters

5.22

   Filing Offices

6.11

   Post-Closing Matters

7.01

   Existing Liens

7.03

   Existing Indebtedness

7.06

   Existing Investments

10.02

   Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

 

A

   Committed Loan Notice

B

   Term Note

C-1

   Assignment and Assumption

C-2

   Affiliate Lender Assignment and Assumption

C-3

   Administrative Questionnaire

D-1

   Holdings Guaranty

D-2

   Subsidiary Guaranty

E

   Security Agreement

F

   Solvency Certificate

G

   Intercompany Subordination Agreement

H

   Intercreditor Agreement

I

   Compliance Certificate

J

   Perfection Certificate

K

   United States Tax Compliance Certificate

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT dated as of April 4, 2014 (as amended, restated,
supplemented, waived, replaced (whether or not upon termination, and whether
with the original lenders or otherwise) (this “Agreement”) among CS INTERMEDIATE
HOLDCO 2 LLC, a Delaware limited liability company (the “Borrower”), CS
INTERMEDIATE HOLDCO 1 LLC, a Delaware limited liability company (“Holdings”),
each lender from time to time party hereto (collectively, the “Lenders” and
each, individually, a “Lender”), Deutsche Bank Securities Inc. (“DBSI”), Merrill
Lynch, Pierce, Fenner & Smith Incorporated, J.P. Morgan Securities LLC, Barclays
Bank PLC and UBS Securities LLC as Joint Lead Arrangers and Joint Bookrunners,
Deutsche Bank AG New York Branch (“DBNY”), as Administrative Agent and
Collateral Agent (in such capacity, the “Agent”), Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as syndication agent (in such capacity, the
“Syndication Agent”) and J.P. Morgan Securities LLC, Barclays Bank PLC and UBS
Securities LLC, as co-documentation agents (in such capacity, the
“Co-Documentation Agents”).

PRELIMINARY STATEMENTS

WHEREAS, Cooper-Standard Holdings, Inc. (“Parent”) intends to refinance the
entire outstanding amount of Cooper Standard Automotive Inc. (“OpCo”)’s existing
8.500% Senior Notes due 2018 and the Parent’s 7.375% PIK Toggle Notes due 2018
(such notes, collectively, the “Existing Notes”), including applicable call
premiums and accrued and unpaid interest (collectively, the “Notes Refinancing”)
using proceeds of the Term Loans.

WHEREAS the Borrower has requested that, immediately upon satisfaction of the
conditions precedent set forth in Article IV below, the Lenders lend to the
Borrower a term loan facility in the aggregate principal amount of $750,000,000,
to be used to consummate the Refinancing and to pay related fees and expenses.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“ABL Collateral” has the meaning given to such term in the Intercreditor
Agreement.

“ABL Collateral Agent” means Bank of America, N.A. and any successor, as agent
under the ABL Credit Agreement, or if there is no ABL Credit Agreement, the “ABL
Collateral Agent” designated pursuant to the terms of the ABL Debt.

“ABL Credit Agreement” means (i) the amended and restated loan and security
agreement, dated as of April 8, 2013 (as amended by that certain amendment no. 1
to amended and restated loan and security agreement, dated as of May 13, 2013
and as further amended on the Closing Date) among Cooper-Standard Holdings Inc.,
Cooper-Standard Automotive Inc., Cooper-Standard Automotive Canada Limited,
Cooper-Standard Automotive International Holdings B.V., certain other
Subsidiaries of Cooper-Standard Automotive Inc., Bank of America, N.A., as
agent, and the other financial institutions party thereto, as amended, restated,
supplemented, waived, replaced (whether or not upon termination, and whether
with the original lenders or otherwise), restructured, repaid, refunded,
refinanced or otherwise

 

-1-



--------------------------------------------------------------------------------

modified from time to time, including any agreement or indenture extending the
maturity thereof, refinancing, replacing or otherwise restructuring all or any
portion of the Indebtedness under such agreement or agreements or indenture or
indentures or any successor or replacement agreement or agreements or indenture
or indentures or increasing the amount loaned or issued thereunder or altering
the maturity thereof, and (ii) whether or not the credit agreement referred to
in clause (i) remains outstanding, if designated by the Borrower to be included
in the definition of “ABL Credit Agreement,” one or more (A) debt facilities,
indentures or commercial paper facilities providing for revolving credit loans,
term loans, notes, debentures, receivables financing (including through the sale
of receivables to lenders or to special purpose entities formed to borrow from
lenders against such receivables) or letters of credit, (B) debt securities,
indentures or other forms of debt financing (including convertible or
exchangeable debt instruments or bank guarantees or bankers’ acceptances), or
(C) instruments or agreements evidencing any other Indebtedness, in each case,
with the same or different borrowers or issuers and, in each case, as amended,
supplemented, modified, extended, restructured, renewed, refinanced, restated,
increased, replaced or refunded in whole or in part from time to time.

“ABL Debt” means any (1) Indebtedness outstanding from time to time under any
ABL Credit Agreement, (2) all obligations with respect to such Indebtedness and
any Hedging Obligations incurred with any ABL Lender (or its Affiliates) and
secured by the ABL Collateral and (3) all Bank Products incurred with any ABL
Lender (or its Affiliates) and secured by the ABL Collateral.

“ABL Lender” means any lender or holder or agent or arranger of Indebtedness
under the ABL Credit Agreement.

“Acquired Indebtedness” means, with respect to any specified Person:

(1) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person,
whether or not such Indebtedness is incurred in connection with, or in
contemplation of, such other Person merging with or into, or becoming a
Subsidiary of such specified Person, and

(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

“Administrative Agent” means DBNY in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent permitted by
the terms hereof.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit C-3 or any other form approved by the
Administrative Agent.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of the Borrower or any of its Restricted Subsidiaries)
at law or in equity, or before or by any Governmental Authority, domestic or
foreign (including any Environmental Claims) pending against or affecting the
Borrower or any of its Restricted Subsidiaries or any property of the Borrower
or any of its Restricted Subsidiaries.

 

-2-



--------------------------------------------------------------------------------

“Affiliate” of any specified Person means any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such specified Person. For purposes of this definition, “Control”
(including, with correlative meanings, the terms “Controlling,” “Controlled by”
and “under common Control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Affiliate Lender Assignment and Assumption” has the meaning specified in
Section 10.07(i)(ii).

“Affiliate Lenders” means, collectively, any Affiliate of Parent other than
(i) any Subsidiary of Parent and (ii) any natural person.

“Agent-Related Persons” means each Agent, together with its Related Parties.

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering,
including the PATRIOT Act and the Proceeds of Crime Act.

“Applicable Calculation Date” has the meaning specified in the definition of
“Fixed Charge Coverage Ratio”.

“Applicable Measurement Period” means the most recently ended four fiscal
quarters immediately preceding the Applicable Calculation Date for which
internal financial statements are available.

“Applicable Rate” means a percentage per annum equal to 3.00% per annum for
Eurodollar Rate Loans, 2.00% per annum for Base Rate Loans.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Arrangers” means DBSI, Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P.
Morgan Securities LLC, Barclays Bank PLC and UBS Securities LLC, in their
respective capacities as joint lead arrangers and joint bookrunners.

“Asset Sale” means:

(1) the sale, conveyance, transfer or other disposition (whether in a single
transaction or a series of related transactions) of property or assets
(including by way of a Sale/Leaseback Transaction) of the Borrower or any
Restricted Subsidiary of the Borrower (each referred to in this definition as a
“disposition”); or

(2) the issuance or sale of Equity Interests (other than (i) directors’
qualifying shares or shares or interests required to be held by foreign
nationals or other third parties to the extent

 

-3-



--------------------------------------------------------------------------------

required by applicable law and (ii) Preferred Stock of Restricted Subsidiaries
issued in compliance with Section 7.03) of any Restricted Subsidiary (other than
to the Borrower or another Restricted Subsidiary of the Borrower) (whether in a
single transaction or a series of related transactions),

in each case other than:

(a) a sale, exchange or other disposition of Cash Equivalents or Investment
Grade Securities or obsolete, damaged, unnecessary, unsuitable or worn out
equipment or other assets in the ordinary course of business or any disposition
of inventory in the ordinary course of business;

(b) the sale, conveyance, lease or other disposition of all or substantially all
of the assets of the Borrower in a manner pursuant to Section 7.04;

(c) any Restricted Payment or Permitted Investment that is permitted to be made,
and is made, under Section 7.06;

(d) any disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary, in a single transaction or series of related
transactions, with an aggregate Fair Market Value of less than $5,000,000;

(e) any transfer or disposition of property or assets by a Restricted Subsidiary
of the Borrower to the Borrower or by the Borrower or a Restricted Subsidiary of
the Borrower to a Restricted Subsidiary of the Borrower;

(f) the creation of any Lien permitted under the terms hereof to the extent
constituting a disposition of property or assets;

(g) any issuance, sale or pledge of Equity Interests in, or Indebtedness or
other securities of, an Unrestricted Subsidiary;

(h) the sale, lease, assignment, license, sublease or discount of inventory,
equipment, accounts receivable, notes receivable or other current assets held
for sale in the ordinary course of business or the conversion of accounts
receivable to notes receivable or other dispositions of accounts receivable in
connection with the collection or compromise thereof;

(i) the lease, assignment or sublease of any real or personal property in the
ordinary course of business;

(j) a sale of accounts receivable, or participations therein, and Receivables
Assets in a Permitted Receivables Financing or in factoring or similar
transactions;

(k) a transfer of accounts receivable, or participations therein, and
Receivables Assets (or a fractional undivided interest therein) in a Permitted
Receivables Financing;

(l) any exchange of assets for assets (including a combination of assets and
Cash Equivalents) related to a Similar Business of comparable or greater market
value or usefulness to the business of the Borrower and its Restricted
Subsidiaries as a whole, as determined in good faith by the Borrower;

 

-4-



--------------------------------------------------------------------------------

(m) the grant in the ordinary course of business of any license or sub-license
of patents, trademarks, know-how, general intangibles and any other intellectual
property;

(n) any financing transaction with respect to property constructed or acquired
by the Borrower or any Restricted Subsidiary after the Closing Date, including
Sale/Leaseback Transactions permitted under the terms hereof;

(o) the surrender or waiver of contract rights or settlement, release or
surrender of a contract, tort or other litigation claim in the ordinary course
of business;

(p) the unwinding of any non-speculative Hedging Obligations;

(q) sales, transfers and other dispositions of Investments in joint ventures to
the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;

(r) the lapse or abandonment of intellectual property rights in the ordinary
course of business, which in the reasonable good faith determination of the
Borrower are not material to the conduct of the business of the Borrower and its
Restricted Subsidiaries taken as a whole;

(s) foreclosures, Casualty Events or any similar action on assets not prohibited
by this Agreement; and

(t) the sale of the Thermal and Emissions Business and the Tecalemit Business.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed or advised by the same investment
manager or advisor or affiliated investment managers or advisors.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit C-1.

“Bank Products” means any facilities or services related to cash management,
including treasury, depository, overdraft, credit or debit card, automated
clearing house fund transfer services, purchase card, electronic funds transfer
(including non-card e-payables services) and other cash management arrangements
and commercial credit card and merchant card services.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1.0%, (b) the rate of interest in
effect for such day as established from time to time by the Administrative Agent
as its “prime rate” at its principal U.S. office, and (c) the Eurodollar Rate
applicable to one month Interest Periods on the date of determination of the
Base Rate (taking into account any Eurodollar Rate floor under Section 2.08(a))
plus 1.0%. The “prime rate” is a rate set by the Administrative Agent based upon
various factors including the Administrative Agent’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate established by the Administrative Agent
shall take effect at the opening of business on the day such change is
effective.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

-5-



--------------------------------------------------------------------------------

“Board of Directors” means as to any Person, the board of directors or managers,
sole member or managing member, as applicable, of such Person (or, if such
Person is a partnership, the board of directors or other governing body of the
general partner of such Person) or any duly authorized committee thereof.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrower Materials” has the meaning specified in Section 6.01.

“Borrower Parties” means the collective reference to the Borrower and its
Restricted Subsidiaries, and “Borrower Party” means any one of them.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by the Lenders in accordance with the terms of this Agreement.

“Borrowing Base” means, as of any date, an amount equal to: (1) 85% of the value
of all accounts receivable owned by the Borrower and its Restricted Subsidiaries
as of the end of the most recent fiscal quarter preceding such date; plus
(2) the lesser of (i) 70% of the value of all inventory owned by the Borrower
and its Restricted Subsidiaries as of the end of the most recent fiscal quarter
preceding such date and (ii) 85% of the net orderly liquidation value of all
inventory owned by the Borrower and its Restricted Subsidiaries as of the end of
the most recent fiscal quarter preceding such date, all calculated on a
consolidated basis and in accordance with GAAP.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York and, if such day relates to any Eurodollar Rate Loan, means
any such day that is also a London Banking Day.

“Capital Expenditures” means, as of any date for the applicable period then
ended, all cash capital expenditures of the Borrower Parties on a consolidated
basis for such period, as determined in accordance with GAAP (including
acquisitions of Intellectual Property to the extent the cost thereof is treated
as a capitalized expense in accordance with GAAP made in cash during such
period).

“Capital Stock” means:

(1) in the case of a corporation, corporate stock;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP;
provided that any obligation in respect of operating leases of the Borrower or
its Restricted Subsidiaries, whether entered into before or after the Closing
Date, that are subsequently recharacterized as capital

 

-6-



--------------------------------------------------------------------------------

lease obligations of the Borrower and its Restricted Subsidiaries on a
consolidated basis due to a change in accounting treatment or otherwise after
the Closing Date will be deemed not to be treated as a Capital Lease Obligation
or Indebtedness.

“Cash Collateral Account” means a blocked, non-interest bearing deposit account
at the Administrative Agent (or another commercial bank reasonably acceptable to
the Administrative Agent) in the name of the Administrative Agent and under the
sole dominion and control of the Administrative Agent, and otherwise established
in a manner reasonably satisfactory to the Administrative Agent.

“Cash Contribution Amount” means the aggregate amount of cash contributions made
to the capital of the Borrower or any Guarantor described in the definition of
“Contribution Indebtedness.”

“Cash Equivalents” means:

(1) U.S. Dollars, Canadian dollars, pounds sterling, euros or the national
currency of any participating member state of the European Union;

(2) securities issued or directly and fully guaranteed or insured by the
government of the United States, Canada or any country that is a member of the
European Union or any agency or instrumentality thereof in each case with
maturities not exceeding two years from the date of acquisition;

(3) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year, and overnight
bank deposits, in each case with any commercial bank having capital and surplus
in excess of $500,000,000, or the foreign currency equivalent thereof, and whose
long-term debt is rated “A” or higher or the equivalent thereof by Moody’s or
S&P (or reasonably equivalent ratings of another internationally recognized
ratings agency);

(4) repurchase obligations for underlying securities of the types described in
clauses (2) and (3) above entered into with any financial institution meeting
the qualifications specified in clause (3) above;

(5) commercial paper issued by a corporation (other than an Affiliate of the
Borrower) rated at least “A-1” or the equivalent thereof by Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency) and in each case maturing within one year after the date of acquisition;

(6) readily marketable direct obligations issued by any state of the United
States of America or any municipal or political subdivision thereof with a
rating of “AA-” from S&P or “Aa3” from Moody’s or guaranteed by a financial
institution with a rating of “AA-” from S&P or “Aa3” from Moody’s (or reasonably
equivalent ratings of another internationally recognized ratings agency) in each
case with maturities not exceeding two years from the date of acquisition;

(7) Indebtedness issued by Persons with a rating of “A” or higher from S&P or
“A-2” or higher from Moody’s in each case with maturities not exceeding two
years from the date of acquisition;

(8) investment funds investing at least 90% of their assets in securities of the
types described in clauses (1) through (6) above; and

 

-7-



--------------------------------------------------------------------------------

(9) in the case of Investments by any Restricted Subsidiary that is a Foreign
Subsidiary, (x) such local currencies in those countries in which such Foreign
Subsidiary transacts business from time to time in the ordinary course of
business and (y) Investments of comparable tenor and credit quality to those
described in the foregoing clauses (1) through (8) customarily utilized in
countries in which such Foreign Subsidiary operates for short-term cash
management purposes.

“Casualty Event” means any involuntary loss of title, any involuntary loss of,
damage to or any destruction of, or any condemnation or other taking (including
by any Governmental Authority) of, any property of any Loan Party or any of its
Restricted Subsidiaries. “Casualty Event” shall include but not be limited to
any taking of all or any part of any real property of any Person or any part
thereof, in or by condemnation or other eminent domain proceedings, or by reason
of the temporary requisition of the use or occupancy of all or any part of any
real property of any Person or any part thereof by any Governmental Authority,
civil or military, or any settlement in lieu thereof.

“CFC” means a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

“Change of Control” means at any time, the Borrower becomes aware of (by way of
a report or any other filing pursuant to Section 13(d) of the Exchange Act,
proxy, vote, or written notice) the acquisition by any “person” or “group”
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act,
or any successor provision), including any group acting for the purpose of
acquiring, holding or disposing of securities (within the meaning of Rule
13d-5(b)(1) under the Exchange Act, or any successor provision), other than a
Permitted Holder, in a single transaction or in a related series of
transactions, by way of merger, consolidation or other business combination or
purchase of beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act, or any successor provision) of 35% or more of the total voting
power of the Voting Stock of the Borrower or any Parent Entity unless (i) the
Permitted Holders have, at such time, the right or the ability, directly or
indirectly, by voting power, contract or otherwise, to elect or designate for
election at least a majority of the Board of Directors of the Borrower or
(ii) during any period of twelve (12) consecutive months, a majority of the
seats (other than vacant seats) on the Board of Directors of the Borrower shall
be occupied by persons who were (x) members of the Board of Directors of the
Borrower nominated by one or more Permitted Holders or (y) appointed by
directors so nominated; provided that so long as the Borrower is a Subsidiary of
a Parent Entity, no Person shall be deemed to be or become a beneficial owner of
more than 50% of the total voting power of the Voting Stock of the Borrower
unless such Person shall be or become a beneficial owner of more than 50% of the
total voting power of the Voting Stock of such Parent Entity.

“Closing Date” means April 4, 2014.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” means all the assets and properties, owned as of the Closing Date
or thereafter, subject or purported to be subject to the Liens created by the
Collateral Documents.

“Collateral Agent” means DBNY in its capacity as collateral agent under any of
the Loan Documents, or any successor collateral agent permitted by the terms
hereof.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, each of the mortgages,
collateral assignments, Pledge Supplements, security agreements, pledge
agreements or other similar agreements delivered to the Administrative Agent and
the Lenders pursuant to the Security Agreement, and each of the other
agreements, instruments

 

-8-



--------------------------------------------------------------------------------

or documents that creates or purports to create a Lien in favor of the
Collateral Agent for the benefit of the Secured Parties.

“Commitment” means, as to any Lender at any time, such Lender’s Term Loan
Commitment, obligations to make Term Loans under Section 2.16, obligations to
make Term Loans under Section 2.17 and/or obligations to make Term Loans under
Section 2.19, as applicable.

“Committed Loan Notice” means a notice of a Borrowing or a continuation of, or
conversion into, Base Rate Loans or Eurodollar Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit I.

“Consolidated Cash Taxes” means, as of any date for the applicable period ending
on such date with respect to the Borrower and its Restricted Subsidiaries on a
consolidated basis, the aggregate of all income, franchise and similar taxes
(including penalties and interest), as determined in accordance with GAAP, to
the extent the same are payable in cash with respect to such period.

“Consolidated Current Assets” means the Current Assets of the Borrower and its
Restricted Subsidiaries on a consolidated basis.

“Consolidated Current Liabilities” means, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis, all liabilities in accordance
with GAAP that would be classified as current liabilities on the consolidated
balance sheet of such Person, but excluding (a) the current portion of
Indebtedness (including the Swap Termination Value of any Hedging Agreements) to
the extent reflected as a liability on the consolidated balance sheet of such
Person, (b) the current portion of interest, (c) accruals for current or
deferred Taxes based on income or profits, (d) accruals of any costs or expenses
related to restructuring reserves, (e) deferred revenue and (f) any obligations
under the ABL Credit Agreement.

“Consolidated First Lien Debt Ratio” as of any date of determination means the
ratio of (1) (x) Consolidated Total Indebtedness of the Borrower and its
Restricted Subsidiaries that is secured by a Lien (other than Junior
Indebtedness) as of the end of the most recent fiscal period for which internal
financial statements are available immediately preceding the date on which such
event for which such calculation is being made shall occur minus (y) the
aggregate amount of unrestricted cash and Cash Equivalents in an amount not to
exceed $200,000,000, in each case, that is held by the Borrower and its
Restricted Subsidiaries as of the end of such most recent fiscal period, to
(2) the EBITDA of the Borrower and its Restricted Subsidiaries for the most
recently ended four full fiscal quarters for which internal financial statements
are available immediately preceding the date on which such event for which such
calculation is being made shall occur, in each case, with such pro forma
adjustments to Consolidated Total Indebtedness and EBITDA as are appropriate and
consistent with the pro forma adjustment provisions set forth in the definition
of “Fixed Charge Coverage Ratio.”

“Consolidated Funded Indebtedness” means all Indebtedness of the type described
in clauses (1)(a), (b) and (d) of the definition of Indebtedness, of the
Borrower and its Restricted Subsidiaries on a consolidated basis, in an amount
that would be reflected on a balance sheet prepared as of such date on a
consolidated basis in accordance with GAAP (but (x) excluding the effects of any
discounting of Indebtedness resulting from the application of purchase
accounting in connection with any permitted acquisition and (y) any Indebtedness
that is issued at a discount to its initial principal amount shall be calculated
based on the entire principal amount thereof), excluding obligations in respect
of letters of credit, except to the extent of unreimbursed amounts thereunder.

 

-9-



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:

(1) interest expense of such Person and its Restricted Subsidiaries for such
period, on a consolidated basis, to the extent such expense was deducted (and
not added back) in computing Consolidated Net Income (including (i) amortization
of original issue discount or premium resulting from the issuance of
Indebtedness at less than or greater than par, as applicable, (ii) the interest
component of Capitalized Lease Obligations, (iii) net payments and receipts (if
any) pursuant to interest rate Hedging Obligations and (iv) all commissions,
discounts and other fees and charges owed with respect to letters of credit or
bankers acceptances, and excluding (q) amortization of deferred financing fees,
debt issuance costs, commissions, fees and expenses and original issue discount
with respect to Indebtedness issued in connection with the Transactions or any
intercompany Indebtedness, (r) any expensing of bridge, commitment or other
financing fees, (s) any expense resulting from the discounting of Indebtedness
in connection with the application of recapitalization or purchase accounting,
(t) penalties and interest relating to taxes, (u) non-cash interest expense
attributable to movement in mark-to-market valuation of Hedging Obligations or
other derivatives (in each case, permitted hereunder and under GAAP),
(v) accretion or accrual of discounted liabilities not constituting
Indebtedness, (w) interest expense attributable to a Parent Entity resulting
from push-down accounting, and (x) commissions, discounts, yield, make whole
premium and other fees and charges (including any interest expense) related to
any Permitted Receivables Financing);

(2) interest on Indebtedness described in clause 7.06(13)(ii) (to the extent not
already included in clause (1) above); and

(3) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued;

less interest income for such period; provided that, for purposes of calculating
Consolidated Interest Expense, no effect shall be given to the discount and/or
premium resulting from the bifurcation of derivatives under FASB ASC 815 and
related interpretations as a result of the terms of the Indebtedness to which
such Consolidated Interest Expense relates.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis; provided, however, that:

(1) any after-tax effect of extraordinary, non-recurring or unusual gains,
losses or charges (less all fees and expenses relating thereto) or expenses
(including relating to the Transactions), severance, relocation costs,
curtailments or modifications to pension and post-retirement employee benefit
plans, start-up, facilities opening, transition, integration and other
restructuring costs, charges, reserves or expenses (including related to
acquisitions after the Closing Date and to the start-up, closure and/or
consolidation of facilities), new product introductions, one-time compensation
charges and signing, retention or completion bonuses, shall be excluded;

 

-10-



--------------------------------------------------------------------------------

(2) the cumulative effect of a change in accounting principles during such
period, shall be excluded;

(3) any net after-tax effect of gains or losses from disposed, abandoned,
transferred, closed or discontinued operations and any net after-tax gains or
losses on disposal of disposed, abandoned, transferred, closed or discontinued
operations, shall be excluded;

(4) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to business dispositions (including Capital Stock
of any Person) or asset dispositions or abandonments other than in the ordinary
course of business (as determined in good faith by the Borrower) shall be
excluded;

(5) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of Indebtedness,
Hedging Obligations and other derivative instruments (including deferred
financing costs written off and premiums paid), shall be excluded;

(6) the Net Income for such period of any Person that is not a Subsidiary of
such Person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting (other than a Guarantor), shall be excluded to the
extent such Person or Unrestricted Subsidiary is prohibited by contract
(including its organizational documents) from making dividends or distributions
to the Borrower or a Restricted Subsidiary; provided that Consolidated Net
Income of the Borrower shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash (or to the extent
converted into cash or Cash Equivalents) to the referent Person or a Restricted
Subsidiary thereof in respect of such period;

(7) solely for the purpose of determining the amount available for Restricted
Payments under Section 7.06 (a)(iii)(A), the Net Income for such period of any
Restricted Subsidiary (other than any Guarantor) shall be excluded to the extent
that the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary of its Net Income is not at the date of determination
permitted without any prior governmental approval (which has not been obtained)
or, directly or indirectly, is otherwise restricted by the operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Restricted
Subsidiary or its stockholders, unless such restriction with respect to the
payment of dividends or similar distributions has been legally waived; provided
that the Consolidated Net Income of such Person shall be increased by the amount
of dividends or other distributions or other payments actually paid in cash (or
converted into cash) or Cash Equivalents by any such Restricted Subsidiary to
such Person, to the extent not already included therein;

(8) any non-cash compensation expense realized from employee benefit plans or
post-employment benefit plans, grants of stock appreciation or similar rights,
phantom equity, stock options, restricted stock, units or other rights to
officers, directors and employees of such Person or any of its Restricted
Subsidiaries shall be excluded;

(9) (a) (i) the non-cash portion of “straight-line” rent expense shall be
excluded and (ii) the cash portion of “straight-line” rent expense that exceeds
the amount expensed in respect of such rent expense shall be included and
(b) non-cash gains, losses, income and expenses resulting from fair value
accounting required by FASB ASC 815 shall be excluded;

 

-11-



--------------------------------------------------------------------------------

(10) unrealized gains and losses relating to hedging transactions and
mark-to-market of Indebtedness denominated in foreign currencies resulting from
the application of FASB ASC 830 shall be excluded;

(11) any (a) severance or relocation costs or expenses, (b) one-time non-cash
compensation charges, (c) the costs and expenses after the Closing Date related
to employment of terminated employees, or (d) costs or expenses realized in
connection with or resulting from stock appreciation or similar rights, phantom
equity, stock options, restricted stock units or other rights existing on the
Closing Date of officers, directors and employees, in each case of such Person
or any of its Restricted Subsidiaries, shall be excluded;

(12) accruals and reserves, contingent liabilities and any gains and losses on
the settlement of any pre-existing contractual or non-contractual relationships
as a result of the Transactions that are established or adjusted within 12
months after the Closing Date and that are so required to be established or
adjusted in accordance with GAAP or as a result of adoption or modification of
accounting policies shall be excluded;

(13) the effect of any non-cash impairment charges or write-ups, write-downs or
write-offs of assets (including intangible assets, goodwill and deferred
financing costs but excluding accounts receivable) or liabilities resulting from
the application of GAAP (including in connection with the Transactions) and the
amortization of intangibles arising from the application of GAAP (excluding any
non-cash item to the extent that it represents an accrual of or reserve for cash
expenditures in any future period except to the extent such item is subsequently
reversed) shall be excluded; and

(14) any fees, expenses or charges (such as capitalized manufacturing profit in
inventory) incurred during such period, or any amortization thereof for such
period, in connection with any acquisition, Investment, recapitalization,
disposition, issuance or repayment of Indebtedness, issuance of Equity
Interests, refinancing transaction or amendment or modification of any debt
instrument (in each case, including any such transaction consummated prior to
the Closing Date and any such transaction undertaken but not completed) and any
charges or non-recurring merger costs incurred during such period as a result of
any such transaction shall be excluded.

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include (i) the amount
of proceeds actually received from business interruption insurance, (ii) other
than for purposes of Section 7.06, the amount of proceeds as to which the
Borrower has determined there is reasonable evidence it will be reimbursed by
the insurer in respect of such period from business interruption insurance (with
a deduction for any amounts so added back to the extent denied by the applicable
carrier in writing within 180 days or not so reimbursed within 365 days) and
(iii) reimbursements of any expenses and charges pursuant to indemnification or
other reimbursement provisions in connection with any Permitted Investment or
any sale, conveyance, transfer or other disposition of assets, in each case,
permitted under the terms hereof.

Notwithstanding the foregoing, for the purpose of Section 7.06 only, there shall
be excluded from Consolidated Net Income any dividends, repayments of loans or
advances or other transfers of assets from Unrestricted Subsidiaries of the
Borrower or a Restricted Subsidiary of the Borrower to the extent such
dividends, repayments or transfers increase the amount of Restricted Payments
permitted under Sections 7.06(a)(iii)(E) and (F).

 

-12-



--------------------------------------------------------------------------------

“Consolidated Non-cash Charges” means, with respect to any Person for any
period, the aggregate depreciation, amortization (including amortization of
intangibles but excluding amortization of prepaid cash expenses that were paid
in a prior period), impairment, compensation and other non-cash expenses of such
Person and its Restricted Subsidiaries reducing Consolidated Net Income of such
Person for such period on a consolidated basis and otherwise determined in
accordance with GAAP; provided that if any non-cash charges referred to in this
definition represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from EBITDA in such future period to such extent paid.

“Consolidated Scheduled Funded Debt Payments” means, as of any date for the
applicable period ending on such date with respect to the Borrower and its
Restricted Subsidiary on a consolidated basis, the sum of all scheduled payments
of principal during such period on Consolidated Funded Indebtedness that
constitutes Funded Debt (including the implied principal component of payments
due on Capitalized Lease Obligations during such period), less the reduction in
such scheduled payments resulting from voluntary prepayments or mandatory
prepayments required pursuant to Section 2.05, in each case as applied pursuant
to Section 2.05, as determined in accordance with GAAP.

“Consolidated Senior Secured Debt Ratio” as of any date of determination means
the ratio of (1) (x) Consolidated Total Indebtedness of the Borrower and its
Restricted Subsidiaries that is secured by a Lien as of the end of the most
recent fiscal period for which internal financial statements are available
immediately preceding the date on which such event for which such calculation is
being made shall occur minus (y) the aggregate amount of unrestricted cash and
Cash Equivalents in an amount not to exceed $200,000,000, in each case, that is
held by the Borrower and its Restricted Subsidiaries as of the end of such most
recent fiscal period, to (2) the EBITDA of the Borrower and its Restricted
Subsidiaries for the most recently ended four full fiscal quarters for which
internal financial statements are available immediately preceding the date on
which such event for which such calculation is being made shall occur, in each
case, with such pro forma adjustments to Consolidated Total Indebtedness and
EBITDA as are appropriate and consistent with the pro forma adjustment
provisions set forth in the definition of “Fixed Charge Coverage Ratio.”

“Consolidated Taxes” means, with respect to any Person and its Restricted
Subsidiaries on a consolidated basis for any period, provision for taxes based
on income, profits or capital, including, without limitation, state franchise
and similar taxes, and including an amount equal to the amount of tax
distributions actually made to the holders of Capital Stock of such Person or
any direct or indirect parent of such Person in respect of such period in
accordance with Section 7.06(b)(12) which shall be included as though such
amounts had been paid as income taxes directly by such Person.

“Consolidated Total Assets” means, the consolidated total assets of the Borrower
and its Restricted Subsidiaries as set forth on the consolidated balance sheet
of the Borrower as of the most recent period for which financial statements were
required to have been delivered pursuant to Sections 6.01(a) and (b).

“Consolidated Total Indebtedness” means, as of any date of determination, the
aggregate principal amount of Indebtedness of the Borrower and its Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis, to
the extent required to be recorded on a balance sheet in accordance with GAAP,
consisting of Indebtedness for borrowed money, Capitalized Lease Obligations and
debt obligations evidenced by promissory notes or similar instruments (other
than letters of credit to the extent undrawn).

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person Guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary

 

-13-



--------------------------------------------------------------------------------

obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent:

(1) to purchase any such primary obligation or any property constituting direct
or indirect security therefor,

(2) to advance or supply funds:

(a) for the purchase or payment of any such primary obligation; or

(b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or

(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Contribution Indebtedness” means Indebtedness of the Borrower or any Guarantor
in an aggregate principal amount not greater than the aggregate amount of cash
contributions (other than Excluded Contributions) made to the capital of the
Borrower or such Guarantor after the Closing Date; provided that:

(1) such Contribution Indebtedness shall be Indebtedness with a Stated Maturity
later than the Stated Maturity of the Term Loans and a Weighted Average Life to
Maturity longer than the Weighted Average Life to Maturity of the Term Loans,
and

(2) such Contribution Indebtedness (a) is Incurred within 210 days after the
making of such cash contributions and (b) is so designated as Contribution
Indebtedness pursuant to an Officer’s Certificate on the Incurrence date
thereof.

“Control” has the meaning specified in the definition of “Affiliate.”

“Credit Extension” means a Borrowing.

“Current Assets” means all assets of the Borrower that, in accordance with GAAP,
would be classified as current assets on the balance sheet of a company
conducting a business the same as or similar to the Borrower, after deducting
appropriate and adequate reserves therefrom in each case in which a reserve is
proper in accordance with GAAP, but excluding (i) cash, (ii) Cash Equivalents,
(iii) Hedging Agreements to the extent that the mark-to-market Swap Termination
Value would be reflected as an asset on the consolidated balance sheet of the
Borrower, (iv) deferred financing fees, (v) payment for deferred taxes (so long
as the items described in clauses (iv) and (v) are non-cash items) and (vi) in
the event that a Permitted Receivables Financing is accounted for off balance
sheet, (x) gross accounts receivable comprising part of the receivables and
other Receivables Assets subject to such Permitted Receivables Financing minus
(y) collection by the Borrower against the amounts sold pursuant to clause (x).

 

-14-



--------------------------------------------------------------------------------

“Debt Fund Affiliate” means (x) any Affiliate of Parent that is a bona fide
diversified debt fund; provided that none of the Affiliate Lenders, directly or
indirectly, possesses the power to direct or cause the direction of the
investment policies of any such fund and (y) the Specified Investor.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Amounts” has the meaning specified in Section 2.05(d).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans under the applicable
Facility plus (c) 2.0% per annum; provided, however, that with respect to a
Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2.0% per annum, in each case, to the fullest extent permitted by applicable
Laws.

“Designated Jurisdiction” means any country or territory that is the subject of
any Sanction.

“Designated Non-cash Consideration” means the Fair Market Value of non-cash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Non-cash
Consideration pursuant to an Officer’s Certificate, setting forth the basis of
such valuation, less the amount of Cash Equivalents received in connection with
a subsequent sale of or collection on such Designated Non-cash Consideration.

“Designated Preferred Stock” means Preferred Stock of the Borrower or Holdings
or any other Parent Entity, as applicable (other than Excluded Equity), that is
issued after the Closing Date for cash and is so designated as Designated
Preferred Stock, pursuant to an Officer’s Certificate, on the issuance date
thereof, the cash proceeds of which are contributed to the capital of the
Borrower (if issued by Holdings or any Parent Entity) and excluded from the
calculation set forth in Section 7.06(a)(iii).

“Discounted Voluntary Prepayment” has the meaning specified in Section 2.05(c).

“Disqualified Lender” means (x) certain financial institutions designated by the
Borrower to the Administrative Agent in writing on March 20, 2014
(y) competitors of the Borrower or its Subsidiaries identified as such in
writing by the Borrower and updated from time to time, or (z) any Affiliates of
such competitors reasonably identifiable by name, other than any bona fide debt
fund affiliates. The list of Disqualified Lender shall be made available to any
Lender upon request to the Administrative Agent.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person that, by its terms (or by the terms of any security into which it is
convertible or for which it is redeemable or exchangeable), in each case, at the
option of the holder thereof or upon the happening of any event:

(1) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than as a result of a change of control or asset sale so
long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale event shall be subject to the prior repayment in full of
the Term Loans and all other Obligations that are accrued and payable and the
termination of any Commitments),

 

-15-



--------------------------------------------------------------------------------

(2) is convertible or exchangeable for Indebtedness or Disqualified Stock, or

(3) is redeemable at the option of the holder thereof, in whole or in part,

in each case prior to 91 days after the maturity date of the Term Loans;
provided, however, that only the portion of Capital Stock that so matures or is
mandatorily redeemable, is so convertible or exchangeable or is so redeemable at
the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock; provided, further, however, that if such Capital Stock is
issued to any employee or to any plan for the benefit of employees of the
Borrower or its Subsidiaries or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Stock solely because it may be required
to be repurchased by the Borrower in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability; provided, further, that any class of Capital Stock of such Person
that by its terms authorizes such Person to satisfy its obligations thereunder
by delivery of Capital Stock that is not Disqualified Stock shall not be deemed
to be Disqualified Stock.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means a Restricted Subsidiary that is not a Foreign
Subsidiary.

“Dutch Auction” means an auction (an “Auction”) conducted by a Purchasing
Borrower Party in order to purchase Term Loans, New Term Loans and Specified
Refinancing Term Loans in accordance with the following procedures or such other
procedures as may be agreed to between the Administrative Agent and the
Borrower:

(A) Notice Procedures. In connection with an Auction, the Borrower will provide
notification to the Administrative Agent (for distribution to the applicable
Lenders) of the Term Loans, New Term Loans or Specified Refinancing Term Loans
that will be the subject of the Auction (an “Auction Notice”). Each Auction
Notice shall be in a form reasonably acceptable to the Administrative Agent and
shall contain (i) the total cash value of the bid, in a minimum amount of
$10,000,000 with minimum increments of $1,000,000 (the “Auction Amount”),
(ii) the discount to par, which shall be a range (the “Discount Range”) of
percentages of the par principal amount of the Term Loans, New Term Loans or
Specified Refinancing Term Loans at issue that represents the range of purchase
prices that could be paid in the Auction and (iii) the date by which Lenders are
required to indicate their election to participate in such proposed Discounted
Voluntary Prepayment.

(B) Reply Procedures. In connection with any Auction, each applicable Lender
may, in its sole discretion, participate in such Auction and may provide the
Administrative Agent with a notice of participation (the “Return Bid”) which
shall be in a form reasonably acceptable to the Administrative Agent and shall
specify (i) a discount to par that must be expressed as a price (the “Reply
Discount”), which must be within the Discount Range, and (ii) a principal amount
of the applicable Loans which must be in increments of $1,000,000 (the “Reply
Amount”). A Lender may avoid the minimum increment amount condition solely when
submitting a Reply Amount equal to the Lender’s entire remaining amount of the
applicable Loans. Lenders may only submit one Return Bid per Auction. In
addition to the Return Bid, the participating Lender must execute and deliver,
to be held in escrow by the Administrative Agent, assignment and assumption in a
form reasonably acceptable to the Administrative Agent.

(C) Acceptance Procedures. Based on the Reply Discounts and Reply Amounts
received by the Administrative Agent, the Administrative Agent, in consultation
with the Borrower, will determine the applicable discount (the “Applicable
Discount”) for the Auction,

 

-16-



--------------------------------------------------------------------------------

which will be the lowest Reply Discount for which Parent or its Subsidiary, as
applicable, can complete the Auction at the Auction Amount; provided that, in
the event that the Reply Amounts are insufficient to allow Parent or its
Subsidiary, as applicable, to complete a purchase of the entire Auction Amount
(any such Auction, a “Failed Auction”), Parent or its Subsidiary shall either,
at its election, (i) withdraw the Auction or (ii) complete the Auction at an
Applicable Discount equal to the highest Reply Discount. Parent or its
Subsidiary, as applicable, shall purchase the applicable Loans (or the
respective portions thereof) from each applicable Lender with a Reply Discount
that is equal to or greater than the Applicable Discount (“Qualifying Bids”) at
the Applicable Discount; provided that if the aggregate proceeds required to
purchase all applicable Loans subject to Qualifying Bids would exceed the
Auction Amount for such Auction, Parent or its Subsidiary, as applicable, shall
purchase such Loans at the Applicable Discount ratably based on the principal
amounts of such Qualifying Bids (subject to rounding requirements specified by
the Administrative Agent). Each participating Lender will receive notice of a
Qualifying Bid as soon as reasonably practicable but in no case later than five
(5) Business Days from the date the Return Bid was due.

(D) Subject to clause (C) above (including the right of the Borrower to withdraw
any Auction), each Discounted Voluntary Prepayment shall be made without premium
or penalty (but subject to Section 3.05), upon irrevocable notice as described
above. Upon receipt of any Auction Notice the Administrative Agent shall
promptly notify each relevant Lender thereof. If any Auction Notice is given,
the amount specified in such notice shall be due and payable to the applicable
Lenders, subject to the Applicable Discount on the applicable Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to but not including such date on the amount prepaid.

(E) Additional Procedures. Once initiated by an Auction Notice, Parent or its
Subsidiary, as applicable, may not withdraw an Auction other than a Failed
Auction. Furthermore, in connection with any Auction, upon submission by a
Lender of a Qualifying Bid, such Lender will be obligated to sell the entirety
or its allocable portion of the Reply Amount, as the case may be, at the
Applicable Discount.

“EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person for such period plus, without duplication, to the extent
the same was deducted in calculating Consolidated Net Income:

(1) Consolidated Taxes; plus

(2) Consolidated Interest Expense; plus

(3) Consolidated Non-cash Charges; plus

(4) [Reserved]; plus

(5) any fees, expenses, charges or losses (other than Consolidated Non-cash
Charges) related to any issuance of Equity Interests, Investment, acquisition,
disposition, recapitalization or the Incurrence or repayment of Indebtedness
permitted to be Incurred under Section 7.03 (including a refinancing thereof)
(whether or not successful), and any amendment or modification to the terms of
any such transaction, including (i) such fees, expenses or charges related to
the Transactions, (ii) any amendment or other modification of other Indebtedness
and (iii) commissions, discounts, yield and other fees and charges (including
any interest expense) related to any Permitted Receivables Financing; plus

 

-17-



--------------------------------------------------------------------------------

(6) the amount of loss or discount on sale of receivables and Receivables Assets
in connection with a Permitted Receivables Financing; plus

(7) the amount of any restructuring charges or reserves (which, for the
avoidance of doubt, shall include retention, severance, systems development and
establishment costs, conversion costs, excess pension charges, curtailments and
modifications to pension and post-retirement employee benefit plan costs or
charges and contract termination costs, including future lease commitments,
costs related to the start-up, closure, relocation or consolidation of
facilities and costs to relocate employees and any one-time costs incurred in
connection with acquisitions after the Closing Date), plus

(8) (x) the amount of “run rate” net cost savings, synergies and operating
expense reductions projected by the Borrower in good faith to result from
actions taken, committed to be taken or with respect to which substantial steps
have been taken or are expected in good faith to be taken no later than twelve
(12) months after the date of determination to take such action (calculated on a
pro forma basis as though such cost savings, operating expense reductions and
synergies had been realized on the first day of the period for which EBITDA is
being determined and if such cost savings, operating expense reductions and
synergies were realized during the entirety of such period), net of the amount
of actual benefits realized during such period from such actions and (y) the
amount of “run rate” net cost savings, synergies and operating expense
reductions projected by the Borrower in good faith to result from actions taken,
committed to be taken or with respect to which substantial steps have been taken
or are expected in good faith to be taken no later than twelve (12) months after
the end of such period (calculated on a pro forma basis as though such cost
savings, operating expense reductions and synergies had been realized on the
first day of the period for which EBITDA is being determined and if such cost
savings, operating expense reductions and synergies were realized during the
entirety of such period), net of the amount of actual benefits realized during
such period from such actions; provided, that such cost savings, operating
expense reductions and synergies are reasonably identifiable and factually
supportable (it is understood and agreed that “run-rate” means the full
recurring benefit for a period that is associated with any action taken,
committed to be taken or with respect to which substantial steps have been taken
or are expected to be taken); provided, further, that the aggregate amount of
cost savings, operating expense reductions and synergies added pursuant to this
clause (8) and the aggregate amount of Pro Forma Cost Savings, when taken
together, shall not exceed 20% of EBITDA for such period (giving pro forma
effect to the relevant transaction, other than any cost savings, synergies,
operating expense reductions or Pro Forma Cost Savings) determined prior to
giving effect to any adjustments pursuant to this clause (8) or the definition
of Pro Forma Cost Savings;

(9) the amount of management, monitoring, consulting and advisory fees
(including termination fees) and related indemnities and expenses paid or
accrued in such period to the Investors or any of their respective Affiliates in
an aggregate amount not to exceed $5,000,000 for such period; plus

(10) costs of surety bonds incurred in such period in connection with financing
activities; plus

(11) any costs or expense incurred pursuant to any management equity plan or
stock option plan or other management or employee benefit plan or agreement or
any stock subscription or shareholder agreement, to the extent that such costs
or expenses are funded with cash proceeds contributed to the capital of the
Borrower or any Restricted Subsidiary or the net cash proceeds of an issuance of
Equity Interests of the Borrower (other than Excluded Equity) solely to the
extent

 

-18-



--------------------------------------------------------------------------------

that such net cash proceeds are excluded from the calculation of the amount
available for Restricted Payments under Section 7.06(a)(iii)(A); plus/minus

(12) gains or losses due solely to fluctuations in currency values and the
related tax effects,

less, without duplication, non-cash items increasing Consolidated Net Income for
such period (excluding any items that represent the reversal of any accrual of,
or cash reserve for, anticipated cash charges in any prior period).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b) (subject to such consents, if any, as may be
required under Section 10.07(b)(iii)).

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface and subsurface strata and natural resources such as
wetlands, flora and fauna.

“Environmental Claim” means any investigation, notice, notice of violation or of
potential responsibility, claim, action, suit, proceeding, demand, abatement
order or other order or directive (conditional or otherwise), by any
Governmental Authority or any other Person, arising (i) pursuant to or in
connection with any actual or alleged violation of any Environmental Law;
(ii) in connection with any Hazardous Material; or (iii) in connection with any
actual or alleged damage, injury, threat or harm to health, safety, natural
resources or the environment.

“Environmental Laws” means any and all applicable current or future federal,
state, local and foreign statutes, laws, including common law, regulations or
ordinances, rules, judgments, orders, decrees, permits, licenses or restrictions
imposed by a Governmental Authority relating to pollution, the protection of the
Environment and the protection of human health (to the extent relating to
exposure to Hazardous Materials), including those relating to the generation,
use, handling, storage, transportation, treatment or Release or threat of
Release of Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation or remediation,
fines, penalties or indemnities), of the Borrower, any other Loan Party or any
of their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials or (e) any contract, agreement or other binding
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“Equity Offering” means any public or private sale after the Closing Date of
capital stock or Preferred Stock of the Borrower or any Parent Entity, as
applicable (other than Disqualified Stock), other than:

(1) public offerings with respect to the Borrower’s or such direct or indirect
parent’s common stock registered on Form S-8; and

 

-19-



--------------------------------------------------------------------------------

(2) any such public or private sale that constitutes an Excluded Contribution or
Refunding Capital Stock.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member; (ii) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (iii) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (i) above or any trade or business
described in clause (ii) above is a member.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower, any Subsidiary or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower, any Subsidiary or
any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is insolvent or in reorganization (within the meaning of
Title IV of ERISA) or in “endangered” or “critical” status (within the meaning
of Section 432 of the Code or Section 305 of ERISA); (d) the filing of a notice
of intent to terminate, or the commencement of proceedings by the PBGC to
terminate, a Pension Plan or Multiemployer Plan; (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(f) with respect to a Pension Plan, the failure to satisfy the minimum funding
standard of Section 412 of the Code or Section 302 of ERISA, whether or not
waived; (g) the failure to make by its due date a required contribution under
Section 430(j) of the Code with respect to any Pension Plan or the failure to
make any required contribution to a Multiemployer Plan; (h) the imposition of
any liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent, upon the Borrower, any Subsidiary or any ERISA Affiliate or (i) the
occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which could result in
liability to the Borrower or any Subsidiary.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, a rate per
annum determined by the Administrative Agent pursuant to the following formula:

 

  Eurodollar Rate =   

Eurodollar Base Rate

        1.00 –Eurodollar Reserve Percentage   

where, “Eurodollar Base Rate” means the rate per annum equal to (i) the ICE
Benchmark Administration (or the successor thereto if the ICE Benchmark
Administration is no longer making a London Interbank Offered Rate available)
LIBOR Rate (“ICE LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of ICE LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two London Banking Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period or, (ii) if such rate is not available
at such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted and with a term

 

-20-



--------------------------------------------------------------------------------

equivalent to such Interest Period would be offered by the Administrative
Agent’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two London Banking
Days prior to the commencement of such Interest Period with respect to a
Eurodollar Rate Loan; and

(b) for any interest calculation with respect to a Base Rate Loan on any date, a
rate per annum determined by the Administrative Agent pursuant to the following
formula:

 

  Eurodollar Rate =   

Eurodollar Base Rate

        1.00 –Eurodollar Reserve Percentage   

where, “Eurodollar Base Rate” means the rate per annum as of such date equal to
(i) ICE LIBOR, as published by Reuters (or such other commercially available
source providing quotations of ICE LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two London Banking Days prior to such date, for Dollar deposits with a
term of one month commencing on that day or, (ii) if such rate is not available
at such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
the Administrative Agent’s London Branch to major banks in the London interbank
eurodollar market at their request at the date and time of determination.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental, marginal or other
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding Loan
the interest on which is determined by reference to the Eurodollar Rate shall be
adjusted automatically as of the effective date of any change in the Eurodollar
Reserve Percentage.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, with respect to any Excess Cash Flow Period, an
amount, not less than zero, equal to (a) the sum, without duplication, of
(i) Consolidated Net Income of the Borrower Parties for such fiscal year plus
(ii) the amount of all non-cash charges (including depreciation, amortization
and deferred tax expense), to the extent deducted in arriving at such
Consolidated Net Income plus (iii) the aggregate net amount of non-cash loss on
dispositions by the Borrower and its Restricted Subsidiaries during such fiscal
year (other than sales of inventory in the ordinary course of business), to the
extent deducted in arriving at such Consolidated Net Income, minus (b) without
duplication (in each case, for the Borrower and its Restricted Subsidiaries on a
consolidated basis):

(1) Capital Expenditures that are actually made during such Excess Cash Flow
Period;

(2) Consolidated Scheduled Funded Debt Payments and, to the extent not otherwise
deducted from Consolidated Net Income, Consolidated Cash Taxes;

 

-21-



--------------------------------------------------------------------------------

(3) Restricted Payments made by the Borrower and its Restricted Subsidiaries to
the extent that such Restricted Payments are permitted to be made under
Section 7.06(b) (other than pursuant to Section 7.06(b)(10)), solely to the
extent made, directly or indirectly, with the proceeds from events or
circumstances that were included in the calculation of Consolidated Net Income;

(4) the aggregate amount of scheduled or mandatory permanent principal payments
or mandatory repurchases of Indebtedness for borrowed money of the Borrower and
its Restricted Subsidiaries (excluding the Obligations); provided, that (A) such
prepayments or repurchases are otherwise permitted hereunder, (B) if such
Indebtedness consists of a revolving line of credit, the commitments under such
line of credit are permanently reduced by the amount of such prepayment or
repurchase, and (C) such prepayments or repurchases are not made, directly or
indirectly, using proceeds, payments or any other amounts available from events
or circumstances that were not included in determining Consolidated Net Income
during such period (including any proceeds from Indebtedness);

(5) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash during such period that are required to be made in connection with
any prepayment or satisfaction and discharge of Indebtedness to the extent that
the amount so prepaid, satisfied or discharged is not deducted from Consolidated
Net Income for purposes of calculating Excess Cash Flow;

(6) cash payments made in satisfaction of non-current liabilities (excluding
payments of Indebtedness for borrowed money), solely to the extent made,
directly or indirectly, with the proceeds from events or circumstances that were
included in the calculation of Consolidated Net Income;

(7) to the extent not deducted in arriving at Consolidated Net Income, cash
fees, expenses and purchase price adjustments incurred in connection with the
Transactions or any Permitted Investment, Equity Offering or debt issuance
(whether or not consummated);

(8) the aggregate amount of expenditures actually made in cash during such
period (including expenditures for payment of financing fees) to the extent such
expenditures are not expensed during such period;

(9) cash from operations used or to be used to consummate a Permitted Investment
pursuant to clauses (4), (6), (7), (8), (11), (12), (13) and (14) of the
definition of “Permitted Investment” (if such Permitted Investments have been
consummated prior to the date on which a prepayment of Loans would be required
pursuant to Section 2.05(b)(i) with respect to such fiscal year period);
provided, however, that if any amount is deducted from Excess Cash Flow pursuant
to this clause (9) with respect to a fiscal year as a result of such a Permitted
Investment that has been committed to be consummated but not yet actually
consummated at the time of such deduction (the amount of such cash being the
“Relevant Deduction Amount”) then for the avoidance of doubt, such amount shall
not be deducted from Excess Cash Flow pursuant to this clause (9) as a result of
such Permitted Investment, as the case may be, being actually consummated for
the Relevant Deduction Amount;

(10) the amount of cash payments made in respect of pensions and other
post-employment benefits in such period to the extent not deducted in arriving
at such Consolidated Net Income;

 

-22-



--------------------------------------------------------------------------------

(11) cash expenditures in respect of Hedging Agreements during such fiscal year
to the extent they exceed the amount of expenditures expensed in determining
Consolidated Net Income for such period;

(12) the aggregate principal amount of all mandatory prepayments of the
Facilities made during such Excess Cash Flow Period pursuant to
Section 2.05(b)(ii), or reinvestments of Net Cash Proceeds in lieu thereof, to
the extent that the applicable Net Cash Proceeds were taken into account in
calculating Consolidated Net Income for such Excess Cash Flow Period;

(13) the amount representing accrued expenses for cash payment (including with
respect to retirement plan obligations) that are not paid in cash in such Excess
Cash Flow Period, provided that such amounts will be added to Excess Cash Flow
for the following fiscal year to the extent not paid in cash within six
(6) months after the end of such Excess Cash Flow Period (and no future
deduction shall be made for purposes of this definition when such amounts are
paid in cash in any future period); and

(14) net non-cash gains and credits to the extent included in arriving at
Consolidated Net Income; plus/minus

(15) decreases/increases, as applicable, in Net Working Capital.

“Excess Cash Flow Period” means any fiscal year of the Borrower, commencing with
the fiscal year ended December 31, 2014.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excluded Contributions” means the net cash proceeds and Cash Equivalents
received by the Borrower after the Closing Date from:

(1) contributions to its common equity capital, and

(2) the sale of Capital Stock (other than Excluded Equity) of the Borrower,

in each case designated as Excluded Contributions pursuant to an Officer’s
Certificate executed by an Officer of the Borrower, the proceeds of which are
excluded from the calculation set forth in Section 7.06(a)(iii).

“Excluded Equity” means (i) Disqualified Stock, (ii) any Equity Interests issued
or sold to a Restricted Subsidiary of the Borrower or any employee stock
ownership plan or trust established by the Borrower or any of its Subsidiaries
(to the extent such employee stock ownership plan or trust has been funded by
the Borrower or any Restricted Subsidiary) and (iii) any Equity Interest that
has already been used or designated as (or the proceeds of which have been used
or designated as) Cash Contribution Amount, Designated Preferred Stock, Excluded
Contribution or Refunding Capital Stock, to increase the amount available under
Section 7.06(b)(4)(i) or clause (14) of the definition of “Permitted
Investments.”

“Excluded Hedging Obligation” means, with respect to any Guarantor, (a) any
Hedging Obligation if, and to the extent that, all or a portion of the Guarantee
of such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Hedging Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation, or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (i) by virtue of

 

-23-



--------------------------------------------------------------------------------

such Guarantor’s failure to constitute an “eligible contract participant,” as
defined in the Commodity Exchange Act and the regulations thereunder, at the
time the guarantee of (or grant of such security interest by, as applicable)
such Guarantor becomes or would become effective with respect to such Hedging
Obligation or (ii) in the case of a Hedging Obligation that is subject to a
clearing requirement pursuant to section 2(h) of the Commodity Exchange Act,
because such Guarantor is a “financial entity,” as defined in section 2(h)(7)(C)
the Commodity Exchange Act, at the time the guarantee of (or grant of such
security interest by, as applicable) such Guarantor becomes or would become
effective with respect to such Hedging Obligation or (b) any other Hedging
Obligation designated as an “Excluded Hedging Obligation” of such Guarantor as
specified in any agreement between the relevant Loan Parties and the applicable
counterparty to such Hedging Obligation.

“Excluded Subsidiary” means any Subsidiary that is (a) a Foreign Subsidiary that
is a CFC or any Subsidiary of a CFC, (b) an Unrestricted Subsidiary, (c) not
wholly owned directly by the Borrower or one or more of its wholly owned
Restricted Subsidiaries, (d) an Immaterial Subsidiary, (e) a charitable
Subsidiary, (f) any Subsidiary that is prohibited by applicable law, rule or
regulation or by any Contractual Obligation existing on the Closing Date and not
entered into in contemplation hereof from guaranteeing the Obligations or which
would require governmental and/or regulatory consent, approval, license or
authorization to provide such guarantee, unless such consent, approval, license
or authorization has been received, or which would result in adverse tax
consequences to the Borrower and/or any of its Subsidiaries as reasonably
determined by the Borrower, (g) any Receivables Subsidiary, (h) any Subsidiary
that is created solely for the purpose of consummating a transaction pursuant to
an acquisition permitted hereunder, if such new Subsidiary at no time holds any
assets or liabilities other than any merger consideration contributed to it
contemporaneously with the closing of such transactions, provided that such
Subsidiary shall only be an Excluded Subsidiary for the period immediately prior
to such acquisition and (i) any Subsidiary that has no material assets other
than the Capital Stock of CFCs.

“Excluded Taxes” means, with respect to any Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document, (a) any Tax on such
recipient’s net income or profits (or franchise Tax in lieu of such Tax on net
income or profits) imposed by a jurisdiction as a result of such recipient being
organized or having its principal office or applicable Lending Office located in
such jurisdiction or as a result of any other present or former connection
between such recipient and the jurisdiction (including as a result of such
recipient carrying on a trade or business, having a permanent establishment or
being a resident for Tax purposes in such jurisdiction, other than a connection
arising solely from such recipient having executed, delivered, enforced, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to, or enforced, any Loan Documents), (b) any branch profits Tax under
Section 884(a) of the Code or any similar Tax imposed by any other jurisdiction
described in (a), (c) with respect to any Loan made by a Lender other than any
Lender becoming a party hereto pursuant to the Borrower’s request under
Section 3.07), any U.S. federal withholding Tax that is imposed on amounts
payable to such Lender pursuant to a Law in effect at the time such Lender
acquires an interest in the Loan or Commitment (or designates a new Lending
Office) (or where the Lender is a partnership for U.S. federal income Tax
purposes, pursuant to a law in effect on the later of the date on which such
Lender acquires an interest in the Loan or Commitment or the date on which the
affected partner becomes a partner of such Lender), except to the extent that
such Lender (or its assignor, if any) was entitled, immediately prior to the
time of designation of a new Lending Office (or assignment), to receive
additional amounts from a Loan Party with respect to such U.S. federal
withholding Tax pursuant to Section 3.01, (d) any withholding Tax attributable
to a Lender’s failure to comply with Section 3.01(c) and (e) any tax imposed
under FATCA.

“Existing Notes” has the meaning given to such term in the recitals hereto.

 

-24-



--------------------------------------------------------------------------------

“Facility” means each Term Loan Facility, any New Term Facility or any new term
loan facility Incurred pursuant to Section 2.19, as the context may require.

“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction (as determined in good
faith by the Borrower).

“FASB ASC” means the Accounting Standard Codifications as promulgated by the
Financial Accounting Standards Board, including any renumbering of such
standards or any successor or replacement section or sections promulgated by the
Financial Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code (including any agreements
entered into pursuant to Section 1474(b)(1) of the Code) as of the date hereof
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, and any intergovernmental agreements and
related laws, rules or regulations to implement any of the foregoing.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Fixed Charge Coverage Ratio” means, with respect to any Person as of any date
of calculation (“Applicable Calculation Date”), the ratio of (1) EBITDA of such
Person for the Applicable Measurement Period to (2) the Fixed Charges of such
Person for Applicable Measurement Period. In the event that the Borrower or any
of its Restricted Subsidiaries Incurs, assumes, guarantees, redeems, retires or
extinguishes any Indebtedness (other than Indebtedness Incurred under any
revolving credit facility unless such Indebtedness has been permanently repaid
and has not been replaced) or issues, redeems or repurchases Preferred Stock or
Disqualified Stock subsequent to the commencement of the Applicable Measurement
Period but on or prior to the Applicable Calculation Date, then the Fixed Charge
Coverage Ratio shall be calculated giving pro forma effect to such Incurrence,
or such issuance, assumption, guarantee, redemption, retirement or
extinguishment of Indebtedness, or such issuance, repurchase or redemption of
Preferred Stock or Disqualified Stock, as if the same had occurred at the
beginning of the Applicable Measurement Period.

For purposes of calculating the Fixed Charge Coverage Ratio, Investments,
acquisitions, dispositions, mergers, consolidations, discontinued operations (as
determined in accordance with GAAP) and other operational changes that have been
made by the Borrower or any Restricted Subsidiary during the Applicable
Measurement Period or subsequent to such Applicable Measurement Period and on or
prior to the Applicable Calculation Date shall be calculated on a pro forma
basis assuming that all such Investments, acquisitions, dispositions, mergers,
consolidations, discontinued operations and other operational changes (and the
change in any associated fixed charge obligations and the change in EBITDA
resulting therefrom) had occurred on the first day of the Applicable Measurement
Period; provided that any such adjustments may be incremental to (but not
duplicative of) pro forma adjustments made pursuant to clause (8) of the
definition of “EBITDA”. If since the beginning of such period any

 

-25-



--------------------------------------------------------------------------------

Person (that subsequently became a Restricted Subsidiary or was merged with or
into the Borrower or any Restricted Subsidiary since the beginning of such
period) shall have made any Investment, acquisition, disposition, merger,
consolidation, discontinued operation or operational change that would have
required adjustment pursuant to this definition, then the Fixed Charge Coverage
Ratio shall be calculated giving pro forma effect thereto for such Applicable
Measurement Period as if such Investment, acquisition, disposition, merger,
consolidation, discontinued operation or operational change had occurred at the
beginning of the Applicable Measurement Period; provided that, notwithstanding
any classification under GAAP of any Person or business in respect of which a
definitive agreement for the disposition thereof has been entered into as
discontinued operations, such transaction shall not be treated as a disposition
or a discontinued operation for purposes of the calculation of the Fixed Charge
Coverage Ratio until such transaction shall have been consummated.

For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Borrower (and may include,
for the avoidance of doubt and without duplication, cost savings and operating
improvements or synergies or expense reductions resulting from any Asset Sale or
other disposition or such Investment, acquisition, merger, amalgamation or
consolidation or discontinued operation which is being given pro forma effect
that have been or are expected to be realized. In addition to such adjustments
pro forma calculations may also include Pro Forma Cost Savings. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the Applicable Calculation Date had been the applicable rate for the
entire period (taking into account for such entire period, any Hedging
Obligation applicable to such Indebtedness with a remaining term of 12 months or
longer, and in the case of any Hedging Obligation applicable to such
Indebtedness with a remaining term of less than 12 months, taking into account
such Hedging Obligation to the extent of its remaining term). Interest on a
Capitalized Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a responsible financial or accounting officer of the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP. For purposes of making the computation
referred to above, interest on any Indebtedness under revolving credit
facilities computed on a pro forma basis shall be computed based upon the
average daily balance of such Indebtedness during the applicable period.
Interest on Indebtedness that may optionally be determined at an interest rate
based upon a factor of a prime or similar rate, a eurocurrency interbank offered
rate, or other rate, shall be deemed to have been based upon the rate actually
chosen, or, if none, then based upon such optional rate chosen as the Borrower
may designate. Any such pro forma calculation may include, without limitation,
(1) adjustments permitted by and calculated consistent with the requirements of
Article 11 of Regulation S-X (regardless of whether pro forma financial
information would be required to be presented thereunder) and (2) adjustments
calculated to give effect to any Pro Forma Cost Savings.

“Fixed Charges” means, with respect to any Person for any period, the sum of:

(1) Consolidated Interest Expense of such Person for such period, and

(2) all cash dividend payments (excluding items eliminated in consolidation) on
any series of Preferred Stock or Disqualified Stock of such Person and its
Restricted Subsidiaries.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 in effect on the Closing Date or thereafter or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as on the Closing Date
or thereafter in effect or any successor statute thereto, (iii) the National
Flood Insurance Reform Act of 1994 as of the Closing Date or thereafter in
effect or any successor statute thereto, (iv) the Flood Insurance Reform Act of
2004 as of the Closing Date or thereafter

 

-26-



--------------------------------------------------------------------------------

in effect or any successor statute thereto and (iv) Biggert-Waters Flood
Insurance Reform Act of 2012 as of the Closing Date or thereafter in effect or
any successor statute thereto.

“FLSA” means the Fair Labor Standards Act of 1938.

“Foreign Plan Event” means (i) the failure of the Borrower or any of its
Restricted Subsidiaries to make its required contributions in respect of any
Foreign Plan; (ii) the failure of the Borrower or any of its Restricted
Subsidiaries to administer any Foreign Plan in accordance with its terms and all
applicable laws; (iii) the occurrence of an act or omission in respect of any
Foreign Plan which could give rise to the imposition on the Borrower or any of
its Restricted Subsidiaries of fines, penalties or related charges under
applicable laws; (iv) the assertion of a material claim (other than a routine
claim for benefits) against the Borrower or any of its Restricted Subsidiaries
in respect of a Foreign Plan; (v) the imposition of a Lien in respect of any
Foreign Plan; or (vi) any event or condition which might constitute grounds for
termination, in whole or in part, of any Foreign Plan or the appointment of a
trustee to administer any Foreign Plan.

“Foreign Government Scheme or Arrangement” has the meaning specified in Section
5.17(b).

“Foreign Plan” has the meaning specified in Section 5.17(b).

“Foreign Subsidiary” means a Restricted Subsidiary not organized or existing
under the laws of the United States of America, any state thereof or the
District of Columbia thereof and any direct or indirect Subsidiary of such
Restricted Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

“Funded Debt” of any Person means Indebtedness for borrowed money of such Person
that by its terms matures more than one (1) year after the date of its creation
or matures within one (1) year from any date of determination but is renewable
or extendible, at the option of such Person, to a date more than one (1) year
after such date or arises under a revolving credit or similar agreement that
obligates the lender or lenders to extend credit during a period of more than
one (1) year after such date.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.03, United States generally accepted accounting principles in effect
as of the date of determination thereof.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, all Governmental Authorities.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(g).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness

 

-27-



--------------------------------------------------------------------------------

or other monetary obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other monetary obligation, (ii) to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such Indebtedness
or other monetary obligation of the payment or performance of such Indebtedness
or other monetary obligation, (iii) to maintain working capital, equity capital
or any other financial statement condition or liquidity or level of income or
cash flow of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other monetary obligation, or (iv) entered into for the purpose
of assuring in any other manner the obligee in respect of such Indebtedness or
other monetary obligation of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part), or (b) any
Lien on any assets of such Person securing any Indebtedness or other monetary
obligation of any other Person, whether or not such Indebtedness or other
monetary obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien); provided
that the term “Guarantee” shall not include endorsements for collection or
deposit, in either case in the ordinary course of business, or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or Asset Sale permitted under this Agreement
(other than such obligations with respect to Indebtedness). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, Holdings and the Subsidiaries of the Borrower
listed on Schedule I (such Subsidiaries of the Borrower not to include any
Excluded Subsidiary, but in any event to include OpCo) and each other Subsidiary
of the Borrower that shall be required to (or shall otherwise opt to) execute
and deliver a guaranty or guaranty supplement pursuant to Section 5.2 of the
Security Agreement.

“Guaranty” means, collectively, the Holdings Guaranty and the Subsidiary
Guaranty.

“Hazardous Materials” means petroleum or petroleum distillates, asbestos or
asbestos-containing materials or any other chemical, material, substance, waste,
pollutant or contaminant or compound which is regulated pursuant to any
Environmental Law.

“Hedging Agreement” means, with respect to any Person, any:

(1) currency exchange, interest rate or commodity swap agreements, currency
exchange, interest rate or commodity cap agreements and currency exchange,
interest rate or commodity collar agreements; and

(2) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange, interest rates or commodity prices.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedging Agreement.

“Holdings” has the meaning specified in the introductory paragraph of this
Agreement.

“Holdings Guaranty” means the Holdings Guaranty made by Holdings in favor of the
Administrative Agent on behalf of the Secured Parties, substantially in the form
of Exhibit D-1.

 

-28-



--------------------------------------------------------------------------------

“IFRS” means international financial reporting standards as promulgated by the
International Accounting Standards Board.

“Immaterial Subsidiary” means any Subsidiary of the Borrower that, as of the
date of the most recent financial statements required to be delivered pursuant
to Section 6.01(a) and (b), does not have assets (together with the assets of
all other Immaterial Subsidiaries) in excess of 1.5% of Consolidated Total
Assets or annual revenues of the Borrower and its consolidated Subsidiaries.

“Incremental Equivalent Debt” has the meaning set forth in Section 7.03(b)(31).

“Incur” means, with respect to any Indebtedness or Capital Stock, issue, assume,
Guarantee, incur or otherwise become liable for such Indebtedness or Capital
Stock, as applicable; provided, however, that any Indebtedness or Capital Stock
of a Person existing at the time such Person becomes a Subsidiary (whether by
merger, consolidation, acquisition or otherwise) shall be deemed to be Incurred
by such Person at the time it becomes a Subsidiary.

“Indebtedness” means, with respect to any Person:

(1) the principal and premium (if any) of any Indebtedness of such Person,
whether or not contingent, (a) in respect of borrowed money, (b) evidenced by
bonds, notes, debentures or similar instruments or letters of credit or bankers’
acceptances (or, without duplication, reimbursement agreements in respect
thereof), (c) representing the deferred and unpaid purchase price of any
property, except (i) any such balance that constitutes a trade payable, accrued
expense or similar obligation to a trade creditor, in each case Incurred in the
ordinary course of business and (ii) any earn-out obligations until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP, (d) in respect of Capitalized Lease Obligations, (e) representing any
Hedging Obligations or (f) under or in respect of Permitted Receivables
Financings, if and to the extent that any of the foregoing Indebtedness (other
than letters of credit and Hedging Obligations) would appear as a liability on a
balance sheet (excluding the footnotes thereto) of such Person prepared in
accordance with GAAP;

(2) to the extent not otherwise included, any obligation of such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the Indebtedness
of another Person (other than by endorsement of negotiable instruments for
collection in the ordinary course of business); and

(3) to the extent not otherwise included, Indebtedness of another Person secured
by a Lien on any asset owned by such Person (whether or not such Indebtedness is
assumed by such Person); provided, however, that the amount of such Indebtedness
will be the lesser of: (a) the Fair Market Value of such asset at such date of
determination, and (b) the amount of such Indebtedness of such other Person;

provided that Contingent Obligations Incurred in the ordinary course of business
shall not be deemed to constitute Indebtedness.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnitees” has the meaning set forth in Section 10.05.

 

-29-



--------------------------------------------------------------------------------

“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm or consultant, in each case of nationally recognized standing that
is, in the good faith determination of the Borrower, qualified to perform the
task for which it has been engaged.

“Information” has the meaning specified in Section 10.08.

“Intellectual Property” means all intellectual property rights and similar
property of a Person, including inventions, designs, patents, copyrights,
trademarks, service marks, trade names, domain names, trade secrets,
confidential or proprietary information, customer lists, know-how, software and
databases, all embodiments or fixations of any of the foregoing; all related
documentation; all applications and registrations thereof; and all licenses or
other rights to use, or otherwise relating to, any of the foregoing; and all
books and records relating to any of the foregoing.

“Intellectual Property Claim” means any claim or assertion (whether in writing,
by suit or otherwise) that (i) a Loan Party’s or Restricted Subsidiary’s
ownership, use, marketing, sale or distribution of any Intellectual Property or
other property infringes, misappropriates, dilutes or otherwise violates another
Person’s Intellectual Property or (ii) any Intellectual Property owned by a Loan
Party or a Restricted Subsidiary is invalid or unenforceable, in whole or in
part.

“Intellectual Property Security Agreement” means, collectively, the patent
security agreement, substantially in the form of Exhibit C to the Security
Agreement, the copyright security agreement, substantially in the form of
Exhibit D to the Security Agreement and the trademark security agreement,
substantially in the form of Exhibit E to the Security Agreement, in each case
dated as of the Closing Date, together with each intellectual property security
agreement supplement executed and delivered pursuant to Section 4.8(x) of the
Security Agreement.

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, in substantially the form of Exhibit G hereto, or otherwise in form
and substance reasonably satisfactory to the Administrative Agent.

“Intercreditor Agreement” means the intercreditor agreement dated as of the
Closing Date, substantially in the form attached as Exhibit H hereto, among the
ABL Collateral Agent, the Collateral Agent, and acknowledged by the Borrower and
each Guarantor, as it may be amended, supplemented, modified, replaced or
restated from time to time in accordance with this Agreement.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the applicable
Maturity Date of the Facility under which such Loan was made; provided, however,
that if any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, the last Business Day of each March, June, September and December and
the applicable Maturity Date of the Facility under which such Loan was made.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or to the extent consented to by all Lenders, twelve months
thereafter, as selected by the Borrower in its Committed Loan Notice; provided,
that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

-30-



--------------------------------------------------------------------------------

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the applicable Maturity Date of the
Facility under which such Loan was made.

“Investment Grade Securities” means:

(1) securities issued or directly and fully guaranteed or insured by the U.S.
government or any agency or instrumentality thereof (other than Cash
Equivalents) and in each case with maturities not exceeding two years from the
date of acquisition,

(2) securities that have a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s or BBB (or the equivalent) by S&P, or an equivalent
rating by any other nationally recognized rating agency,

(3) investments in any fund that invests at least 95% of its assets in
investments of the type described in clauses (1) and (2) which fund may also
hold immaterial amounts of cash pending investment and/or distribution, and

(4) corresponding instruments in countries other than the United States
customarily utilized for high quality investments and in each case with
maturities not exceeding two years from the date of acquisition.

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
Guarantees), advances or capital contributions (excluding accounts receivable,
trade credit and advances to customers and commission, travel and similar
advances to officers, employees and consultants made in the ordinary course of
business), purchases or other acquisitions for consideration of Indebtedness,
Equity Interests or other securities issued by any other Person and investments
that are required by GAAP to be classified on the balance sheet of the Borrower
in the same manner as the other investments included in this definition to the
extent such transactions involve the transfer of cash or other property. If the
Borrower or any Restricted Subsidiary sells or otherwise disposes of any Equity
Interests of any Restricted Subsidiary, or any Restricted Subsidiary issues any
Equity Interests, in either case, such that, after giving effect to any such
sale or disposition, such Person is no longer a Subsidiary of the Borrower, the
Borrower shall be deemed to have made an Investment on the date of any such sale
or other disposition equal to the Fair Market Value of the Equity Interests of
and all other Investments in such Person retained. In no event shall a Guarantee
of an operating lease of the Borrower or any Restricted Subsidiary be deemed an
Investment. For purposes of the definition of “Unrestricted Subsidiary” and
Section 7.06:

(1) “Investments” shall include the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of a Subsidiary of the Borrower at the time that such Subsidiary is designated
an Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary equal to an
amount (if positive) equal to:

(a) the Borrower’s “Investment” in such Subsidiary at the time of such
redesignation less

 

-31-



--------------------------------------------------------------------------------

(b) the portion (proportionate to the Borrower’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such Subsidiary at the
time of such redesignation; and

(2) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer, in each case as
determined in good faith by the Board of Directors of the Borrower.

The amount of an Investment will be determined at the time the Investment is
made and without giving effect to subsequent changes in value (determined, in
the case of any Investment made with assets of the Borrower or any Restricted
Subsidiary, based on the Fair Market Value of the assets invested).

“Investors” means, any funds or accounts managed by Capital Research and
Management Company, Lord, Abbett & Co., Oak Hill Advisors, L.P., Silver Point
Capital, L.P., TCW Asset Management Company and TD Asset Management Inc.

“IRS” means the United States Internal Revenue Service.

“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of the Borrower or any of its Subsidiaries, and (b) any Person in whom
the Borrower or any of its Subsidiaries beneficially owns any Equity Interest
that is not a Subsidiary.

“Junior Indebtedness” means Indebtedness that is either (i) unsecured and
expressly subordinated to the Obligations or (ii) secured solely by Collateral
with a Lien having Junior Lien Priority on the Collateral relative to the
Obligations. For the avoidance of doubt, ABL Debt shall not constitute Junior
Indebtedness.

“Junior Lien Priority” means relative to specified Indebtedness, having a junior
Lien priority on specified Collateral and either subject to the Intercreditor
Agreement on a basis that is no more favorable than the provisions applicable to
the holders of ABL Debt (in the case of Term Loan Collateral) or subject to
intercreditor agreements providing holders of Indebtedness with Junior Lien
Priority at least the same rights and obligations as the holders of ABL Debt (in
the case of the Term Loan Collateral) have pursuant to the Intercreditor
Agreement as to the specified Collateral.

“Laws” means, collectively, all applicable international, foreign, federal,
state and local statutes, statutory instruments, acts, treaties, rules,
guidelines, regulations, directives, ordinances, codes and administrative or
judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority.

“Lender” has the meaning specified in the introductory paragraph of this
Agreement.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law (including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or

 

-32-



--------------------------------------------------------------------------------

agreement to give any financing statement under the Uniform Commercial Code (or
equivalent statutes) of any jurisdiction); provided that in no event shall an
operating lease be deemed to constitute a Lien.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a New Term Loan or a Specified Refinancing Term
Loan.

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Guaranty, (iv) the Intercreditor Agreement and (v) the Collateral
Documents.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, liabilities (actual or contingent), financial condition or results of
operations of the Borrower and its Restricted Subsidiaries, taken as a whole,
(b) a material adverse effect on the ability of the Loan Parties (taken as a
whole) to perform their respective obligations under the Loan Documents to which
the Borrower or any of the Loan Parties is a party or (c) a material adverse
effect on the rights and remedies of the Lenders under the Loan Documents.

“Material Contract” means any agreement or arrangement to which a Loan Party or
Restricted Subsidiary is party (other than the Loan Documents) (a) that is
deemed to be a material contract in respect of the Borrower and its Restricted
Subsidiaries, taken as a whole, under any securities law applicable to such Loan
Party or Restricted Subsidiary, including the Securities Act of 1933; or (b) for
which breach, termination, nonperformance or failure to renew could reasonably
be expected to have a Material Adverse Effect.

“Material Real Property” means any parcel of real property (other than a parcel
with a fair market value of less than (a) in the case of any such real property
located in the State of Tennessee, $15,000,000 and (b) in any other case, (x) as
of the Closing Date, $2,000,000 or (y) after the Closing Date, $7,500,000) owned
in fee by a Loan Party.

“Material Subsidiary Guarantor” means any Subsidiary Guarantor which
individually constitutes at least 5.0% of the Borrower’s Consolidated Total
Assets as of the date of the last financial statements delivered pursuant to
this Agreement and, for the avoidance of doubt, OpCo shall be a Material
Subsidiary Guarantor.

“Maturity Date” means, with respect to the Term Loans, the earlier of (i) April
4, 2021 and (ii) the date that the Term Loans are declared due and payable
pursuant to Section 8.02.

“Maximum Rate” has the meaning specified in Section 10.10.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means, collectively, the deeds of trust, trust deeds and mortgages,
in each case as may be amended from time to time, made by the Loan Parties in
favor or for the benefit of the Collateral Agent on behalf of the Secured
Parties (with such changes as may be customary to account for local law matters)
in form and substance reasonably satisfactory to the Collateral Agent.

 

-33-



--------------------------------------------------------------------------------

“Mortgaged Properties” means the Material Real Properties identified on Schedule
5.06(b) and any other Material Real Property with respect to which a Mortgage is
required pursuant to Section 6.10 or 6.11.

“Multiemployer Plan” means any employee benefit plan defined in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which the
Borrower or any ERISA Affiliate makes or is obligated to make contributions, or
during the preceding five plan years, has made or been obligated to make
contributions.

“Net Cash Proceeds” means the aggregate cash proceeds received by the Borrower
or any of its Restricted Subsidiaries in respect of any (1) Asset Sale
(including, without limitation, any cash received in respect of any cash
payments received by way of deferred payment of principal pursuant to a note or
installment receivable or otherwise, but only as and when received, but
excluding the assumption by the acquiring Person of Indebtedness relating to the
disposed assets or other consideration received in any other non-cash form), net
of the direct cash costs relating to such Asset Sale and the sale or disposition
of such Designated Non-cash Consideration (including, without limitation, legal,
accounting and investment banking fees, and brokerage and sales commissions),
and any relocation expenses incurred as a result thereof, taxes paid or payable
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements related thereto), amounts required
to be applied to the repayment of principal, premium (if any) and interest on
Indebtedness required (other than pursuant to Sections 7.05 and 2.05(b)(ii)) to
be paid as a result of such transaction, any costs associated with unwinding any
related Hedging Obligations in connection with such transaction and any
deduction of appropriate amounts to be provided by the Borrower as a reserve in
accordance with GAAP against any liabilities associated with the asset disposed
of in such transaction and retained by the Borrower after such sale or other
disposition thereof, including, without limitation, pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction; and (2) with respect to the incurrence or issuance of any
Indebtedness by the Borrower or any Restricted Subsidiary, the excess, if any,
of (i) the sum of the cash received in connection with such incurrence or
issuance or in connection with unwinding any related Hedging Agreement in
connection therewith over (ii) the investment banking fees, underwriting
discounts and commissions, taxes reasonably estimated to be actually payable
within two (2) years of the date of such incurrence or issuance and other
out-of-pocket expenses and other customary expenses, incurred by the Borrower or
such Restricted Subsidiary in connection with such incurrence or issuance and
any costs associated with unwinding any related Hedging Agreement in connection
therewith.

“Net Income” means, with respect to any Person, the net income (loss)
attributable to such Person, determined in accordance with GAAP and before any
reduction in respect of Preferred Stock dividends.

“Net Working Capital” means Consolidated Current Assets minus Consolidated
Current Liabilities.

“New Term Facility” has the meaning specified in Section 2.17(a).

“New Term Facility Effective Date” has the meaning specified in Section 2.17(c).

“New Term Loan” has the meaning specified in Section 2.17(a).

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

 

-34-



--------------------------------------------------------------------------------

“Non-Debt Fund Affiliate” means an Affiliate of Holdings that is not a Debt Fund
Affiliate or a Purchasing Borrower Party.

“Non-Excluded Taxes” means all Taxes other than Excluded Taxes.

“Non-US Lender” means, with respect to any Loan made to the Borrower, any Lender
that is not a “United States person” within the meaning of Section 7701(a)(30)
of the Code.

“Note” means a Term Note or a note evidencing other Loans.

“Notes Refinancing” has the meaning given to such term in the recitals hereto.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, existing on the Closing Date or
thereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided
that the Obligations with respect to any Guarantor shall not include Excluded
Hedging Obligations. Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under the Loan Documents include (a) the
obligation to pay principal, interest, charges, expenses, fees, indemnities and
other amounts payable by any Loan Party under any Loan Document and (b) the
obligation of any Loan Party to reimburse any amount in respect of any of the
foregoing that any Lender, in its sole discretion, may elect to pay or advance
on behalf of such Loan Party.

“OFAC” means Office of Foreign Assets Control of the U.S. Treasury Department.

“Officer’s Certificate” means a certificate signed on behalf of the Borrower by
a Responsible Officer of the Borrower.

“OpCo” has the meaning given to such term in the recitals hereto.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“OSHA” means the Occupational Safety and Hazard Act of 1970.

“Other Pari Passu Lien Obligations” means any Indebtedness or other obligations
(including Hedging Obligations) having Pari Passu Lien Priority relative to the
Loans with respect to the Collateral and not secured by any other assets and, in
the case of Indebtedness for borrowed money, having a stated maturity that is
equal to or longer than the Loans; provided that an authorized representative of
the holders of such Indebtedness shall have entered into an intercreditor
agreement in a form customary for intercreditor agreements or collateral trust
agreements in light of then prevailing market conditions.

 

-35-



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes arising from any payment made under any Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, any Loan Document.

“Outstanding Amount” means with respect to the Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of the Loans, as the case may be, occurring on such
date.

“Parent” has the meaning given to such term in the recitals hereto.

“Parent Entity” means the meaning specified in the definition of “Permitted
Parent”.

“Pari Passu Lien Priority” means, relative to specified Indebtedness, having
equal Lien priority on specified Collateral and either subject to the
Intercreditor Agreement on a substantially identical basis as the holders of
such specified Indebtedness or subject to intercreditor agreements providing
holders of the Indebtedness intended to have Pari Passu Lien Priority with
substantially the same rights and obligations that the holders of such specified
Indebtedness have pursuant to the Intercreditor Agreement as to the specified
Collateral.

“Participant” has the meaning specified in Section 10.07(d).

“Participant Register” has the meaning set forth in Section 10.07(m).

“PATRIOT Act” has the meaning specified in Section 10.22.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA or Section 412 of the Code and is sponsored or
maintained by the Borrower, any Subsidiary or any ERISA Affiliate or to which
the Borrower, any Subsidiary or any ERISA Affiliate contributes or has an
obligation to contribute (or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years).

“Perfection Certificate” means a certificate in the form of Exhibit J or any
other form approved by the Collateral Agent, dated the Closing Date, as the same
shall be supplemented from time to time.

“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
Related Business Assets or a combination of Related Business Assets and cash or
Cash Equivalents between the Borrower or any of its Restricted Subsidiaries and
another Person; provided that any cash or Cash Equivalents received must be
applied in accordance with Sections 7.05 and 2.05(b)(ii).

“Permitted Holders” means each of (i)(a)(x) the Investors and (y) members of
management of the Borrower (or any Parent Entity) who are holders of Equity
Interests of the Borrower (or any Parent Entity) on the Closing Date
representing not more than 10% of the total voting power of the Voting Stock of
the Borrower and (b) any group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act or any successor provision) of which any of
the foregoing are members; provided that in the case of such group, without
giving effect to such group, Persons specified in clause (i)(a) must
collectively beneficially own a greater amount of the total voting power of the
Voting Stock of the Parent than the amount of the total voting power of the
Voting Stock of the Parent beneficially owned by any other member of such group
and (ii) any Permitted Parent.

 

-36-



--------------------------------------------------------------------------------

“Permitted Investments” means:

(1) any Investment in cash, Cash Equivalents or Investment Grade Securities;

(2) any Investment in the Borrower or any Restricted Subsidiary (including
guarantees of obligations of Restricted Subsidiaries), so long as, in the case
of any such Investment made in a Restricted Subsidiary that is not a Guarantor,
the Borrower shall be able to Incur at least $1.00 of additional Indebtedness
pursuant to Section 7.03(a) after giving effect to such Investment;

(3) any Investment by Subsidiaries of the Borrower that are not Restricted
Subsidiaries in other Subsidiaries of the Borrower that are not Restricted
Subsidiaries;

(4) (i) any Investment by the Borrower or any Restricted Subsidiary of the
Borrower in a Person that is engaged in a Similar Business if as a result of
such Investment (a) such Person becomes a Restricted Subsidiary of the Borrower,
or (b) such Person, in one transaction or a series of related transactions, is
merged, consolidated or amalgamated with or into, or transfers or conveys all or
substantially all of its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary of the Borrower, so long as, in the case of any such
acquisition of a Restricted Subsidiary that is not a Guarantor or any merger,
consolidation or amalgamation of any such Person into a Restricted Subsidiary
that is not a Guarantor, the Borrower shall be able to Incur at least $1.00 of
additional Indebtedness pursuant to Section 7.03(a) after giving effect to such
Investment, and (ii) in each case, any Investment held by such Person; provided,
that such Investment was not acquired by such Person in contemplation of such
acquisition, merger, consolidation or transfer;

(5) any Investment in securities or other assets not constituting cash, Cash
Equivalents or Investment Grade Securities and received in connection with an
Asset Sale made pursuant to Section 7.05 or any other disposition of assets not
constituting an Asset Sale;

(6) any Investment (x) existing on the Closing Date and listed on Schedule 7.06
hereto, (y) made pursuant to binding commitments in effect on the Closing Date
and (z) that replaces, modifies, refinances, refunds, renews or extends any
Investment described under either of the immediately preceding clauses (x) or
(y); provided that the amount of any such Investment may be increased in such
replacement, modification, refinancing, refunding, renewal, reinvestment or
extension only (A) as required by the terms of such Investment or binding
commitment as in existence on the Closing Date (including as a result of the
accrual or accretion of interest or original issue discount or the issuance of
pay-in-kind securities) or (B) as otherwise permitted hereunder;

(7) advances to, or guarantees of Indebtedness of, employees not in excess of
$5,000,000 outstanding at any one time in the aggregate;

(8) loans and advances to officers, directors, managers and employees for
business-related travel expenses, moving and relocation expenses, payroll
advances and other similar expenses, in each case Incurred in the ordinary
course of business or consistent with past practices or to fund such Person’s
purchase of Equity Interests of the Borrower or any Parent Entity;

(9) any Investment (including debt obligations and Capital Stock) (x) acquired
by the Borrower or any of its Restricted Subsidiaries (a) in exchange for any
other Investment or

 

-37-



--------------------------------------------------------------------------------

accounts receivable held by the Borrower or any such Restricted Subsidiary in
connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization of the issuer of such other Investment or accounts receivable,
including trade creditors, customers and suppliers, or (b) as a result of a
foreclosure by the Borrower or any of its Restricted Subsidiaries with respect
to any secured Investment or other transfer of title with respect to any secured
Investment in default and (y) received in compromise or resolution of
(a) obligations of trade creditors, customers or suppliers that were incurred in
the ordinary course of business of the Borrower or any Restricted Subsidiary,
including pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor, customer or supplier, or
(b) litigation, arbitration or other disputes;

(10) Hedging Obligations permitted under Section 7.03(b)(10);

(11) any Investment by the Borrower or any of its Restricted Subsidiaries in a
Similar Business having an aggregate Fair Market Value, taken together with all
other Investments made pursuant to this clause (11) that are at the time
outstanding, not to exceed the greater of (x) $50,000,000 and (y) 2.5% of
Consolidated Total Assets at the time of such Investment (with the Fair Market
Value of each Investment being measured at the time made and without giving
effect to subsequent changes in value) at any one time outstanding; provided,
however, that if any Investment pursuant to this clause (11) is made in any
Person that is not a Restricted Subsidiary of the Borrower at the date of the
making of such Investment and such Person becomes a Restricted Subsidiary of the
Borrower after such date, such Investment shall thereafter be deemed to have
been made pursuant to clause (2) above and shall cease to have been made
pursuant to this clause (11) for so long as such Person continues to be a
Restricted Subsidiary;

(12) Investments in joint ventures of the Borrower or any of its Restricted
Subsidiaries in an aggregate amount, taken together with all other Investments
made pursuant to this clause (12) that are at the time outstanding, not to
exceed the greater of (x) $125,000,000 and (y) 6.25% of Consolidated Total
Assets at the time of such Investment at any one time outstanding; provided,
that the Investments permitted pursuant to this clause (12) may be increased by
the amount of distributions from Joint Ventures, without duplication of
dividends or distributions increasing amounts available pursuant to
Section 7.06(a)(iii);

(13) additional Investments by the Borrower or any of its Restricted
Subsidiaries having an aggregate Fair Market Value, taken together with all
other Investments made pursuant to this clause (13) that are at the time
outstanding, not to exceed the greater of (x) $125,000,000 and (y) 6.25% of
Consolidated Total Assets, at the time of such Investment (with the Fair Market
Value of each Investment being measured at the time made and without giving
effect to subsequent changes in value), at any one time outstanding; provided,
however, that if any Investment pursuant to this clause (13) is made in any
Person that is not a Restricted Subsidiary of the Borrower at the date of the
making of such Investment and such Person becomes a Restricted Subsidiary of the
Borrower after such date, such Investment shall thereafter be deemed to have
been made pursuant to clause (2) above and shall cease to have been made
pursuant to this clause (13) for so long as such Person continues to be a
Restricted Subsidiary;

(14) Investments in Unrestricted Subsidiaries having an aggregate Fair Market
Value, taken together with all other Investments made pursuant to the this
clause (14) that are at that time outstanding, without giving effect to the sale
of an Unrestricted Subsidiary to the extent the proceeds of such sale do not
consist of cash, Cash Equivalents or marketable securities, not to exceed the
greater of (x) $50,000,000 and (y) 2.5% of Consolidated Total Assets, at the
time of such Investment (with the Fair Market Value of each Investment being
measured at the time

 

-38-



--------------------------------------------------------------------------------

made and without giving effect to subsequent changes in value), at any one time
outstanding; provided, however, that any Investment pursuant to this clause
(14) made in any Person that is an Unrestricted Subsidiary of the Borrower at
the date of the making of such Investment and such Person becomes a Restricted
Subsidiary after such date, such Investment shall thereafter be deemed to have
been made pursuant to clause (2) above and shall cease to have been made
pursuant to this clause (14) for so long as such Person continues to be a
Restricted Subsidiary;

(15) Investments the payment for which consists of Equity Interests (other than
Excluded Equity) of the Borrower or any Parent Entity, as applicable; provided,
however, that such Equity Interests will not increase the amount available for
Restricted Payments under Section 7.06(a)(iii);

(16) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;

(17) Investments consisting of purchases and acquisitions of inventory,
supplies, materials, equipment or other similar assets or purchases of contract
rights or licenses or leases of intellectual property, in each case in the
ordinary course of business;

(18) any Investment in a Receivables Subsidiary or any Investment in any other
Person in connection with a Permitted Receivables Financing or any repurchases
in connection therewith, including Investments of funds held in accounts
permitted or required by the arrangements governing such Permitted Receivables
Financing or any related Indebtedness;

(19) Investments of a Restricted Subsidiary of the Borrower acquired after the
Closing Date or of an entity merged into or consolidated with a Restricted
Subsidiary of the Borrower in a transaction that is not prohibited by
Section 7.04 after the Closing Date to the extent that such Investments were not
made in contemplation of such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

(20) Guarantees of Indebtedness permitted to be incurred Section 7.03 and
performance Guarantees in the ordinary course of business;

(21) [Reserved];

(22) any transaction to the extent it constitutes an Investment that is
permitted and made in accordance with Section 7.08(b) (except transactions
described in clauses (1), (2), (4), (5), (6), (8), (9), (11), (13), (14), (15),
(21) and (23) thereof);

(23) advances, loans or extensions of trade credit in the ordinary course of
business by the Borrower or any of the Restricted Subsidiaries;

(24) intercompany current liabilities owed to Unrestricted Subsidiaries or joint
ventures incurred in the ordinary course of business in connection with the cash
management operations of the Borrower and its Subsidiaries;

(25) Investments consisting of purchases and acquisitions of assets or services
in the ordinary course of business;

 

-39-



--------------------------------------------------------------------------------

(26) Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices; and

(27) Investments made with the proceeds from the sale of the Thermal and
Emissions Business and the Tecalemit Business.

“Permitted Joint Venture” means, with respect to any specified Person, a joint
venture in any other Person engaged in a Similar Business in respect of which
the Borrower or a Restricted Subsidiary beneficially owns at least 10% of the
shares of Equity Interests of such Person.

“Permitted Liens” means, with respect to any Person:

(1) pledges or deposits by such Person under workers’ compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case incurred in the ordinary course of business;

(2) Liens imposed by law constituting carriers’, warehousemen’s and mechanics’
Liens, in each case for sums that are not overdue by more than 60 days or are
being Properly Contested;

(3) Liens for taxes, assessments or other governmental charges (i) which are not
yet due or payable or (ii) which are being Properly Contested;

(4) Liens in favor of issuers of performance and surety bonds or bid bonds or
with respect to other regulatory requirements or letters of credit issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business;

(5) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties which were
not Incurred in connection with Indebtedness and which do not materially impair
their use in the operation of the business of such Person;

(6) Liens Incurred to secure obligations in respect of Indebtedness permitted to
be Incurred pursuant to clause (b)(1), (4), (17), (20) or (31) of Section 7.03;
provided that, (x) in the case of clause (4), such Lien extends only to the
assets and/or Capital Stock, the acquisition, lease, construction, repair,
replacement or improvement of which is financed thereby and any income or
profits thereof; and (y) in the case of clause (20), such Lien does not extend
to the property or assets (or income or profits therefrom) of any Restricted
Subsidiary other than a Foreign Subsidiary;

(7) Liens existing on the Closing Date and listed on Schedule 7.01;

(8) Liens on assets of, or Equity Interest in, a Person at the time such Person
becomes a Subsidiary; provided, however, that such Liens are not created or
Incurred in

 

-40-



--------------------------------------------------------------------------------

connection with, or in contemplation of, such other Person becoming such a
Subsidiary; provided, further, however, that such Liens may not extend to any
other assets of the Borrower or any Restricted Subsidiary of the Borrower;

(9) Liens on assets at the time the Borrower or a Restricted Subsidiary of the
Borrower acquired the assets, including any acquisition by means of a merger or
consolidation with or into the Borrower or any Restricted Subsidiary of the
Borrower; provided, however, that such Liens are not created or Incurred in
connection with, or in contemplation of, such acquisition; provided, further,
however, that the Liens may not extend to any other assets owned by the Borrower
or any Restricted Subsidiary of the Borrower;

(10) Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to the Borrower or another Restricted Subsidiary of the Borrower permitted
to be Incurred in accordance with Section 7.03;

(11) Liens securing Hedging Obligations so long as the related Indebtedness is,
and is permitted to be under this Agreement, secured by a Lien on the same
property securing such Hedging Obligations;

(12) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(13) leases and subleases of real property which do not materially interfere
with the ordinary conduct of the business of the Borrower or any of its
Restricted Subsidiaries;

(14) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Borrower and its Restricted
Subsidiaries in the ordinary course of business;

(15) Liens in favor of the Borrower or any Guarantor;

(16) Liens on accounts receivable and Receivables Assets Incurred in connection
with a Permitted Receivables Financing;

(17) deposits made in the ordinary course of business to secure liability to
insurance carriers;

(18) Liens on the Equity Interests of Unrestricted Subsidiaries;

(19) grants of software and other technology licenses in the ordinary course of
business;

(20) judgment and attachment Liens not giving rise to an Event of Default and
notices of lis pendens and associated rights related to litigation being
Properly Contested;

(21) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;

 

-41-



--------------------------------------------------------------------------------

(22) Liens Incurred to secure cash management services (and other “bank
products”) owed to a lender under the ABL Credit Agreement (or any Affiliate of
such lender) in the ordinary course of business;

(23) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clauses (6), (7), (8), (9), (10) and (11);
provided, however, that (x) such new Lien shall be limited to all or part of the
same property that secured the original Lien (plus improvements on such
property), and (y) the Indebtedness secured by such Lien at such time is not
increased to any amount greater than the sum of (A) the outstanding principal
amount or, if greater, committed amount of the Indebtedness described under
clauses (6), (7), (8), (9), (10) and (11) at the time the original Lien became a
Permitted Lien under this Agreement, and (B) an amount necessary to pay any fees
and expenses, including premiums, related to such refinancing, refunding,
extension, renewal or replacement;

(24) Liens in respect of Junior Indebtedness of the Borrower or any Guarantor;
provided that the Consolidated Senior Secured Debt Ratio, on a pro forma basis
after giving effect thereto, does not exceed 3.50 to 1.00;

(25) other Liens securing obligations Incurred in the ordinary course of
business that do not exceed the greater of (x) $75,000,000 and (y) 3.75% of
Consolidated Total Assets at the time of Incurrence of such obligation, at any
one time outstanding;

(26) Liens on the assets of a joint venture to secure Indebtedness of such joint
venture Incurred pursuant to clause (21) of Section 7.03(b);

(27) Liens on equipment of the Borrower or any Restricted Subsidiary of the
Borrower granted in the ordinary course of business to the Borrower’s or such
Restricted Subsidiary’s client at which such equipment is located;

(28) Liens created solely for the benefit of (or to secure) all of the
Obligations;

(29) Liens on property or assets used to defease or to satisfy and discharge
Indebtedness; provided that such defeasance or satisfaction and discharge is not
prohibited hereby;

(30) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation and
exportation of goods in the ordinary course of business;

(31) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection; (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business; and (iii) in favor of banking institutions arising
as a matter of law encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry; and

(32) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness; (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business

 

-42-



--------------------------------------------------------------------------------

of the Borrower and its Restricted Subsidiaries; or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business.

“Permitted Parent” means (a) any Person (other than a Person formed in
connection with, or in contemplation of, a Change of Control transaction that
results in a modification of the beneficial ownership of the Borrower) that
beneficially owns, directly or indirectly, 100% of the issued and outstanding
Voting Stock of the Borrower; provided that the ultimate beneficial ownership of
the Borrower has not been modified by the transaction by which such Person
became the beneficial owner of, directly or indirectly, 100% of the Voting Stock
of the Borrower (such Person, a “Parent Entity”) and (b) the Parent (or direct
Wholly-Owned Subsidiary of the Parent that owns no material assets other than
the Equity Interest of the Borrower) to the extent and until such time as any
Person or group is deemed to be or become a beneficial owner of Voting Stock of
the Parent representing 50% or more of the total voting power of the Voting
Stock of the Parent.

“Permitted Receivables Financing” means any transaction or series of
transactions that may be entered into by any Foreign Subsidiary pursuant to
which it may sell, convey, contribute to capital or otherwise transfer (which
sale, conveyance, contribution to capital or transfer may include or be
supported by the grant of a security interest) accounts receivable or interests
therein and all collateral securing such receivables, all contracts and contract
rights, purchase orders, security interests, financing statements or other
documentation in respect of such receivables, any guarantees, indemnities,
warranties or other obligations in respect of such receivables, any other assets
that are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to such receivables and any collections or
proceeds of any of the foregoing (collectively, the “Receivables Assets”) (i) to
a trust, partnership, corporation or other Person (other than Holdings or any of
its Subsidiary, other than a Subsidiary formed solely for the purpose of, and
that engages only in, Permitted Receivables Financing, a “Receivables
Subsidiary”), which transfer is funded in whole or in part, directly or
indirectly, by the incurrence or issuance by the transferee or any successor
transferee of Indebtedness, fractional undivided interests or other securities
that are to receive payments from, or that represent interests in, the cash flow
derived from such receivables and Receivables Assets or interests in such
receivables and Receivables Assets, or (ii) directly to one or more investors or
other purchasers (other than Holdings or any of its Subsidiary), it being
understood that a Permitted Receivables Financing may involve (A) one or more
sequential transfers or pledges of the same receivables and Receivables Assets,
or interests therein (such as a sale, conveyance or other transfer to an
Receivables Subsidiary followed by a pledge of the transferred receivables and
Receivables Assets to secure Indebtedness incurred by the Receivables
Subsidiary), and all such transfers, pledges and Indebtedness incurrences shall
be part of and constitute a single Permitted Receivables Financing, and (B)
periodic transfers or pledges of receivables and/or revolving transactions in
which new receivables and Receivables Assets, or interests therein, are
transferred or pledged upon collection of previously transferred or pledged
receivables and Receivables Assets, or interests therein; provided that any such
transactions shall provide for recourse to such Foreign Subsidiary (other than
any Receivables Subsidiary) only in respect of the cash flows in respect of such
receivables and Receivables Assets and to the extent of other customary
securitization undertakings (as determined in good faith by the Board of
Directors of the appropriate Receivables Subsidiary) in the jurisdiction
relevant to such transactions (such undertakings, “Standard Securitization
Undertakings”); provided that, for the avoidance of doubt, (1) no portion of the
Indebtedness or any other obligations (contingent or otherwise) of any Foreign
Subsidiary or Receivables Subsidiary is guaranteed by any Loan Party, is
recourse to or obligates any Loan Party, or subjects any property or asset of
any Loan Party, directly or indirectly (other than with respect to its equity
ownership interest in any Foreign Subsidiary), contingently or otherwise, to the
satisfaction of obligations incurred in such transactions; and (2) no Loan Party
has any obligation to maintain or preserve the financial condition of a
Receivables Subsidiary or cause such entity to achieve certain levels of

 

-43-



--------------------------------------------------------------------------------

operating results. The “amount” or “principal amount” of any Permitted
Receivables Financing shall be deemed at any time to be (1) the aggregate
principal or stated amount of the Indebtedness, fractional undivided interests
(which stated amount may be described as a “net investment” or similar term
reflecting the amount invested in such undivided interest) or other securities
incurred or issued pursuant to such Permitted Receivables Financing, in each
case outstanding at such time, or (2) in the case of any Permitted Receivables
Financing in respect of which no such Indebtedness, fractional undivided
interests or securities are incurred or issued, the cash purchase price paid by
the buyer in connection with its purchase of receivables less the amount of
collections received in respect of such receivables and paid to such buyer,
excluding any amounts applied to purchase fees or discount or in the nature of
interest.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

“Platform” has the meaning specified in Section 6.01.

“Pledge Supplement” has the meaning specified in the Security Agreement.

“Pledged Debt” has the meaning specified in the Security Agreement.

“Pledged Equity Interests” has the meaning specified in the Security Agreement.

“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution or winding up.

“Pro Forma Cost Savings” means, without duplication of amounts added-back to
calculate EBITDA or otherwise being given pro forma effect, with respect to any
period, the reductions in costs and other operating improvements or synergies
that have been realized or are reasonably anticipated to be realized in good
faith with respect to a pro forma event within twelve months of the date of such
pro forma event and that are reasonably identifiable and factually supportable,
as if all such reductions in costs and other operating improvements or synergies
had been effected as of the beginning of such period, decreased by any recurring
incremental expenses incurred or to be incurred during such four-quarter period
in order to achieve such reduction in costs; provided, that the aggregate amount
of Pro Forma Cost Savings and the aggregate amount of cost savings, operating
expense reductions and synergies added pursuant to clause (8) of the definition
of “EBITDA”, when taken together, shall not exceed 20% of EBITDA for such period
(giving pro forma effect to the relevant transaction, other than any cost
savings, synergies, operating expense reductions or Pro Forma Cost Savings)
determined prior to giving effect to any adjustments pursuant to this definition
or clause (8) of the definition of “EBITDA”. Pro Forma Cost Savings described in
the preceding sentence shall be accompanied by a certificate delivered to the
Administrative Agent from the Borrower’s chief financial officer that outlines
the specific actions taken or to be taken and the net cost reductions and other
operating improvements or synergies achieved or to be achieved from each such
action and certifies that such cost reductions and other operating improvements
or synergies meet the criteria set forth in the preceding sentence.

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided, that if the commitment of each Lender to make
Loans have been terminated pursuant to Section 8.02, then the Pro Rata Share of
each Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments

 

-44-



--------------------------------------------------------------------------------

made pursuant to the terms hereof. The initial Pro Rata Share of each Lender is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

“Properly Contested” means, with respect to any obligation of any Person,
(a) the obligation is subject to a bona fide dispute regarding amount or such
Person’s liability to pay; (b) the obligation is being properly contested in
good faith by appropriate proceedings promptly instituted and diligently
pursued; (c) appropriate reserves have been established in accordance with GAAP;
and (d) if the obligation results from entry of a judgment or other order, such
judgment or order is stayed pending appeal or other judicial review or covered
by insurance.

“Public Lender” has the meaning specified in Section 6.01.

“Purchasing Borrower Party” means Parent or any Subsidiary of Parent that makes
a Discounted Voluntary Prepayment pursuant to Section 2.05(c).

“Real Estate” means all right, title and interest (whether as owner, lessor or
lessee) in any real property or any buildings, structures, parking areas or
other improvements thereon.

“Receivables Assets” has the meaning set forth in the definition of “Permitted
Receivables Financing”.

“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Permitted Receivables Financing.

“Receivables Subsidiary” has the meaning set forth in the definition of
“Permitted Receivables Financing”.

“Refinance” means, in respect of any Indebtedness, Disqualified Stock or
Preferred Stock, to refinance, extend, renew, refund, repay, prepay, purchase,
redeem, defease or retire, or to issue other Indebtedness, Disqualified Stock or
Preferred Stock in exchange or replacement for, such Indebtedness, Disqualified
Stock or Preferred Stock, in whole or in part. “Refinanced” and “Refinancing”
shall have correlative meanings.

“Refinancing Amendment” means an amendment to this Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Administrative Agent and the Lenders providing Specified
Refinancing Debt, effecting the incurrence of such Specified Refinancing Debt in
accordance with Section 2.19.

“Register” has the meaning set forth in Section 10.07(c).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act of 1933 or other
private placement transaction under the Securities Act of 1933, substantially
identical notes (having the same guarantees) issued in a dollar-for-dollar
exchange therefor pursuant to an exchange offer registered with the SEC.

“Regulation S-X” means Regulation S-X under the Securities Act of 1933, as
amended.

“Related Business Assets” means assets (other than cash or Cash Equivalents)
used or useful in a Similar Business; provided that any assets received by the
Borrower or a Restricted Subsidiary in

 

-45-



--------------------------------------------------------------------------------

exchange for assets transferred by the Borrower or a Restricted Subsidiary will
not be deemed to be Related Business Assets if they consist of securities of a
Person, unless upon receipt of the securities of such Person, such Person would
become a Restricted Subsidiary.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, attorneys-in-fact,
trustees and advisors of such Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material (including the abandonment or disposal of
any barrels, containers or other closed receptacles containing any Hazardous
Material) into, onto, under, from or through the Environment or into, onto,
under, from or through any building or structure subject to human occupation.

“Replacement Assets” means (1) tangible assets that will be used or useful in a
Similar Business or (2) substantially all the assets of a Similar Business or a
majority of the Voting Stock of any Person engaged in a Similar Business that
will become on the date of acquisition thereof a Restricted Subsidiary.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Repricing Transaction” means (a) the incurrence by any Loan Party of any
Indebtedness in the form of a term loan facility (including, without limitation,
any new or additional term loans under this Agreement), (i) having an effective
interest rate margin or weighted average yield (to be determined by the
Administrative Agent, acting reasonably, consistent with generally accepted
financial practice, after giving effect to, among other factors, interest rate
margins, upfront or similar fees, original issue discount or Eurodollar Rate or
Base Rate floors shared with all lenders or holders thereof, but excluding the
effect of any arrangement, structuring, syndication or other fees payable in
connection therewith that are not shared with all lenders or holders thereof or
any fluctuations in the Eurodollar Rate or the Base Rate) that is less than the
Applicable Rate for, or weighted average yield (to be determined by the
Administrative Agent, acting reasonably, on the same basis) of, the Term Loans,
and (ii) the proceeds of which are used to repay, in whole, principal of
outstanding Term Loans and (b) any amendment, waiver or other modification to
this Agreement which would have the effect of reducing the Applicable Rate for
Term Loans (other than, in each case, any such transaction or amendment or
modification accomplished together with the substantially concurrent refinancing
of all Facilities hereunder or in connection with a Change of Control).

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the Total Outstandings; provided that the portion of the
Total Outstandings held or deemed held by any Affiliate Lender (other than any
Debt Fund Affiliate) shall in each case be excluded for purposes of making a
determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, any vice
president, chief financial officer, treasurer or assistant treasurer, secretary
or assistant secretary or other similar officer of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Investment” means an Investment other than a Permitted Investment.

 

-46-



--------------------------------------------------------------------------------

“Restricted Subsidiary” means any Subsidiary of a Person other than an
Unrestricted Subsidiary of such Person. Unless otherwise indicated, all
references to Restricted Subsidiaries shall mean Restricted Subsidiaries of the
Borrower.

“Restrictive Agreement” means an agreement that conditions or restricts the
right of any Loan Party or Restricted Subsidiary to grant Liens on any assets
securing the Obligations or to declare or make dividends or similar
distributions.

“S&P” means Standard & Poor’s Financial Services LLC, a wholly-owned subsidiary
of The McGraw-Hill Companies, Inc., and any successor thereto.

“Sale/Leaseback Transaction” means an arrangement relating to property owned as
of the Closing Date or thereafter acquired by the Borrower or a Restricted
Subsidiary whereby the Borrower or a Restricted Subsidiary transfers such
property to a Person and the Borrower or such Restricted Subsidiary leases it
from such Person, other than leases between the Borrower and a Restricted
Subsidiary of the Borrower or between Restricted Subsidiaries of the Borrower.

“Sanction” means any country-wide international economic sanction administered
or enforced by the United States Government (including OFAC), the United Nations
Security Council, the European Union, Her Majesty’s Treasury or other relevant
sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Indebtedness” means any Indebtedness secured by a Lien.

“Secured Obligations” has the meaning specified in the Security Agreement.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, any Supplemental Administrative Agent, any Supplemental
Collateral Agent and each co-agent or sub-agent appointed by either or both of
the Administrative Agent and the Collateral Agent from time to time pursuant to
Section 9.14.

“Security Agreement” means, collectively, the Security Agreement dated as of the
Closing Date and executed by the Loan Parties, substantially in the form of
Exhibit E, together with each other security agreement and security agreement
supplement executed and delivered pursuant to the Security Agreement.

“Security Agreement Collateral” means, collectively, all property pledged or
granted (or purported to be pledged or granted) as collateral pursuant to the
Security Agreement (a) on the Closing Date or (b) thereafter pursuant to the
terms thereof.

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“Significant Subsidiary” of the Borrower within the meaning of Rule 1-02 under
Regulation S-X promulgated by the SEC.

“Similar Business” means any business engaged in by the Borrower or any of its
Restricted Subsidiaries on the Closing Date and any business or other activities
that are reasonably similar, ancillary, complementary or related to, or a
reasonable extension, development or expansion of, the businesses in which the
Borrower and its Restricted Subsidiaries are engaged on the Closing Date.

 

-47-



--------------------------------------------------------------------------------

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature and (d) such Person is not engaged
in business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“SPC” has the meaning specified in Section 10.07(g).

“Specified Investor” means any Investor which, together with its Affiliates,
owns beneficially or of record 20% or more of the outstanding Voting Stock of
the Parent on the Closing Date and to the extent such Investor, together with
its Affiliates, would otherwise be an Affiliate Lender on the date of
determination.

“Specified Refinancing Debt” has the meaning specified in Section 2.19.

“Specified Refinancing Term Loans” means Specified Refinancing Debt constituting
term loans.

“Standard Securitization Undertakings” has the meaning set forth in the
definition of “Permitted Receivables Financing”.

“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the final payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase of such
security at the option of the holder thereof upon the happening of any
contingency beyond the control of the issuer unless such contingency has
occurred).

“Subject Property” means any contract, license, lease, agreement, instrument or
other document to the extent that such grant of a security interest therein is
(1) prohibited by, or constitutes a breach or default under, or results in the
termination of, or requires any consent not obtained under, such contract,
license, lease, agreement, instrument or other document, or, in the case of any
Equity Interests or other securities, any applicable shareholder or similar
agreement or (2) otherwise constitutes or results in the abandonment,
invalidation or unenforceability of any right, title or interest of any Loan
Party under such contract, license, lease, agreement, instrument or other
document, except, in each case, to the extent that applicable law or the term in
such contract, license, lease, agreement, instrument or other document or
shareholder or similar agreement providing for such prohibition, breach, default
or termination or requiring such consent is ineffective under applicable law or
purports to prohibit the granting of a security interest over all or a material
portion of assets of any Loan Party; provided, however, that the foregoing
exclusions shall not apply to the extent that any such prohibition, default or
other term would be rendered ineffective pursuant to Section 9-406, 9-407, 9-408
or 9-409 of the Uniform Commercial Code of any relevant jurisdiction or any
other applicable law or principles of equity; provided, further, that the
security interest shall attach immediately to any portion of such Subject
Property that does not result in any of the consequences specified above
including, without limitation, any proceeds of such Subject Property.

“Subsidiary” means, with respect to any Person (1) any corporation, association
or other business entity (other than a partnership, joint venture or limited
liability company) of which more than 50% of the

 

-48-



--------------------------------------------------------------------------------

total voting power of the Voting Stock is at the time of determination owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of that Person or a combination thereof, (2) any partnership, joint
venture or limited liability company of which (x) more than 50% of the capital
accounts, distribution rights, total equity and voting interests or general and
limited partnership interests, as applicable, are owned or controlled, directly
or indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof, whether in the form of membership, general,
special or limited partnership interests or otherwise, and (y) such Person or
any Restricted Subsidiary of such Person is a controlling general partner or
otherwise controls such entity and (3) any Person that is consolidated in the
consolidated financial statements of the specified Person in accordance with
GAAP.

“Subsidiary Guarantor” means, collectively, the Restricted Subsidiaries of the
Borrower that are Guarantors.

“Subsidiary Guaranty” means, collectively, the Subsidiary Guaranty made by the
Subsidiary Guarantors in favor of the Administrative Agent on behalf of the
Secured Parties, substantially in the form of Exhibit D-2, together with each
other guaranty and guaranty supplement delivered pursuant to Section 8 of the
Subsidiary Guaranty.

“Supplemental Administrative Agent” has the meaning specified in Section 9.14
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Supplemental Collateral Agent” has the meaning specified in Section 9.14 and
“Supplemental Collateral Agents” shall have the corresponding meaning.

“Swap Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).

“Syndication Agent” has the meaning specified in the introductory paragraph of
this Agreement.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, imposed by any
Governmental Authority, including any interest, additions to tax and penalties
applicable thereto.

“Tax Indemnitee” has the meaning given to such term in Section 3.01(e).

“Tecalemit Business” means the business division of the Borrower and its
Subsidiaries in Australia which designs and manufactures industrial lubrication
mining systems and equipment, automotive service workshop equipment and vehicle
service hoists.

“Term Loan Collateral” has the meaning given to the term “Fixed Asset
Collateral” in the Intercreditor Agreement.

“Term Loan Commitment” means as to each Lender, its obligation to make Term
Loans to the Borrower on the Closing Date pursuant to Section 2.01 in an
aggregate principal amount at any one time

 

-49-



--------------------------------------------------------------------------------

outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 under the caption “Commitment”. The initial aggregate amount of
the Term Loan Commitments on the Closing Date is $750,000,000.

“Term Loan Facility” means, at any time, (a) prior to the Closing Date, the
aggregate amount of Commitments of all Lenders at such time, and (b) thereafter,
the aggregate Term Loans of all Lenders at such time.

“Term Loan Increase Effective Date” has the meaning specified in
Section 2.16(d).

“Term Loans” has the meaning given to such term in Section 2.01.

“Term Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of Exhibit B hereto, evidencing the
indebtedness of the Borrower to such Lender resulting from the Term Loans made
or held by such Lender.

“Thermal and Emissions Business” means the business division of the Borrower and
its Subsidiaries which manage and control vapors / coolant to increase
powertrain performance, improve passenger comfort while enabling reduced
emissions to aid in meeting increasing regulations.

“Threshold Amount” means $35,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Transactions” means, collectively, (i) the Notes Refinancing, (ii) the entrance
into of this Agreement and the initial funding of the Term Loans and (iii) the
payment of the fees, costs and expenses incurred in connection with the
Transactions (such fees, costs and expenses, the “Transaction Costs”).

“Transaction Costs” has the meaning given to such term in the definition of the
“Transaction.”

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“Unfunded Pension Liability” means the excess of the present value of a Pension
Plan’s benefit liabilities under Section 4001(a)(16) of ERISA, over the current
value of that Pension Plan’s assets, determined in accordance with the
assumptions used for funding the Pension Plan pursuant to Section 412 of the
Code for the applicable plan year.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” has the meaning given to such term in
Section 3.01(c).

“Unrestricted Subsidiary” means:

 

-50-



--------------------------------------------------------------------------------

(1) any Subsidiary of the Borrower that at the time of determination shall be
designated an Unrestricted Subsidiary by the Board of Directors of such Person
in the manner provided below; and

(2) any Subsidiary of an Unrestricted Subsidiary.

The Board of Directors of the Borrower may designate any Subsidiary of the
Borrower (including any newly acquired or newly formed Subsidiary of the
Borrower but excluding the Borrower and OpCo) to be an Unrestricted Subsidiary
unless such Subsidiary or any of its Subsidiaries owns any Equity Interests or
Indebtedness of, or owns or holds any Lien on any property of, the Borrower or
any other Subsidiary of the Borrower that is not a Subsidiary of the Subsidiary
to be so designated; provided, however, that the Subsidiary to be so designated
and its Subsidiaries do not at the time of designation have and do not
thereafter Incur any Indebtedness pursuant to which the lender has recourse to
any of the assets of the Borrower or any of its Restricted Subsidiaries;
provided, further, however, that either:

(a) the Subsidiary to be so designated has total consolidated assets of $1,000
or less; or

(b) if such Subsidiary has consolidated assets greater than $1,000, then such
designation would be permitted under Section 7.06.

The Board of Directors of the Borrower may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided, however, that immediately after giving
pro forma effect to such designation:

(x) (1) the Borrower could Incur $1.00 of additional Indebtedness pursuant to
Section 7.03, or

(2) the Fixed Charge Coverage Ratio for the Borrower and its Restricted
Subsidiaries would be equal to or greater than the Fixed Charge Coverage Ratio
for the Borrower and its Restricted Subsidiaries immediately prior to such
designation, and

(y) no Event of Default shall have occurred and be continuing.

Any such designation by the Board of Directors of the Borrower shall be
evidenced to the Administrative Agent by promptly delivering to the
Administrative Agent a copy of the resolution of the Board of Directors of the
Borrower giving effect to such designation and an Officer’s Certificate
certifying that such designation complied with the foregoing provisions.

“US Lender” means a Lender that is a United States person within the meaning of
Section 7701(a)(30) of the Code.

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote (without regard to the occurrence of
any contingency) in the election of the Board of Directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
Disqualified Stock, as the case may be, at any date, the quotient obtained by
dividing (1) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock multiplied by the amount of such payment, by (2) the sum of all such
payments.

 

-51-



--------------------------------------------------------------------------------

“Wholly Owned Restricted Subsidiary” is any Wholly Owned Subsidiary that is a
Restricted Subsidiary.

“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person 100%
of the outstanding Capital Stock or other ownership interests of which (other
than directors’ qualifying shares or shares or interests required to be held by
foreign nationals or other third parties to the extent required by applicable
law) shall at the time be owned by such Person or by one or more Wholly Owned
Subsidiaries of such Person and one or more Wholly Owned Subsidiaries of such
Person.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements required to be delivered
by the Borrower to Lenders pursuant to Sections 6.01(a) and 6.01(b) shall be
prepared in accordance with GAAP as in effect at the time of such preparation.
Calculations in connection with the definitions, covenants and other provisions
hereof shall be made in accordance with GAAP as in effect from time to time. If,
after the Closing Date, any change in the accounting principles used in the
preparation of the most recent financial statements referred to in Section 6.01
is required or permitted by the rules, regulations, pronouncements and opinions
of the Financial Accounting Standards Board or the American Institute of
Certified Public Accountants (or any successors thereto) and such change is
adopted by the Borrower with the approval of the Borrower’s accountants and
results in a change in any of the calculations required by Article VII that
would not have resulted had such accounting change not occurred, if requested by
the Borrower or the Administrative Agent, the parties hereto agree to enter into
negotiations in order to amend such provisions so as to equitably reflect such
change such that the criteria for evaluating compliance with such covenants by
Holdings and its Subsidiaries shall be the same after such change as if such
change had not been made (subject to the

 

-52-



--------------------------------------------------------------------------------

approval of the Required Lenders not to be unreasonably withheld, conditioned or
delayed and not subject to any amendment fee or increase in pricing hereunder);
provided, however, that no change in GAAP that would affect a calculation that
measures compliance with any covenant contained in Article VII shall be given
effect until such provisions are amended to reflect such changes in GAAP. In
addition, for purposes of this Agreement, all references to codified accounting
standards specifically named herein shall be deemed to include any successor,
replacement, amended or updated accounting standard under GAAP or IFRS to the
extent the Borrower is required to apply IFRS.

1.04 Rounding. Any financial ratios required to be tested by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
the Loan Documents; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.07 Timing of Payment or Performance. When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as specifically provided in Section 2.12 or as described in
the definition of Interest Period) or performance shall extend to the
immediately succeeding Business Day.

1.08 Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount to be determined at the rate of
exchange quoted by the Administrative Agent at the close of business on the
Business Day immediately preceding any date of determination thereof, to prime
banks in New York, New York for the spot purchase in the New York foreign
exchange market of such amount in Dollars with such other currency; provided
that compliance with Section 7.03 as it relates to foreign currency shall be
governed by Section 7.03(d).

1.09 Calculation of Baskets. If any of the baskets set forth in Article VII of
this Agreement are exceeded solely as a result of fluctuations to Consolidated
Total Assets for the most recently completed fiscal quarter after the last time
such baskets were calculated for any purpose under Article VII, such baskets
will not be deemed to have been exceeded solely as a result of such
fluctuations.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make a single loan (individually a “Term Loan”; and
collectively, the “Term Loans”) to the Borrower on the Closing Date in an amount
equal to such Lender’s Term Loan Commitment. The initial Borrowing under this
Section 2.01 shall consist of Term Loans made simultaneously by the Lenders in

 

-53-



--------------------------------------------------------------------------------

accordance with their respective Commitments. Amounts borrowed under this
Section 2.01 or otherwise pursuant to this Agreement and subsequently repaid or
prepaid may not be reborrowed. Term Loans may be Base Rate Loans or Eurodollar
Rate Loans as further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent. Each such notice must be in
writing and must be received by the Administrative Agent not later than 11:00
a.m. (New York time) (i) three (3) Business Days prior to the requested date of
any Borrowing of, conversion of Base Rate Loans to, or continuation of,
Eurodollar Rate Loans, or of any conversion of Eurodollar Rate Loans to Base
Rate Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans;
provided, however, that if the Borrower wishes to request Eurodollar Rate Loans
having an Interest Period other than one, two, three or six months in duration
as provided in the definition of “Interest Period,” the applicable notice must
be received by the Administrative Agent not later than 11:00 a.m. (New York
time) four Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them. Not later than 10:00 a.m. (New
York time) three Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
whether or not the requested Interest Period has been consented to by all the
Lenders. Each notice by the Borrower pursuant to this Section 2.02(a) shall be
delivered by the Borrower to the Administrative Agent in the form of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $3,000,000 or a whole
multiple of $1,000,000 in excess thereof. Each Borrowing of, or conversion to,
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $1,000,000 in excess thereof. Each Committed Loan Notice shall specify
(i) whether the Borrower is requesting a Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans and class
of Loans to be borrowed, converted or continued and (iv) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one (1) month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each applicable Lender of the amount of its ratable share of the
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each applicable Lender of
the details of any automatic conversion to Base Rate Loans described in
Section 2.02(a). In the case of a Borrowing, each applicable Lender shall make
the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m.
(or 2:00 p.m. in the case of Base Rate Loans) on the Business Day specified in
the applicable Committed Loan Notice.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan unless the Borrower pays the amount due under Section 3.05 in connection
therewith. During the existence of an Event of

 

-54-



--------------------------------------------------------------------------------

Default, at the election of the Administrative Agent or Required Lenders, no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error. At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in the
Administrative Agent’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten (10) Interest Periods in effect.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

2.03 [Reserved].

2.04 [Reserved].

2.05 Prepayments.

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without, except
as set forth in Section 2.05(a)(iv) below, premium or penalty; provided, that
(1) such notice must be received by the Administrative Agent not later than
12:00 p.m. (New York time) (A) three (3) Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (2) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $3,000,000 or a whole multiple of $1,000,000 in excess thereof; and
(3) any prepayment of Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the class and Type(s) of Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s)
of such Loans. The Administrative Agent will promptly notify each applicable
Lender of its receipt of each such notice, and of the amount of such Lender’s
ratable portion of such prepayment (based on such Lender’s ratable share of the
relevant Facility). If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest thereon, together with
any additional amounts required pursuant to Sections 2.05(a)(iv) and 3.05. In
the event of any prepayments of Loans under this Section 2.05(a) made at a time
when Loans of more than one tranche remain outstanding, the Borrower shall
select the tranche of Loans to be prepaid. Each prepayment of outstanding Loans
under a Facility pursuant to this Section 2.05(a) shall be applied to the
then-remaining amortization payments in the manner directed by the Borrower; and
each such prepayment shall be paid to the applicable Lenders on a pro rata
basis.

(ii) [Reserved].

 

-55-



--------------------------------------------------------------------------------

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(a)(i) if such
prepayment would have resulted from a refinancing of any Facility, which
refinancing shall not be consummated or shall otherwise be delayed.

(iv) If the Borrower makes a prepayment of Term Loans pursuant to
Section 2.05(a) or a prepayment of Term Loans with the proceeds of any Specified
Refinancing Debt pursuant to Section 2.05(b)(iii), in each case within 365 days
after the Closing Date in connection with any Repricing Transaction, the
Borrower shall pay to the Administrative Agent, for the ratable account of the
applicable Lenders (including each Lender that withholds its consent to such
Repricing Transaction and is replaced as a Non-Consenting Lender under
Section 3.07), a prepayment premium in an amount equal to 1.0% of the principal
amount prepaid.

(b) Mandatory.

(i) Within five (5) Business Days after financial statements have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 6.01(c), the Borrower shall prepay an aggregate
principal amount of Loans in an amount equal to (A) 50% (as may be adjusted
pursuant to the proviso below) of Excess Cash Flow for the fiscal year covered
by such financial statements commencing with the fiscal year ended on or about
December 31, 2014 minus (B) the aggregate amount of voluntary principal
prepayments of the Loans, in each case other than to the extent that any such
prepayment is funded from the proceeds of long-term Indebtedness; provided, that
such percentage shall be reduced to 25% or 0% if the Consolidated First Lien
Debt Ratio as of the last day of the fiscal year covered by such financial
statements was less than 2.50 to 1.00 or 2.00 to 1.00, respectively; provided,
further, that for the fiscal year ending December 31, 2014 only, the amount of
Excess Cash Flow subject to this Section 2.05(b)(i) shall be 50% of the Excess
Cash Flow for such fiscal year (multiplied then by the appropriate percentage as
set forth above); provided that, so long as no Event of Default shall have
occurred and is continuing, the Borrower shall only be required to make
mandatory prepayments under this paragraph (b)(i) if such mandatory prepayment
calculated in accordance with this paragraph (b)(i) exceeds $5,000,000.

(ii) (A) If the Borrower or any Restricted Subsidiary consummates one or more
Asset Sales which result in realization or receipt by the Borrower or such
Restricted Subsidiary of aggregate Net Cash Proceeds in excess of $20,000,000 in
any fiscal year, the Borrower shall (1) give written notice to the
Administrative Agent thereof promptly after the date of the realization or
receipt of such Net Cash Proceeds and (2) except to the extent the Borrower
elects in such notice to permanently reduce Indebtedness with Net Cash Proceeds
from ABL Collateral pursuant to Section 7.05(b) or reinvest, in each case, all
or a portion of such Net Cash Proceeds in accordance with Section 7.05, prepay
an aggregate principal amount of Loans in an amount equal to 100% of all Net
Cash Proceeds received from such Asset Sale within five (5) Business Days of
receipt thereof by the Borrower or such Restricted Subsidiary.

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Asset Sale, at the option of the Borrower, the Borrower may reinvest all or
any portion of such Net Cash Proceeds in accordance with Section 7.05; provided,
however, that if any Net Cash Proceeds are no longer intended to be so
reinvested at any time after the occurrence of the relevant transaction, an
amount equal to any such Net Cash Proceeds shall be immediately applied to the
prepayment of the Loans as set forth, and to the extent required, in this
Section 2.05.

(iii) Upon the incurrence or issuance by the Borrower or any of its Restricted
Subsidiaries of any Specified Refinancing Debt constituting new term loan
facilities or any Indebtedness

 

-56-



--------------------------------------------------------------------------------

not expressly permitted to be incurred or issued pursuant to Section 7.03, the
Borrower shall prepay an aggregate principal amount of Loans in an amount equal
to 100% of all Net Cash Proceeds received therefrom immediately upon receipt
thereof by the Borrower or such Restricted Subsidiary.

(iv) With respect to any prepayment made pursuant to Sections 2.05(b)(i) through
(iii) (other than prepayments made with Net Cash Proceeds of Specified
Refinancing Debt, which shall be applied to such Loans being refinanced), such
prepayments of Loans shall be applied ratably to each tranche of Loans then
existing. Subject to Section 2.17(d)(v), each prepayment of Loans pursuant to
this Section 2.05(b) shall be applied ratably to each of the Loans and to the
principal repayment installments thereof, first, in direct order of maturity, to
the next succeeding four (4) quarterly principal repayment installments of the
Loans that are due pursuant to Section 2.07 (excluding the installment due on
the applicable Maturity Date) and, second, to the remaining principal repayment
installments of the Loans; and, with respect to each such Facility, each such
prepayment shall be paid to the Lenders on a pro rata basis.

(v) Funding Losses, Etc. All prepayments under this Section 2.05 shall be made
together with, in the case of any such prepayment of a Eurodollar Rate Loan on a
date other than the last day of an Interest Period therefor, any amounts owing
in respect of such Eurodollar Rate Loan pursuant to Section 3.05 and, to the
extent applicable, any additional amounts required pursuant to
Section 2.05(a)(iv). Notwithstanding any of the other provisions of
Section 2.05(b), so long as no Event of Default shall have occurred and be
continuing, if any prepayment of Eurodollar Rate Loans is required to be made
under this Section 2.05(b), other than on the last day of the Interest Period
therefor, the Borrower may, in its sole discretion, deposit the amount of any
such prepayment otherwise required to be made thereunder into a Cash Collateral
Account until the last day of such Interest Period, at which time the
Administrative Agent shall be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of such Loans in accordance with this Section 2.05(b). Upon the
occurrence and during the continuance of any Event of Default, the
Administrative Agent shall also be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of the outstanding Loans in accordance with this Section 2.05(b).

(c) Notwithstanding anything to the contrary in this Agreement, any Purchasing
Borrower Party shall have the right at any time and from time to time to prepay
Loans of one or more classes to the applicable Lenders at a discount to the par
value of such Loans and on a non pro rata basis (each, a “Discounted Voluntary
Prepayment”) pursuant to a Dutch Auction and the procedures described in the
definition thereof; provided that (A) any Discounted Voluntary Prepayment shall
be offered to all Lenders of the applicable class(es) on a pro rata basis and
(B) such Purchasing Borrower Party shall deliver to the Administrative Agent a
certificate stating that (1) no Default or Event of Default has occurred and is
continuing or would result from the Discounted Voluntary Prepayment (after
giving effect to any related waivers or amendments obtained in connection with
such Discounted Voluntary Prepayment) and (2) each of the conditions to such
Discounted Voluntary Prepayment contained in this Section 2.05(c) has been
satisfied.

(d) Lender Opt-out. With respect to any prepayment of the Loans pursuant to
Section 2.05(b), any Lender, at its option, may elect not to accept such
prepayment. The Borrower shall notify the Administrative Agent of any event
giving rise to such prepayment of the Loans and the amount of the prepayment
that is available to prepay the Loans (the “Prepayment Amount”). The
Administrative Agent shall notify the Lenders of the amount available to prepay
the Loans of each class and the date on which such prepayment shall be made (the
“Prepayment Date”), which date shall be ten (10) Business Days after the date of
such receipt. Any Lender declining such prepayment (a “Declining Lender”) shall
give written notice to the Administrative Agent by 11:00 a.m. date that is three
(3) Business Days prior to the

 

-57-



--------------------------------------------------------------------------------

Prepayment Date. If any Lender does not give a notice by such date that it is a
Declining Lender, then it will be deemed to be an Accepting Lender. On the
Prepayment Date, an amount equal to that portion of the Prepayment Amount
accepted by the Lenders other than the Declining Lenders (such Lenders being the
“Accepting Lenders”) to prepay Loans owing to such Accepting Lenders shall be
paid to the Administrative Agent by the Borrower and applied by the
Administrative Agent ratably to prepay Loans owing to such Accepting Lenders in
the manner described in Section 2.05(b) for such prepayment. Any amounts that
would otherwise have been applied to prepay Loans owing to Declining Lenders
shall instead be retained by the Borrower (such amounts, “Declined Amounts”).

(e) Notwithstanding any other provision of this Section 2.05, for any or all of
the Net Cash Proceeds of any Asset Sale by a Foreign Subsidiary or Excess Cash
Flow attributable to Foreign Subsidiaries for which the Borrower determines in
good faith that the repatriation of such Net Cash Proceeds or Excess Cash Flow
(i) is prohibited or subject to limitations under applicable law, orders,
decrees or determinations of any arbitrator, court or governmental authority or
(ii) would have an adverse tax consequence (taking into account any foreign tax
credit or benefit actually realized in connection with such repatriation), the
portion of such Net Cash Proceeds or Excess Cash Flow so affected will not be
required to be applied to repay Loans at the times provided in this
Section 2.05; provided that when the Borrower determines in good faith that
repatriation of any of such Net Cash Proceeds or Excess Cash Flow (i) is no
longer prohibited or subject to limitations under such applicable law, orders,
decrees or determinations of any arbitrator, court or governmental authority or
(ii) would no longer have an adverse tax consequence (taking into account any
foreign tax credit or benefit actually realized in connection with such
repatriation), the repatriation of such amount that would otherwise be required
to be used to make an offer of prepayment pursuant to Section 2.05(b)(i) or
(b)(ii), will be immediately effected and such repatriated Net Cash Proceeds or
Excess Cash Flow will be promptly (an in any event not later than five
(5) Business Days after such repatriation) applied (net of additional taxes
payable or reserved against as a result thereof) to the repayment of Loans
pursuant to this Section 2.05.

2.06 Termination of Commitments. The aggregate Term Loan Commitments shall be
automatically and permanently reduced to zero on the date of, and after giving
effect to, the initial Borrowing on the Closing Date.

2.07 Repayment of Term Loans. The Borrower shall, on the last Business Day of
each March, June, September and December, commencing with the last Business Day
of September 2014 and ending with the last Business Day of the fiscal quarter
preceding the Maturity Date for the Term Loan Facility, repay to the
Administrative Agent for the ratable account of the Term Lenders, 0.25% of the
aggregate principal amount of all Term Loans outstanding on the Closing Date
(which installments above shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05);
provided, however, that the final principal repayment installment of the Term
Loans shall be repaid on the Maturity Date and in any event shall be in an
amount equal to the aggregate principal amount of all Term Loans outstanding on
such date.

2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the sum of (A) the greater of
(x) the Eurodollar Rate for such Interest Period and (y) 1.00%, plus (B) the
Applicable Rate for Eurodollar Rate Loans and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the sum of (A) the greater of
(x) the percentage for clause (A) above and (y) the Base Rate, plus (B) the
Applicable Rate for Base Rate Loans.

 

-58-



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuation of any Default under
Section 8.01(a), (f) or (g), the Borrower shall pay interest on the principal
amount of all overdue Obligations hereunder at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 [Reserved].

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. All computations of interest for Base Rate Loans (except for Base Rate
computations in respect of clauses (a) and (c) of the definition thereof) shall
be made on the basis of a year of three hundred and sixty-five (365) or three
hundred and sixty six (366) days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
three hundred and sixty (360) day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a three hundred and sixty-five (365) day year). Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

2.11 Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103 1(c), as a non-fiduciary
agent for the Borrower, in each case in the ordinary course of business. The
accounts or records maintained by the Administrative Agent and each Lender shall
be prima facie evidence absent manifest error of the amount of the Credit
Extensions made by the Lenders to the Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note
payable to the order of such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b) [Reserved].

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.11(a), and by each Lender in its account or accounts
pursuant to Section 2.11(a), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided, that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is

 

-59-



--------------------------------------------------------------------------------

incorrect, in the Register or such account or accounts shall not limit the
obligations of the Borrower under this Agreement and the other Loan Documents.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 12:00 p.m.
on the date specified herein. The Administrative Agent will promptly distribute
to each Lender its ratable share in respect of the relevant Facility (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 12:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided, however, that, if such extension would cause payment
of interest on or principal of Eurodollar Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.

(b) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate reasonably determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

A notice of the Administrative Agent to the Borrower with respect to any amount
owing under this Section 2.12(b) shall be conclusive, absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender on demand, without interest.

(d) Obligations of the Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 9.07 are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation or to make any payment under Section 9.07 on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan or, to purchase its participation or to make
its payment under Section 9.07.

 

-60-



--------------------------------------------------------------------------------

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties

(g) Unallocated Funds. If the Administrative Agent receives funds for
application to the Obligations of the Loan Parties under or in respect of the
Loan Documents under circumstances for which the Loan Documents do not specify
the manner in which such funds are to be applied, the Administrative Agent may,
but shall not be obligated to, elect to distribute such funds to each of the
Lenders in accordance with such Lender’s ratable share of the sum of the
Outstanding Amount of all Loans outstanding at such time and, in repayment or
prepayment of such of the outstanding Loans or other Obligations then owing to
such Lender.

2.13 Sharing of Payments. If, other than as expressly provided elsewhere herein,
any Lender shall obtain on account of the Loans made by it any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders of the same class
such participations in the Loans of the same class made by them as shall be
necessary to cause such purchasing Lender to share the excess payment in respect
of such Loans or such participations, as the case may be, pro rata with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of setoff, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section 2.13 and will in each case notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 2.13 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased. For the avoidance of doubt, the provisions of this
Section 2.13 shall not be construed to apply to (A) the assignments and
participations (including by means of a Dutch Auction) described in Sections
2.05(c) and 10.07 or (B) the incurrence of any Specified Refinancing Debt in
accordance with Section 2.19.

2.14 [Reserved].

2.15 Extension Offers.

 

-61-



--------------------------------------------------------------------------------

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Term Loans having a like maturity date on a pro rata
basis (based on the aggregate outstanding principal amount of the respective
Term Loans) and on the same terms to each such Lender, the Borrower may from
time to time extend the maturity date of any Term Loans and otherwise modify the
terms of such Term Loans pursuant to the terms of the relevant Extension Offer
(including, without limitation, by increasing the interest rate or fees payable
in respect of such Term Loans (and related outstandings) and/or modifying the
amortization schedule in respect of such Lender’s Term Loans) (each, an
“Extension”, and each group of Term Loans as so extended, as well as the
original Term Loans (in each case not so extended), being a “tranche”; any
Extended Term Loans shall constitute a separate tranche of Term Loans from the
tranche of Term Loans from which they were converted, so long as the following
terms are satisfied: (i) no Default or Event of Default shall have occurred and
be continuing at the time the offering document in respect of an Extension Offer
is delivered to the Lenders, (ii) except as to interest rates, fees,
amortization, final maturity date, premium, required prepayment dates and
participation in prepayments (which shall, subject to immediately succeeding
clauses (iii), (iv) and (v), be determined by the Borrower and set forth in the
relevant Extension Offer), the Term Loans of any Lender extended pursuant to any
Extension (“Extended Term Loans”) shall have the same terms as the tranche of
Term Loans subject to such Extension Offer, (iii) the final maturity date of any
Extended Term Loans shall be no earlier than the then latest Maturity Date
hereunder and the amortization schedule applicable to Term Loans pursuant to
Section 2.07 for periods prior to the original applicable Maturity Date may not
be increased, (iv) the Weighted Average Life to Maturity of any Extended Term
Loans shall be no shorter than the remaining Weighted Average Life to Maturity
of the Term Loans extended thereby, (v) any Extended Term Loans may participate
on a pro rata basis or a less than pro rata basis (but not greater than a pro
rata basis) in any voluntary or mandatory repayments or prepayments hereunder,
in each case as specified in the respective Extension Offer, (vi) if the
aggregate principal amount of Term Loans (calculated on the face amount
thereof), in respect of which Lenders or shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of Term
Loans offered to be extended by the Borrower pursuant to such Extension Offer,
then the Term Loans of such Lenders shall be extended ratably up to such maximum
amount based on the respective principal amounts (but not to exceed actual
holdings of record) with respect to which such Lenders have accepted such
Extension Offer, (vii) all documentation in respect of such Extension shall be
consistent with the foregoing, and (viii) any applicable Minimum Extension
Condition shall be satisfied unless waived by the Borrower. For the avoidance of
doubt, no Lender shall be required to participate in any Extension.

(b) [Reserved].

(c) With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.15, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.05 and (ii) no Extension Offer
is required to be in any minimum amount or any minimum increment; provided that
the Borrower may at its election specify as a condition (a “Minimum Extension
Condition”) to consummating any such Extension that a minimum amount (to be
determined and specified in the relevant Extension Offer in the Borrower’s sole
discretion and may be waived by the Borrower) of Term Loans (as applicable) of
any or all applicable tranches be tendered. The Administrative Agent and the
Lenders hereby consent to the Extensions and the other transactions contemplated
by this Section 2.15 (including, for the avoidance of doubt, payment of any
interest, fees or premium in respect of any Extended Term Loans on the such
terms as may be set forth in the relevant Extension Offer) and hereby waive the
requirements of any provision of this Agreement or any other Loan Document that
may otherwise prohibit any such Extension or any other transaction contemplated
by this Section 2.15.

 

-62-



--------------------------------------------------------------------------------

(d) The Lenders hereby irrevocably authorize the Administrative Agent and
Collateral Agent to enter into amendments to this Agreement and the other Loan
Documents with the Borrower as may be necessary in order to establish new
tranches or sub-tranches in respect of Term Loans so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new tranches or sub-tranches, in each case on terms consistent with this
Section 2.15. Without limiting the foregoing, in connection with any Extensions
the respective Loan Parties shall (at their expense) amend (and the Collateral
Agent is hereby directed to amend) any Mortgage that has a maturity date prior
to the then latest Maturity Date so that such maturity date is extended to the
then latest Maturity Date (or such later date as may be advised by local counsel
to the Collateral Agent).

(e) In connection with any Extension, the Borrower shall provide the
Administrative Agent and the Collateral Agent at least five (5) Business Days’
(or such shorter period as may be agreed by the Administrative Agent and the
Collateral Agent) prior written notice thereof, and shall agree to such
procedures, if any, as may be established by, or acceptable to, the
Administrative Agent and the Collateral Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.15.

2.16 Increase Facilities.

(a) Provided there exists no Default, upon notice to the Administrative Agent
(which shall promptly notify the Lenders) specifying in reasonable detail the
proposed terms thereof, the Borrower may from time to time, request an increase
in the Term Loans or any New Term Loans by an amount (for all such requests, and
all requests for a New Term Facility pursuant to Section 2.17 and Incremental
Equivalent Debt) not exceeding the sum of (i) the maximum positive amount at
such time that could be Incurred without causing the Consolidated First Lien
Debt Ratio to exceed 2.25 to 1.00 (in each case, on a pro forma basis, after
giving effect to such New Term Loans, increased Loans or Incremental Equivalent
Debt Incurred on or prior to the date of determination (but excluding any
amounts Incurred simultaneously pursuant to clause (ii) below) and the use of
the proceeds therefrom) and (ii) $300,000,000 (together with all requests for
New Term Facilities pursuant to Section 2.17 and Incremental Equivalent Debt);
provided that any such request for an increase shall be in a minimum amount of
the lesser of (x) $25,000,000 and (y) the entire remaining amount of increases
available under this Section 2.16. At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten (10) Business Days from the date of delivery of such notice to
the Lenders).

(b) Each applicable Lender shall notify the Administrative Agent within such
time period whether or not it agrees to increase its Loans and, if so, the
amount of such requested increase. Any Lender not responding within such time
period shall be deemed to have declined to increase its Loans.

(c) The Administrative Agent shall notify the Borrower and each Lender of the
Lenders’ responses to each request made hereunder. To achieve the full amount of
a requested increase, the Borrower may also invite additional Eligible Assignees
to become Lenders pursuant to a joinder agreement in form and substance
satisfactory to the Administrative Agent.

(d) If any Loans are increased in accordance with this Section 2.16, the
Administrative Agent and the Borrower shall determine the effective date (the
“Term Loan Increase Effective Date”) and the final allocation of such increase.
The Administrative Agent shall promptly notify the Borrower and the applicable
Lenders of the final allocation of such increase and the applicable Term Loan
Increase Effective Date. As of the Term Loan Increase Effective Date, the
amortization schedule for the applicable Loans shall be amended to increase the
then-remaining unpaid installments of principal by an

 

-63-



--------------------------------------------------------------------------------

aggregate amount equal to the additional Loans of such class being made on such
date, such aggregate amount to be applied to increase such installments ratably
in accordance with the amounts in effect immediately prior to the Term Loan
Increase Effective Date. Such amendment may be signed by the Administrative
Agent on behalf of the Lenders. In addition, in connection with any increase in
the Loans, this Agreement and the other Loan Documents may be amended in a
writing (which may be executed and delivered by the Borrower and the
Administrative Agent) to reflect any technical changes necessary to give effect
to such increase in accordance with its terms as set forth herein (including the
addition of such increase in Loans as a part of, and treated in a manner
consistent with, the applicable Facility, including, without limitation, for
purposes of prepayments and voting).

(e) As a condition precedent to such increase, (i) the Borrower shall deliver to
the Administrative Agent a certificate of the Borrower dated as of the Term Loan
Increase Effective Date signed by a Responsible Officer of the Borrower,
certifying and attaching the resolutions adopted by the Borrower approving or
consenting to such increase, and certifying that the conditions precedent set
out in the following subclauses (ii) through (vi) have been satisfied, (ii) no
Default shall have occurred and be continuing or would result from such
increase, (iii) such increase in the applicable Facility shall have a final
maturity no earlier than the maturity date of the Facility subject to such
increase, (iv) the Weighted Average Life to Maturity of such increase in the
Facility shall be no shorter than that of the existing Facility subject to such
increase, (v) prior to the date that is 18 months after the Closing Date, the
all-in yield (whether in the form of interest rate margins, original issue
discount, upfront fees, or Eurodollar Rate or Base Rate floors (but not arranger
or underwriting fees paid to arrangers for their own account), assuming, in the
case of original issue discount and upfront fees, four-year life to maturity)
applicable to such increase will be determined by the Borrower and the Lenders
providing such increase and will not be more than 50 basis points higher than
the corresponding all-in yield (giving effect to interest rate margins, original
issue discount, upfront fees and Eurodollar Rate and Base Rate floors) for the
existing Facility subject to such increase, unless the all-in yield with respect
to the existing Facility is increased by an amount equal to the difference
between the all-in yield with respect to such increase and the corresponding
all-in yield on the increased Facility, minus 50 basis points, and (vi) to the
extent reasonably requested by the Administrative Agent, the Administrative
Agent shall have received legal opinions, resolutions, officers’ certificates
and/or reaffirmation agreements consistent with those delivered on the Closing
Date under Section 4.01 with respect to the Borrower and all Material Subsidiary
Guarantors (other than changes to such legal opinions resulting from a change in
law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and evidencing the approval of such
increase by the Borrower and each Material Subsidiary Guarantor).
Notwithstanding the foregoing, in connection with any such increase, if the
proceeds of such Term Loans are, substantially concurrently with the receipt
thereof, to be used, in whole or in part, by the Borrower or any other Loan
Party to finance, in whole or in part, a permitted acquisition, then, to the
extent agreed to by the lenders providing such Term Loans, (A) the only
representations and warranties that will be required to be true and correct in
all material respects as of the applicable Term Loan Increase Effective Date
shall be those representations consistent with customary “SunGard”
conditionality and (B) the only Event of Defaults which may not exist after
giving effect to such increase as a condition to the Term Loan Increase
Effective Date are Events of Default under Sections 8.01(a), (f) or (g). The
additional Loans shall be made by the Lenders participating therein pursuant to
the procedures set forth in Section 2.02.

2.17 New Term Facility.

(a) Provided there exists no Default, upon notice to the Administrative Agent,
the Borrower may from time to time, request to add one or more new term loan
facilities to the Facilities (each a “New Term Facility”; and any advance made
by a Lender thereunder, a “New Term Loan”) in an amount (for all such requests)
not exceeding the sum of (i) the maximum amount at such time that could be
Incurred without causing the Consolidated First Lien Debt Ratio to exceed 2.25
to 1.00 (in each case, on a pro

 

-64-



--------------------------------------------------------------------------------

forma basis, after giving effect to such New Term Loans, increased Loans or
Incremental Equivalent Debt Incurred on or prior to the date of determination
(but excluding any amounts Incurred simultaneously pursuant to clause
(ii) below) and the use of the proceeds therefrom) and (ii) $300,000,000
(together with all requests for New Term Facilities pursuant to Section 2.17 and
Incremental Equivalent Debt); provided that any such request for New Term
Facilities shall be in a minimum amount of the lesser of (x) $25,000,000 and
(y) the entire amount available under this Section 2.17 for New Term Facilities.

(b) The Borrower shall make any request for any New Term Facility pursuant to a
written notice to the Administrative Agent specifying in reasonable detail the
proposed terms thereof. At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each applicable Lender is requested to respond (which shall in no event be
less than ten Business Days from the date of delivery of such notice to such
Lenders). Each applicable Lender shall notify the Administrative Agent within
such time period whether or not it agrees to participate in such New Term
Facility and, if so, of such requested increase. Any Lender approached to
provide all or a portion of the New Term Facility may elect or decline, in its
sole discretion, to provide loans thereunder. Any Lender not responding within
such time period shall be deemed to have declined to participate in providing
such New Term Facility. The Administrative Agent shall notify the Borrower and
each applicable Lender of the Lenders’ responses to each request made hereunder.
To achieve the full amount of a requested issuance of New Term Facility, the
Borrower may also invite additional Eligible Assignees to become Lenders in
respect of such New Term Facility pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent.

(c) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the amount and effective date (the “New Term Facility Effective Date”) of any
New Term Facility. In connection with any New Term Facility, this Agreement and
the other Loan Documents shall be amended in a writing (which may be executed
and delivered by the Borrower and the Administrative Agent) to reflect any
technical changes necessary to give effect to such New Term Facility in
accordance with its terms as set forth herein (including the addition of such
New Term Facility as a “Facility” hereunder and treated in a manner consistent
with the other Term Loan Facilities, including, without limitation, for purposes
of prepayments and voting).

(d) As a condition precedent to any New Term Facility, (i) the Borrower shall
deliver to the Administrative Agent a certificate of the Borrower dated as of
the New Term Facility Effective Date signed by a Responsible Officer of the
Borrower, certifying and attaching the resolutions adopted by the Borrower
approving or consenting to such New Term Loan, and certifying that the
conditions precedent set out in the following subclauses (ii) through (ix) have
been satisfied, (ii) such New Term Facility shall rank pari passu in right of
payment and security with the other Facilities, (iii) such New Term Facility
shall have a final maturity no earlier than the latest maturity date of any
Facility hereunder, (iv) the Weighted Average Life to Maturity of such New Term
Facility shall be no shorter than that of the Term Loan Facility, (v) the New
Term Facility shall share ratably in any prepayments of the Term Loan Facility
pursuant to Section 2.05, (vi) no Default shall have occurred and be continuing
or would result from such increase, (vii) prior to the date that is 18 months
after the Closing Date, the all-in yield (whether in the form of interest rate
margins, original issue discount, upfront fees, or Eurodollar Rate or Base Rate
floors (but not arranger or underwriting fees paid to arrangers for their own
accounts), assuming, in the case of original issue discount and upfront fees,
four-year life to maturity) applicable to such New Term Facility will be
determined by the Borrower and the Lenders providing such New Term Facility and
will not be more than 50 basis points higher than the corresponding all-in yield
(giving effect to interest rate margins, original issue discount, upfront fees
and Eurodollar Rate and Base Rate floors) for the existing Term Loan Facility,
unless the all-in yield with respect to the existing Term Loan Facility is
increased by an amount equal to the difference between the all-in yield with
respect to such New Term Facility and the corresponding all-in yield on the
existing Term Loan Facility, minus 50 basis points, (viii) except with

 

-65-



--------------------------------------------------------------------------------

respect to all-in yield and as set forth in subclauses (iii) and (iv) above with
respect to final maturity and Weighted Average Life to Maturity, or otherwise as
shall be reasonably satisfactory to the Administrative Agent, such New Term
Facility shall have the same terms and conditions as the Term Loan Facility;
provided that the terms and conditions applicable to such New Term Facility may
provide for any additional or different covenants or other provisions that are
agreed between the Borrower and the Lenders thereof and applicable only during
periods after the latest maturity date in respect of the existing applicable
Facility that is in effect on the date of such New Term Facility Effective Date,
and (ix) to the extent reasonably requested by the Administrative Agent, the
Administrative Agent shall have received legal opinions, board resolutions,
officers’ certificates and/or reaffirmation agreements consistent with those
delivered on the Closing Date under Section 4.01 with respect to the Borrower
and all Material Subsidiary Guarantors (other than changes to such legal
opinions resulting from a change in law, change in fact or change to counsel’s
form of opinion reasonably satisfactory to the Administrative Agent and
evidencing the approval of such increase by the Borrower and each Material
Subsidiary Guarantor). Notwithstanding the foregoing, in connection with any New
Term Facility, if the proceeds of such New Term Loans are, substantially
concurrently with the receipt thereof, to be used, in whole or in part, by the
Borrower or any other Loan Party to finance, in whole or in part, a permitted
acquisition, then, to the extent agreed to by the lenders providing such New
Term Loans, (A) the only representations and warranties that will be required to
be true and correct in all material respects as of the applicable New Term
Facility Effective Date shall be those representations consistent with customary
“SunGard” conditionality and (B) the only Event of Defaults which may not exist
after giving effect to such New Term Facility as a condition to the New Term
Facility Effective Date are Events of Default under Sections 8.01(a), (f) or
(g).

2.18 [Reserved].

2.19 Specified Refinancing Debt.

(a) The Borrower may, from time to time, add one or more new term loan
facilities to the Facilities (“Specified Refinancing Debt”) pursuant to
procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the Borrower, to refinance all or any portion of the Term Loans
then outstanding under this Agreement, in each case pursuant to a Refinancing
Amendment; provided that such Specified Refinancing Debt: (i) will rank pari
passu in right of payment and of security with the other Loans and Commitments
hereunder; (ii) subject to the last sentence of this clause (a), will have such
pricing and optional prepayment terms as may be agreed by the Borrower and the
applicable Lenders thereof; (iii) will have a maturity date that is not prior to
the maturity date of, and will have a Weighted Average Life to Maturity that is
not shorter than, the Term Loans being refinanced; (iv) subject to clauses
(ii) and (iii) above, will have terms and conditions (taken as a whole) that are
substantially identical to, or less favorable to the investors providing such
Specified Refinancing Debt than, the Facilities and Loans being refinanced; and
(v) the proceeds of such Specified Refinancing Debt shall be applied,
substantially concurrently with the incurrence thereof, to the prepayment of
outstanding Term Loans, in each case pursuant to Section 2.05, as applicable;
provided further that the terms and conditions applicable to such Specified
Refinancing Debt may provide for any additional or different covenants or other
provisions that are agreed between the Borrower and the Lenders thereof and
applicable only during periods after the latest maturity date in respect of the
Facilities that is in effect on the date such Specified Refinancing Debt is
issued, incurred or obtained or the date on which all non-refinanced Obligations
are paid in full.

(b) The Borrower shall make any request for Specified Refinancing Debt pursuant
to a written notice to the Administrative Agent specifying in reasonable detail
the proposed terms thereof. At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each applicable Lender is requested to respond (which shall in no

 

-66-



--------------------------------------------------------------------------------

event be less than ten Business Days from the date of delivery of such notice to
such Lenders). Each applicable Lender shall notify the Administrative Agent
within such time period whether or not it agrees to participate in providing
such Specified Refinancing Debt and, if so, the amount of such requested
increase. Any Lender approached to provide all or a portion of any Specified
Refinancing Debt may elect or decline, in its sole discretion, to provide such
Specified Refinancing Debt. Any Lender not responding within such time period
shall be deemed to have declined to participate in providing such Specified
Refinancing Debt. The Administrative Agent shall notify the Borrower and each
applicable Lender of the Lenders’ responses to each request made hereunder. To
achieve the full amount of a requested issuance of Specified Refinancing Debt,
and subject to the approval of the Administrative Agent (which approval shall
not be unreasonably withheld), the Borrower may also invite additional Eligible
Assignees to become Lenders in respect of such Specified Refinancing Debt
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent.

(c) The effectiveness of any Refinancing Amendment shall be subject, to the
extent reasonably requested by the Administrative Agent, to receipt by the
Administrative Agent of legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements consistent with those delivered on
the Closing Date under Section 4.01 (other than changes to such legal opinions
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent).

(d) Each class of Specified Refinancing Debt incurred under this Section 2.19
shall be in an aggregate principal amount that is (x) not less than $25,000,000
and (y) an integral multiple of $1,000,000 in excess thereof.

(e) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Specified Refinancing Debt incurred
pursuant thereto (including the addition of such Specified Refinancing Debt as
separate “Facilities” hereunder and treated in a manner consistent with the
Facilities being refinanced, including, without limitation, for purposes of
prepayments and voting). Any Refinancing Amendment may, without the consent of
any Person other than the Borrower, the Administrative Agent and the Lenders
providing such Specified Refinancing Debt, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.19.

ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) All sums payable by any Loan Party hereunder or under any other Loan
Document to any Lender or Agent shall (except to the extent required by law) be
paid free and clear of, and without any deduction or withholding on account of,
any Taxes.

(b) If any Loan Party or any other applicable withholding agent is required by
law to make any deduction or withholding on account of any Non-Excluded Tax or
Other Taxes from any sum paid or payable by any Loan Party to any Lender or
Agent under any of the Loan Documents: (i) the applicable Loan Party shall
notify the applicable Agent of any such requirement or any change in any such
requirement as soon as such Loan Party becomes aware of it; (ii) the applicable
Loan Party or withholding agent shall make such deduction or withholding and pay
to the relevant Governmental

 

-67-



--------------------------------------------------------------------------------

Authority any such Non-Excluded Tax or Other Tax before the date on which
penalties attach thereto, such payment to be made (if the liability to pay is
imposed on any Loan Party) for its own account or (if that liability is imposed
on the Lender or Agent) on behalf of and in the name of the Lender or Agent (as
applicable); (iii) the sum payable to such Lender or Agent (as applicable) shall
be increased by such Loan Party to the extent necessary to ensure that, after
the making of any such required deduction or withholding of Non-Excluded Taxes
or Other Taxes (including any deductions or withholdings of Non-Excluded Taxes
or Other Taxes attributable to any payments required to be made under this
Section 3.01), the Lender or the Agent (as applicable), receives on the due date
a net sum equal to what it would have received had no such deduction or
withholding been required or made; and (iv) within thirty days after paying any
sum from which it is required by Law to make any deduction or withholding, and
within thirty days after the due date of payment of any Tax which it is required
by clause (ii) above to pay, the Loan Party making such payments shall deliver
to the applicable Agent evidence reasonably satisfactory to the other affected
parties of such deduction or withholding and of the remittance thereof to the
relevant Governmental Authority.

(c) Each Lender shall, at such times as are reasonably requested by the Borrower
or the Administrative Agent, provide the Borrower and the Administrative Agent
with any documentation prescribed by Laws or reasonably requested by the
Borrower or the Administrative Agent certifying as to any entitlement of such
Lender to an exemption from, or reduction in, withholding Tax with respect to
any payments to be made to such Lender under any Loan Document. Each such Lender
shall, whenever a lapse in time or change in circumstances renders such
documentation (including any specific documentation required below in this
Section 3.01(c)) obsolete, expired or inaccurate in any material respect,
deliver promptly to the Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent of its inability to do so.

Without limiting the foregoing:

(1) Each US Lender shall deliver to the Borrower and the Administrative Agent on
or before the date on which it becomes a party to this Agreement two properly
completed and duly signed copies of IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding.

(2) Each Non-US Lender shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent) whichever of the following is applicable:

(A) two properly completed and duly signed copies of IRS Form W-8BEN (or any
successor forms) claiming eligibility for the benefits of an income tax treaty
to which the United States is a party, and such other documentation as required
under the Code,

(B) two properly completed and duly signed copies of IRS Form W-8ECI (or any
successor forms),

(C) in the case of a Non-US Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (A) two
properly completed and duly signed certificates substantially in the form of
Exhibit K (any such certificate, a “United States Tax Compliance Certificate”)
and (B) two

 

-68-



--------------------------------------------------------------------------------

properly completed and duly signed copies of IRS Form W-8BEN (or any successor
forms),

(D) to the extent a Non-US Lender is not the beneficial owner (for example,
where the Non-US Lender is a partnership or a participating Lender), IRS Form
W-8IMY (or any successor forms) of the Non-US Lender, accompanied by a Form
W-8ECI, W-8BEN, United States Tax Compliance Certificate, Form W-9, Form W-8IMY
or any other required information (or any successor forms) from each beneficial
owner that would be required under this Section 3.01(c) if such beneficial owner
were a Lender, as applicable (provided that, if one or more beneficial owners
are claiming the portfolio interest exemption, the United States Tax Compliance
Certificate may be provided by such Non-US Lender on behalf of such beneficial
owner), or

(E) two properly completed and duly signed copies of any other form prescribed
by applicable U.S. federal income tax laws (including the Treasury Regulations)
as a basis for claiming a complete exemption from, or a reduction in, United
States federal withholding tax on any payments to such Lender under the Loan
Documents.

(3) If a payment made to a Lender under any Loan Document would be subject to
tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of those FATCA (including those contained in Sections
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine whether such Lender has or has not
complied with such Lender’s obligations under such Sections and, if necessary,
to determine the amount, if any, to deduct and withhold from such payment.
Solely for purposes of this Section 3.01(c)(3), “FATCA” shall include any
amendments made to FATCA after the date hereof.

(4) On or prior to the Closing Date, the Administrative Agent shall deliver to
Borrower an executed Form W-8IMY, certifying in Part I that the Administrative
Agent is a U.S. branch of a foreign bank and certifying in Part IV, Line 12,
that the Administrative Agent agrees to be treated as a U.S. person with respect
to any payments made to it under any Loan Document. The Administrative Agent
agrees that if such Form W-8IMY previously delivered expires or becomes obsolete
or inaccurate in any respect, it shall update such form or promptly notify
Borrower in writing of its legal inability to do so. For the avoidance of doubt,
the Administrative Agent should not be required to comply with this 3.01(c)(4)
if such noncompliance results from a change in law after the date hereof.

Notwithstanding any other provision of this clause (c), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

(d) In addition to the payments by a Loan Party required by Section 3.01(b), the
Borrower shall pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

(e) The Loan Parties shall, jointly and severally, indemnify a Lender or Agent
(each a “Tax Indemnitee”), within 10 days after written demand therefor, for the
full amount of any Non-Excluded

 

-69-



--------------------------------------------------------------------------------

Taxes paid or payable by such Tax Indemnitee on or attributable to any payment
under or with respect to any Loan Document, and any Other Taxes payable by such
Tax Indemnitee (including Non-Excluded Taxes or Other Taxes imposed on or
attributable to amounts payable under this Section 3.01) and reasonable expense
attributable thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the Governmental Authority. A certificate as to the
amount of such payment or liability prepared in good faith and delivered by the
Tax Indemnitee or by the Agent on its own behalf or on behalf of another Tax
Indemnitee, shall be conclusive absent manifest error.

(f) If and to the extent that a Tax Indemnitee, in its sole discretion
(exercised in good faith), determines that it has received a refund of any
Non-Excluded Taxes or Other Taxes in respect of which it has received additional
payments under this Section 3.01, then such Tax Indemnitee shall pay to the
relevant Loan Party the amount of such refund, net of all out-of-pocket expenses
of the Tax Indemnitee (including any Taxes imposed with respect to such refund),
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Loan Party, upon the
request of the Tax Indemnitee, agrees to repay the amount paid over to the Tax
Indemnitee (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Tax Indemnitee if the Tax Indemnitee is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require a Tax Indemnitee to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other Person.

(g) In the event that a Loan Party makes an indemnification payment to a Tax
Indemnitee with respect to Non-Excluded Taxes or Other Taxes pursuant to
Section 3.01 or a Loan Party is required to repay to a Tax Indemnitee an amount
in respect of a refund of any Non-Excluded Taxes or Other Taxes previously paid
over to such Loan Party pursuant to Section 3.01(f), such Tax Indemnitee shall
reasonably cooperate with all reasonable requests of such Loan Party, at the
sole expense of such Loan Party, if (i) in the reasonable judgment of the Tax
Indemnitee such cooperation shall not subject such Tax Indemnitee, as the case
may be, to any unreimbursed third party cost or expense or otherwise be
materially disadvantageous to such Tax Indemnitee and (ii) based on advice of
such Loan Party’s independent accountants or external legal counsel, there is a
reasonable basis for such Loan Party to contest with the applicable Governmental
Authority the imposition of such Non-Excluded Taxes or Other Taxes or the
repayment of such refund. Any resulting refund shall be governed by
Section 3.01(f). This Section 3.01(g) shall not be construed to require a Tax
Indemnitee to make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to any Loan Party or any other Person.

3.02 Illegality. If any Lender reasonably determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of

 

-70-



--------------------------------------------------------------------------------

such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted. Each Lender agrees to designate a different Lending Office
if such designation will avoid the need for such notice and will not, in the
good faith judgment of such Lender, otherwise be materially disadvantageous to
such Lender.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

3.04 Increased Cost and Reduced Return; Capital Adequacy.

(a) If any Lender reasonably determines that as a result of the introduction of
or any change in or in the interpretation of any Law, in each case after the
Closing Date, or such Lender’s compliance therewith, there shall be any increase
in the cost to such Lender of agreeing to make or making, funding or maintaining
any Loan the interest on which is determined by reference to the Eurodollar
Rate, or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this
Section 3.04(a) any such increased costs or reduction in amount resulting from
(i) any Excluded Taxes or (ii) any Non-Excluded Tax or Other Taxes indemnified
under Section 3.01 with respect to this Agreement or any of the other Loan
Documents or any of its obligations hereunder or thereunder or any payments to
such Lender (or its applicable Lending Office) of principal, interest, fees or
any other amount payable hereunder, and (ii) reserve requirements reflected in
the Eurodollar Rate), then from time to time promptly after demand of such
Lender setting forth in reasonable detail such increased costs reasonably
determined by such Lender in good faith and in a manner generally consistent
with similarly situated customers of such Lender under agreements having
provisions similar to this Section 3.04 (with a copy of such demand to the
Administrative Agent given in accordance with Section 3.06), the Borrower shall
pay to such Lender such additional amounts as will compensate such Lender for
such increased cost or reduction.

 

-71-



--------------------------------------------------------------------------------

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, in each case
after the Closing Date, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time promptly after demand of such Lender setting forth in
reasonable detail the charge and the calculation of such reduced rate of return
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such reduction promptly after receipt of demand
therefor.

(c) The Borrower shall not be required to compensate a Lender pursuant to
Section 3.04(a) or (b) for any such increased cost or reduction incurred more
than one hundred and eighty (180) days prior to the date that such Lender
demands, or notifies the Borrower of its intention to demand, compensation
therefor; provided, that, if the circumstance giving rise to such increased cost
or reduction is retroactive, then such 180 day period referred to above shall be
extended to include the period of retroactive effect thereof.

(d) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower and at the Borrower’s expense, use
commercially reasonable efforts to designate another Lending Office for any Loan
affected by such event; provided that such efforts would not, in the judgment of
such Lender, be inconsistent with the internal policies of, or otherwise be
disadvantageous in any material legal, economic or regulatory respect to such
Lender or its Lending Office. The provisions of this Section 3.04(d) shall not
affect or postpone any Obligations of the Borrower or rights of such Lender
pursuant to Section 3.04(a), (b) or (c).

(e) For purposes of this Section 3.04, the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines or
directives thereunder or issued in connection therewith shall be deemed to have
gone into effect after the Closing Date, regardless of the date enacted, adopted
or issued.

3.05 Funding Losses. Upon written demand of any Lender (with a copy to the
Administrative Agent) from time to time, setting forth in reasonable detail the
basis for calculating such compensation, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any mandatory assignment of such Lender’s Loans (other than Base Rate Loans)
pursuant to Section 3.07 on a day other than the last day of the Interest Period
for such Loans;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained, but excluding any such loss for
which no reasonable means of calculation exist, as set forth in Section 3.03.

 

-72-



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Matters Applicable to All Requests for Compensation.

(a) A certificate of any Agent or any Lender claiming compensation under this
Article III and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error. In determining
such amount, such Agent or such Lender may use any reasonable averaging and
attribution methods.

(b) With respect to any Lender’s claim for compensation under Section 3.02, 3.03
or 3.04, the Borrower shall not be required to compensate such Lender for any
amount incurred more than one hundred and eighty (180) days prior to the date
that such Lender notifies the Borrower of the event that gives rise to such
claim; provided, that, if the circumstance giving rise to such claim is
retroactive, then such 180 day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another Eurodollar
Rate Loans, or to convert Base Rate Loans into Eurodollar Rate Loans, until the
event or condition giving rise to such request ceases to be in effect (in which
case the provisions of Section 3.06(c) shall be applicable); provided, that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.

(c) If the obligation of any Lender to make or continue from one Interest Period
to another any Eurodollar Rate Loan, or to convert Base Rate Loans into
Eurodollar Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurodollar Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurodollar Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.02, 3.03 or 3.04 hereof that gave rise to such conversion no longer
exist:

(i) to the extent that such Lender’s Eurodollar Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurodollar Rate Loans shall be applied instead to its
Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurodollar Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurodollar Rate Loans shall remain as
Base Rate Loans.

(d) If any Lender gives notice to the Borrower (with a copy to the Agent) that
the circumstances specified in Section 3.02, 3.03 or 3.04 hereof that gave rise
to the conversion of such Lender’s Eurodollar Rate Loans pursuant to this
Section 3.06 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurodollar Rate Loans made by
other Lenders are outstanding, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurodollar Rate Loans, to the extent necessary so
that, after giving effect thereto, all Loans held by the Lenders holding
Eurodollar Rate Loans and by such Lender are held pro rata (as to principal
amounts, interest rate basis, and Interest Periods) in accordance with their
respective Commitments.

 

-73-



--------------------------------------------------------------------------------

3.07 Replacement of Lenders Under Certain Circumstances.

(a) If at any time (i) the Borrower becomes obligated to pay additional amounts
or indemnity payments described in Section 3.01 or 3.04 as a result of any
condition described in such Sections or any Lender ceases to make Eurodollar
Rate Loans as a result of any condition described in Section 3.02 or 3.03 or
(ii) any Lender becomes a “Non-Consenting Lender” (as defined below in this
Section 3.07), then the Borrower may, with prior written notice to the
Administrative Agent and such Lender, replace such Lender by causing such Lender
to (and such Lender shall be obligated to) assign pursuant to Section 10.07(b)
(with the assignment fee to be paid by the Borrower in such instance) all of its
rights and obligations under this Agreement to one or more Eligible Assignees;
provided, that neither the Administrative Agent nor any Lender shall have any
obligation to the Borrower to find a replacement Lender or other such Person.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans, and (ii) deliver any Notes evidencing
such Loans to the Borrower or Administrative Agent. Pursuant to such Assignment
and Assumption, (A) the assignee Lender shall acquire all or a portion, as the
case may be, of the assigning Lender’s Commitment and outstanding Loans, (B) all
obligations of the Borrower owing to the assigning Lender relating to the Loans
and participations so assigned shall be paid in full by the assignee Lender to
such assigning Lender concurrently with such assignment and assumption and
(C) upon such payment and, if so requested by the assignee Lender, delivery to
the assignee Lender of the appropriate Note or Notes executed by the Borrower,
the assignee Lender shall become a Lender hereunder and the assigning Lender
shall cease to constitute a Lender hereunder with respect to such assigned
Loans, Commitments and participations, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender. In connection with any such replacement, if any such Non-Consenting
Lender does not execute and deliver to the Administrative Agent a duly executed
Assignment and Assumption reflecting such replacement within five (5) Business
Days of the date on which the assignee Lender executes and delivers such
Assignment and Assumption to such Non-Consenting Lender, then such
Non-Consenting Lender shall be deemed to have executed and delivered such
Assignment and Assumption without any action on the part of the Non-Consenting
Lender. In connection with the replacement of any Lender pursuant to
Section 3.07(a) above, the Borrower shall pay to such Lender such amounts as may
be required pursuant to Section 3.05.

(c) Notwithstanding anything to the contrary contained above, the Lender that
acts as the Administrative Agent may not be replaced hereunder except in
accordance with the terms of Section 9.09.

(d) In the event that (i) the Borrower or the Administrative Agent has requested
the Lenders to consent to a departure or waiver of any provisions of the Loan
Documents or to agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

3.08 Survival . All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

 

-74-



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT

4.01 Conditions of Initial Credit Extension. The obligation of each Lender to
make its initial Credit Extension of the Term Loans on the Closing Date is
subject to satisfaction or waiver (in accordance with Section 10.01) of the
following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles or.pdf files (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party party thereto, each dated as of the Closing Date (or, in the
case of certificates of governmental officials or resolutions, a recent date
before the Closing Date) and each in form and substance reasonably satisfactory
to the Administrative Agent:

(i) executed counterparts of (A) this Agreement, (B) the Intercompany
Subordination Agreement, (C) a Guaranty from each Guarantor and (D) the
Intercreditor Agreement;

(ii) [Reserved];

(iii) the Security Agreement, duly executed by each Loan Party, together with:

(A) subject to Section 6.11, certificates representing the Pledged Equity
Interests referred to therein accompanied by undated stock powers executed in
blank and instruments evidencing the Pledged Debt indorsed in blank,

(B) copies of proper financing statements, duly prepared for filing under the
Uniform Commercial Code in all jurisdictions that the Administrative Agent may
deem reasonably necessary in order to perfect and protect the Liens created
under the Security Agreement, covering the Collateral described in the Security
Agreement,

(C) evidence that all other actions, recordings and filings of or with respect
to the Security Agreement that the Administrative Agent may deem reasonably
necessary in order to perfect and protect the Liens created thereby shall have
been taken, completed or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent (including, without limitation, receipt
of duly executed payoff letters, customary lien searches and UCC-3 termination
statements), and

(D) a Perfection Certificate duly executed by each Loan Party;

(iv) each Intellectual Property Security Agreement, duly executed by each Loan
Party, together with evidence that all action that the Administrative Agent in
its reasonable judgment may deem reasonably necessary in order to perfect and
protect the Liens created under the Intellectual Property Security Agreement
shall have been taken, completed or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent;

 

-75-



--------------------------------------------------------------------------------

(v) such customary certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;

(vi) such documents and certifications (including, without limitation,
Organizational Documents and good standing certificates) as the Administrative
Agent may reasonably require to evidence that each Loan Party is duly organized
or formed, and that each Loan Party is validly existing and in good standing in
its jurisdiction of formation;

(vii) an opinion of Simpson Thacher & Bartlett LLP, counsel to the Loan Parties,
addressed to each Secured Party, in form and substance reasonably satisfactory
to the Administrative Agent;

(viii) an opinion of local counsel in Ohio for the Loan Parties, addressed to
each Secured Party, in form and substance reasonably satisfactory to the
Administrative Agent; and

(ix) a Committed Loan Notice relating to the initial Credit Extension.

(b) The Notes Refinancing shall be consummated substantially concurrently with
the initial funding of the Term Loan.

(c) The Administrative Agent shall have received a solvency certificate from a
Responsible Officer of Borrower (after giving effect to the Transaction)
substantially in the form attached hereto as Exhibit F.

(d) Holdings, the Borrower and each of the Guarantors shall have provided, at
least three (3) business days prior to the Closing Date, the documentation and
other information reasonably requested in writing at least ten (10) days prior
to the Closing Date by the Lenders in connection with applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the PATRIOT Act.

(e) All costs, fees, expenses (including without limitation legal fees and
expenses, title premiums, survey charges and recording taxes and fees) and other
compensation payable to the Arrangers, the Agents or the Lenders shall have been
paid to the extent due (and, in the case of expenses, invoiced three Business
Days prior to the Closing Date).

(f) Subject to Section 6.11, all actions necessary to establish that the
Collateral Agent will have (i) a perfected first priority security interest in
the Term Loan Collateral and (ii) a perfected second priority security interest
in the ABL Collateral (in each case, subject to Liens permitted under
Section 7.01) shall have been taken.

(g) The Arranger shall have received (a) audited consolidated balance sheets of
the Borrower and related statements of income, changes in equity and cash flows
of the Borrower for the three most recently completed fiscal years ended at
least 90 days before the Closing Date and (b) unaudited consolidated balance
sheets and related statements of income, changes in equity and cash flows of the
Borrower for each subsequent fiscal quarter after the fiscal quarter ending

 

-76-



--------------------------------------------------------------------------------

December 31, 2013 ended at least 45 days before the Closing Date (other than any
fiscal quarter ended on December 31).

(h) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct in
all material respects (and in all respects if any such representation or
warranty is already qualified by materiality) on and as of the Closing Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality) as of such earlier date.

(i) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(j) Subject to Section 6.11, the Administrative Agent shall have received a copy
of, or a certificate as to coverage under, the insurance policies required by
Section 6.07 and the applicable provisions of the Security Agreement, each of
which shall be endorsed or otherwise amended to include a “standard” or “New
York” lender’s loss payable or mortgagee endorsement (as applicable) and shall
name the Collateral Agent, on behalf of the Secured Parties, as additional
insured, in form and substance reasonably satisfactory to the Administrative
Agent.

(k) The ABL Credit Agreement shall be amended to permit the Transactions
substantially concurrently with the initial funding of the Term Loans.

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each of Holdings and the Borrower represents and warrants to the Agents and the
Lenders that, as of the Closing Date (after giving effect to the Transactions):

5.01 Organization and Qualification. (a) Each Loan Party and each of the
Restricted Subsidiaries is duly organized, validly existing and in good standing
(or equivalent) under the laws of the jurisdiction of its organization, except,
other than Holdings, OpCo or the Borrower, where failure to be so could not
reasonably be expected to result in a Material Adverse Effect. (b) Each Loan
Party and each of the Restricted Subsidiaries is duly qualified, authorized to
do business and in good standing as a foreign or extra provincial, as the case
may be, corporation, limited liability company, exempted company or other entity
in each jurisdiction, except where failure to be so qualified, authorized or in
good standing could not reasonably be expected to result in a Material Adverse
Effect.

5.02 Power and Authority. Each Loan Party is duly authorized to execute, deliver
and perform the Loan Documents to which it is a party. The execution, delivery
and performance by each Loan Party of the Loan Documents to which it is a party
have been duly authorized by all necessary corporate (or equivalent) action of
such Loan Party, and do not (a) require any consent or approval of any holders
of Equity Interests of such Loan Party or any Governmental Authority, in each
case, other than those already

 

-77-



--------------------------------------------------------------------------------

obtained; (b) contravene the Organization Documents of such Loan Party;
(c) violate or cause a default under any material applicable Law binding on such
Loan Party or Material Contract of such Loan Party, except, with respect to
Material Contracts, which could not reasonably be expected to result in a
Material Adverse Effect; (d) require any registration or filing with, or any
other action by, any Governmental Authority, except (i) such as have been
obtained or made and are in full force and effect, (ii) filings necessary to
perfect Liens created by the Loan Documents and (iii) consents, approvals,
registrations, filings, permits or actions the failure to obtain or perform
which could not reasonably be expected to result in a Material Adverse Effect;
or (e) result in or require the imposition of any Lien (other than Permitted
Liens) on any asset or property of any Loan Party or Restricted Subsidiary.

5.03 Enforceability. Each Loan Document is a legal, valid and binding obligation
of each Loan Party party thereto, enforceable against such Loan Party in
accordance with its terms, subject to bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and general principles
of equity, regardless of whether considered in a proceeding in law or in equity.

5.04 Corporate Names; Capital Structure. Schedule 5.04 shows, for the Borrower
and each Restricted Subsidiary, its name, its jurisdiction of organization, its
issued Equity Interests, the holders of its Equity Interests, in each case, as
of the Closing Date.

5.05 Locations. As of the Closing Date, the chief executive offices and other
places of business of the Loan Parties are shown on Schedule 5.05.

5.06 Title to Properties; Priority of Liens.

(a) Each Loan Party and each of the Restricted Subsidiaries, as a whole, has
good and marketable title to (or valid leasehold interests in) all of its Real
Estate, and good title to, or rights in, all of its personal tangible property,
in each case with respect to such Real Estate and personal property which is
material to its business, including all property reflected in any financial
statements delivered to the Agent or the Lenders, in each case free of Liens
except Permitted Liens.

(b) Schedule 5.06(b) contains a complete and accurate list of all Material Real
Property located in the United States and owned by any Loan Party, as of the
Closing Date, showing as of the Closing Date the street address (to the extent
available), county or other relevant jurisdiction, state and record owner
thereof.

5.07 Financial Statements; Solvency; Material Adverse Effect.

(a) The consolidated balance sheets, and related statements of income, cash flow
and shareholder’s equity, of the Parent and its Subsidiaries that have been and
are hereafter delivered to the Agent and the Lenders, in each case, are and will
be prepared in accordance with GAAP, and fairly present the financial positions
and results of operations of such Persons at the dates and for the periods
indicated, subject to year-end audit adjustments and the absence of footnotes in
the case of statements prepared other than at year-end. All projections
delivered from time to time to the Agent and the Lenders by or on behalf of the
Loan Parties and the Restricted Subsidiaries have been prepared in good faith,
based on assumptions believed by the Borrower to be reasonable at the time
delivered to the Agent, in light of the circumstances at such time.

(b) Since December 31, 2013, there has been no change in the condition,
financial or otherwise, of the Borrower and its Restricted Subsidiaries, taken
as a whole, that could reasonably be expected to have a Material Adverse Effect.

 

-78-



--------------------------------------------------------------------------------

(c) No financial statement delivered to the Agent or the Lenders by or on behalf
of any of the Loan Parties and the Restricted Subsidiaries at any time contains
any untrue statement of a material fact or omits any material fact required to
be stated therein or necessary to make the statements made therein, in light of
the circumstances under which they are made, not materially misleading as of the
time when made or delivered.

(d) After giving effect to the Transactions, on the Closing Date the Parent and
its Restricted Subsidiaries, taken as a whole, are Solvent.

5.08 Taxes. Except to the extent it could reasonably be expected to not have a
Material Adverse Effect, the Borrower and each Restricted Subsidiary has timely
filed all federal and state income tax returns, and all local and provincial
income tax returns and other reports that it is required by law to file, and has
timely paid, or made provision for the payment of, all federal and state Taxes
upon it and all local and provincial and other Taxes upon it, and its income and
its Properties that are due and payable, except to the extent being Properly
Contested.

5.09 [Reserved].

5.10 Intellectual Property. Except as could not reasonably be expected to have a
Material Adverse Effect, each Loan Party and each of the Restricted Subsidiaries
owns or has the lawful right to use all Intellectual Property used, held for use
or otherwise necessary in the conduct of its business, without conflict with any
rights of others. No Intellectual Property owned or used by a Loan Party or any
Restricted Subsidiary that is material to the operations or business of any Loan
Party has been adjudged invalid or unenforceable by a court of competent
jurisdiction or applicable intellectual property registry or been cancelled, in
whole or in part, except where such judgment, decree, ruling or cancellation
could not reasonably be expected to have a Material Adverse Effect. There is no
pending or, to any Loan Party’s knowledge, threatened Intellectual Property
Claim with respect to any Loan Party, any Restricted Subsidiary or any of their
property (including any Intellectual Property), and the operation of the
businesses of each Loan Party and Restricted Subsidiary does not infringe upon,
misappropriate, dilute or otherwise violate the proprietary rights of any third
party, except as could not reasonably be expected to have a Material Adverse
Effect. All material U.S. Intellectual Property owned, used, held for use or
licensed by, or otherwise subject to any interests of, any Loan Party or any
Restricted Subsidiary on the Closing Date is shown on Schedule 5.10.

5.11 Governmental Approvals. Each Loan Party and each of the Restricted
Subsidiaries has, is in compliance with, and is in good standing with respect
to, all Governmental Approvals necessary to conduct its business and to own,
lease and operate its Properties, except as could not reasonably be expected to
have a Material Adverse Effect. All necessary import, export or other licenses,
permits or certificates for the import or handling of any goods or other
Collateral have been procured and are in effect, and the Loan Parties and
Restricted Subsidiaries have complied with all foreign and domestic laws with
respect to the shipment and importation of any goods or Collateral, except where
such noncompliance could not reasonably be expected to have a Material Adverse
Effect.

5.12 Compliance with Laws. Each Loan Party and each of the Restricted
Subsidiaries has duly complied, and its properties and business operations are
in compliance, in each case in all respects, with all applicable Laws (including
Environmental Laws and with respect to Environmental Permits), except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect. There have been no citations, notices or orders relating to
noncompliance issued to any Loan Party or Restricted Subsidiary under any
applicable Law, except where such noncompliance would not reasonably be expected
to have a Material Adverse Effect.

 

-79-



--------------------------------------------------------------------------------

5.13 Compliance with Environmental Laws. Except as disclosed on Schedule 5.13 or
would not reasonably be expected to have a Material Adverse Effect, (i) no Loan
Party’s or Restricted Subsidiary’s present or, to its knowledge, former
operations, Real Estate or other properties are subject to any federal, state or
local investigation to determine whether any remedial action is required under
Environmental Law to address any environmental pollution, Hazardous Material or
environmental clean-up, (ii) no Hazardous Materials are present and there has
been no Release or threat of Release of Hazardous Materials at any current
facility, or to the knowledge of any Loan Party or Restricted Subsidiary, at any
former facility, in a manner or condition that would reasonably be expected to
result in Environmental Liability (iii) no Loan Party or Restricted Subsidiary
has received any written Environmental Claim and (iv) no Loan Party or
Restricted Subsidiary knows of any facts, conditions or circumstances which
would reasonably be expected to give rise to any Environmental Liability.

5.14 Burdensome Contracts. No Loan Party or Restricted Subsidiary is a party or
subject to any contract, agreement or charter restriction that has resulted in
or could reasonably be expected to have a Material Adverse Effect. No Loan Party
or Restricted Subsidiary is party or subject to any Restrictive Agreement other
than (i) the Loan Documents, (ii) the ABL Credit Agreement, (iii) customary
non-assignment provisions with respect to leases or licensing agreements entered
into by the Loan Parties or any of the Restricted Subsidiaries in the ordinary
course of business, (iv) any restriction or encumbrance with respect to any
asset of the Loan Parties or any of the Restricted Subsidiaries imposed pursuant
to an agreement which has been entered into for the sale or disposition of such
assets otherwise permitted under this Agreement, (v) customary provisions in
joint venture agreements and other similar agreements entered into in the
ordinary course of business, (vi) customary restrictions in connection with a
Permitted Receivables Financing, if any, (vii) Restrictive Agreements relating
to Incremental Equivalent Debt or Refinancing Indebtedness otherwise permitted
hereunder and (viii) agreements to which a Foreign Subsidiary is party to the
extent that the restrictions or conditions therein are imposed only on such
Foreign Subsidiary and other Subsidiaries that are not Loan Parties. No
Restrictive Agreement prohibits the execution, delivery or performance of any
Loan Document by a Loan Party or Restricted Subsidiary.

5.15 Litigation. Except as shown on Schedule 5.15, there are no proceedings or
investigations pending or, to any Loan Party’s knowledge, threatened against any
Loan Party or Restricted Subsidiary, or any of their businesses, operations,
properties or conditions, that (a) relate to any Loan Document or the
Transactions; or (b) have resulted in or could reasonably be expected to have a
Material Adverse Effect. Except as shown on Schedule 5.15, no Loan Party has a
commercial tort claim (other than commercial tort claims for less than
$10,000,000). No Loan Party or Restricted Subsidiary is in default with respect
to any order, injunction or judgment of any Governmental Authority that could
reasonably be expected to have a Material Adverse Effect.

5.16 No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default. No Loan Party or Restricted
Subsidiary is in default, and no event or circumstance has occurred or exists
that with the passage of time or giving of notice would constitute a default by
any Loan Party or Restricted Subsidiary, under any Material Contract that could
reasonably be expected to have a Material Adverse Effect.

5.17 ERISA.

(a) Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, each Pension Plan is in
compliance with the applicable provisions of ERISA, the Code and other federal
or state Laws.

 

-80-



--------------------------------------------------------------------------------

(b) There are no pending or, to the knowledge of any Loan Party, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Pension Plan that could reasonably be expected to have a Material
Adverse Effect.

(c) (i) No ERISA Event has occurred and no Loan Party is aware of any fact,
event or circumstance that could reasonably be expected to constitute or result
in an ERISA Event with respect to any Pension Plan or Multiemployer Plan;
(ii) no Pension Plan has any Unfunded Pension Liability as of the Pension Plan’s
most recent valuation date; (iii) neither any Loan Party nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (iv) neither any Loan Party nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA, except with respect to each of the foregoing clauses of this
Section 5.17(c), as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

(d) With respect to each scheme or arrangement related to retirement or pension
obligations mandated by a government other than the United States (a “Foreign
Government Scheme or Arrangement”) and with respect to each retirement or
pension plan maintained or contributed to by the Borrower or any of its
Restricted Subsidiaries that is not subject to United States law (a “Foreign
Plan”):

(i) any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices,
except for any failure that could not reasonably be expected to have a Material
Adverse Effect;

(ii) the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the Closing Date, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles except for any underfunding
that could not reasonably be expected to have a Material Adverse Effect; and

(iii) each Foreign Plan required to be registered has been registered and has
been maintained in compliance with its terms and with the requirements of any
and all applicable laws, statutes, rules, regulations and orders and has been
maintained, where required, in good standing with applicable regulatory
authorities, except as could not reasonably be expected to have a Material
Adverse Effect.

5.18 [Reserved].

5.19 Labor Relations. Except as described on Schedule 5.19, on the Closing Date
no Loan Party or Restricted Subsidiary is party to or bound by any collective
bargaining agreement, management agreement, consulting agreement or
Multiemployer Plan. Except as could not reasonably be expected to have a
Material Adverse Effect, there are no material grievances, unfair labor
practices complaints or other disputes with any union or other organization of
any Loan Party’s or Restricted Subsidiary’s employees or consultants, or, to any
Loan Party’s knowledge, any asserted or, to the knowledge of any Loan Party,
threatened strikes, walkouts or work stoppages.

 

-81-



--------------------------------------------------------------------------------

5.20 Not a Regulated Entity. No Loan Party or Restricted Subsidiary is (a) an
“investment company” within the meaning of the Investment Company Act of 1940;
or (b) subject to regulation under the Federal Power Act, any public utilities
code or any other applicable Law regarding its authority to incur Indebtedness.

5.21 Margin Stock. No Loan Party or Restricted Subsidiary is engaged,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U of the FRB). No Loan proceeds will be used to purchase
or carry, or to reduce or refinance any Indebtedness incurred to purchase or
carry, any margin stock or for any related purpose governed by Regulations T, U
or X of the FRB.

5.22 Perfection, Etc.

(a) The Security Agreement is effective to create in favor of the Collateral
Agent for the benefit of the Secured Parties, legal, valid and enforceable Liens
on, and security interest in, the Security Agreement Collateral and, (i) when
financing statements and other filings in appropriate form are filed in the
offices specified on Schedule 5.22, and (ii) upon the taking of possession or
control by the Collateral Agent of the Security Agreement Collateral with
respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Collateral Agent to
the extent possession or control by the Collateral Agent is required by the
Security Agreement), the Liens created by the Security Agreement shall
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the grantors in the Security Agreement Collateral to the extent
perfection is required in accordance with the terms of the Security Agreement
(other than such Security Agreement Collateral in which a security interest
cannot be perfected under the UCC as in effect at the relevant time in the
relevant jurisdiction by the filing of a financing statement or possession or
control by the secured party), in each case subject to (i) no Liens other than
Liens permitted under the Loan Documents and (ii) the terms of the Intercreditor
Agreement.

(b) The Liens created by each Intellectual Property Security Agreement
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the grantors thereunder in such of the Intellectual Property as
consists of Patents and Trademarks (each as defined in the Security Agreement)
registered or applied for with the United States Patent and Trademark Office or
Copyrights (as defined in the Security Agreement) registered or applied for with
the United States Copyright Office, as the case may be, in each case to the
extent perfection is required in accordance with the terms of the Security
Agreement and in each case subject to no Liens other than Liens permitted under
the Loan Documents.

(c) Each Mortgage delivered pursuant to Sections 6.10 creates, when delivered,
in favor of the Collateral Agent, for its benefit and the benefit of the Secured
Parties, legal, valid and enforceable first priority Liens on, and security
interests in, all of the Loan Parties’ right, title and interest in and to the
Mortgaged Property thereunder and the proceeds thereof, subject only to Liens
permitted under the Loan Documents, and such Mortgage constitutes fully
perfected Liens on, and security interests in, all right, title and interest of
the Loan Parties in the Mortgaged Property contemplated thereby and the proceeds
thereof, in each case prior and superior in right to any other Person, other
than Permitted Liens.

(d) Each Collateral Document (other than Mortgages) delivered pursuant to
Sections 6.10 creates, when delivered, in favor of the Collateral Agent, for the
benefit of the Secured Parties, legal, valid and enforceable Liens on, and
security interests in, all of the Loan Parties’ right, title and interest in and
to the Collateral described thereunder, and such Collateral Document constitutes
fully perfected Liens on, and security interests in, all right, title and
interest of the Loan Parties in such Collateral (to the extent

 

-82-



--------------------------------------------------------------------------------

intended to be created thereby and required to be perfected under the Loan
Documents), in each case subject to no Liens other than the Liens permitted
under the Loan Documents.

5.23 OFAC. No Borrower or Subsidiary, nor to the knowledge of any Borrower or
Subsidiary, any director, officer, employee, agent, affiliate or representative
thereof, is an individual or entity currently the subject of any Sanctions. No
Borrower or Subsidiary is located, organized or resident in a Designated
Jurisdiction.

5.24 Complete Disclosure. None of the representations or warranties made by any
Loan Party in the Loan Documents as of the date such representations and
warranties are made or deemed made, and none of the statements contained in each
exhibit, report, statement or certificate furnished by or on behalf of any Loan
Party in connection with the Loan Documents, contains any untrue statement of a
material fact or omits any material fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances
under which they are made, taken as a whole, not materially misleading in any
material respect as of the time when made or delivered. There is no fact or
circumstance that any Loan Party has failed to disclose to the Agent in writing
that has resulted in or could reasonably be expected to have a Material Adverse
Effect.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations as to which no
claim has been asserted) hereunder which is accrued and payable shall remain
unpaid or unsatisfied, the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01 and 6.02 cause each Restricted Subsidiary
to:

6.01 Financial and Other Information. Keep adequate records and books of account
with respect to its business activities, in which proper entries are made in
accordance with GAAP reflecting all financial transactions; and to furnish to
the Agent (on behalf of the Lenders):

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, in each case with all consolidating information
regarding Borrower and its Restricted Subsidiaries required to reflect the
adjustments necessary to eliminate the accounts of any Unrestricted Subsidiaries
from such consolidated financial statements, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of Ernst & Young LLP or any other independent certified public
accountant of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification, exception or
explanatory paragraph or any qualification, exception or explanatory paragraph
as to the scope of such audit;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Borrower, a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal quarter, and the related consolidated statements of
income or operations and cash flows for such fiscal quarter and for the portion
of the fiscal year then ended, in each case with all consolidating information
regarding Borrower and its Restricted Subsidiaries required to reflect the
adjustments necessary to eliminate the accounts of any Unrestricted Subsidiaries
from such consolidated financial

 

-83-



--------------------------------------------------------------------------------

statements, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes;

(c) concurrently with delivery of financial statements under clauses (a) and
(b) above, and more frequently if requested by the Agent while an Event of
Default has occurred and is continuing, a Compliance Certificate executed by a
Responsible Officer of the Borrower;

(d) not later than the earlier of seventy-five (75) days after the end of each
fiscal year of the Borrower or thirty (30) days after the approval of the Board
of Directors thereof, concurrently with delivery of financial statements under
clause (a) above, reasonably detailed forecasts prepared by management of the
Borrower (including projected consolidated balance sheets, income statements,
and EBITDA, cash flow statements of the Borrower and its Restricted
Subsidiaries) on a quarterly basis for the fiscal year following such fiscal
year then ended;

(e) promptly after the sending or filing thereof, copies of any final proxy
statements, financial statements or reports that the Borrower has generally made
publicly available to its shareholders; copies of any regular, periodic and
special reports (including reports on Form 8-K and 10-Q) or registration
statements (other than registration statements on Form S-8) or prospectuses that
any Loan Party files with the SEC; and copies of any press releases or other
statements made available by a Loan Party to the public concerning material
changes to or developments in the business of such Loan Party;

(f) promptly, after receipt thereof by any Loan Party or any Subsidiary thereof,
copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
material investigation or other material inquiry by such agency regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof;

(g) (i) promptly upon becoming aware of the occurrence of any ERISA Event (or
Foreign Plan Event) that, alone or together with any other ERISA Events (or
Foreign Plan Events) that have occurred, could reasonably be expected to result
in liability of the Borrower or its Restricted Subsidiaries in an amount that
would reasonably be expected to have a Material Adverse Effect, a written notice
specifying the nature thereof, what action Borrower or any of its Restricted
Subsidiaries has taken, are taking or propose to take with respect thereto and,
when known, any action taken or threatened by the IRS, the Department of Labor,
the PBGC or any other Governmental Authority or Multiemployer Plan sponsor with
respect thereto; and (ii) with reasonable promptness, upon request by the
Administrative Agent, copies of (1) each Schedule B (Actuarial Information) to
the annual report (Form 5500 Series) filed by Borrower or any of its Restricted
Subsidiaries with the IRS with respect to each Pension Plan; (2) the most recent
actuarial valuation report for each Pension Plan that is sponsored or
contributed to by the Borrower or its Restricted Subsidiaries; (3) all notices
received by Borrower or its Restricted Subsidiaries from a Multiemployer Plan
sponsor or any Governmental Authority concerning an ERISA Event or Foreign Plan
Event; and (4) such other documents or governmental reports or filings relating
to any Pension Plan, Multiemployer Plan or Foreign Plan as the Administrative
Agent shall reasonably request;

 

-84-



--------------------------------------------------------------------------------

(h) together with the delivery of each Compliance Certificate pursuant to
Section 6.01(c), a report supplementing Schedule 5.04, 5.06(b) and 5.10;

(i) such other reports and information (financial or otherwise) as the Agent may
reasonably request from time to time in connection with any Collateral or any
Loan Party’s or Restricted Subsidiary’s financial condition or business; and

(j) upon receipt or delivery thereof by or to the Borrower or any Restricted
Subsidiary, any notice of “Default” or “Event of Default” (under and as defined
in the ABL Credit Agreement) and, without duplication of any report required to
be provided hereunder, each material report required to be provided pursuant to
the ABL Credit Agreement and, upon execution thereof, any waiver, amendment or
other modification to the ABL Credit Agreement.

Notwithstanding the foregoing, (i) in the event that the Borrower delivers to
the Administrative Agent an Annual Report for Borrower on Form 10-K for such
fiscal year, as filed with the SEC, within 90 days after the end of such fiscal
year, such Form 10-K shall satisfy all requirements of paragraph (a) of this
Section to the extent that it contains the information required by such
paragraph (a) and does not contain any “going concern” or like qualification,
exception or explanatory paragraph or qualification or any exception or
explanatory paragraph as to the scope of such audit and (ii) in the event that
the Borrower delivers to the Administrative Agent a Quarterly Report for
Borrower on Form 10-Q for such fiscal quarter, as filed with the SEC, within 45
days after the end of such fiscal quarter, such Form 10-Q shall satisfy all
requirements of paragraph (b) of this Section to the extent that it contains the
information required by such paragraph (b); in each case to the extent that
information contained in such 10-K or 10-Q satisfies the requirements of
paragraphs (a) or (b) of this Section, as the case may be.

So long as (i) the Borrower is a registrant for purposes of U.S. federal
securities laws or (ii) the Borrower or any of its Restricted Subsidiaries has
Indebtedness outstanding (other than the Facilities) with respect to which it
must prepare financial statements in accordance with Regulation S-X, in each
case with respect to any fiscal period covered by or included in any financial
statements delivered by the Borrower pursuant to Section 6.01(a) or (b), such
financial statements delivered by the Borrower pursuant to Section 6.01(a) or
(b) shall be in such form as shall meet the requirements of Regulation S-X, and
all other accounting rules and regulations of the SEC promulgated thereunder,
required of a registrant.

The Borrower will be permitted to satisfy its obligations with respect to
financial information relating to the Borrower described in clauses (a) and
(b) above by furnishing financial information relating to any Parent Entity;
provided that the same is accompanied by consolidating information that explains
in reasonable detail the differences between the information relating to any
Parent Entity and any of its Subsidiaries other than the Borrower and its
Subsidiaries, on the one hand, and the information relating to the Borrower, the
Subsidiary Guarantors and the other Restricted Subsidiaries of the Borrower on a
standalone basis, on the other hand.

Documents required to be delivered pursuant to Section 6.01 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on any Parent Entity’s website on the internet at the website address
“cooperstandard.com”; or (ii) on which such documents are posted on the
Borrower’s behalf on an internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) upon written request by the Administrative Agent, the Borrower shall
deliver paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Borrower
shall notify (which may be facsimile or electronic mail) the Administrative
Agent of the posting of any

 

-85-



--------------------------------------------------------------------------------

such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery of or to maintain or
deliver to Lenders paper copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
timely accessing posted documents or requesting delivery and maintaining its
copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Parent or its Subsidiaries, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger, and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”

6.02 Notices. Notify the Agent in writing, promptly after a Responsible Officer
of the Loan Party’s obtaining knowledge thereof, of any of the following that
affects any Loan Party or Restricted Subsidiary:

(a) any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect;

(b) the existence of any Default or Event of Default;

(c) the discharge of or any withdrawal or resignation by any of the Loan
Parties’ independent accountants and any material change in accounting policies
or financial reporting practices by the Parent;

(d) the incurrence or issuance of any Indebtedness for which the Borrower is
required to make a mandatory prepayment pursuant to Section 2.05(b)(iii); and

(e) without duplication of any notice required to be provided hereunder, each
material notice required to be provided pursuant to the ABL Credit Agreement.

(f) promptly upon any Loan Party obtaining knowledge of (i) the institution of
any Adverse Proceeding not previously disclosed in writing by the Borrower to
the Agent, or (ii) any material development in any Adverse Proceeding that, in
the case of either clause (i) or (ii) could reasonably be expected to have a
Material Adverse Effect, or seeks to enjoin or otherwise prevent

 

-86-



--------------------------------------------------------------------------------

the consummation of the Transactions, written notice thereof together with such
other information as may be reasonably available to Borrower to enable the Agent
and its counsel to evaluate such matters.

Each notice pursuant to this Section 6.02 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.02(b) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.03 Compliance with Laws. Comply with all applicable Laws, including ERISA (and
analogous foreign legislation), Environmental Laws, FLSA, OSHA, Anti-Terrorism
Laws and laws regarding collection and payment of Taxes, and maintain all
Governmental Approvals necessary to the ownership of its Properties or conduct
of its business, unless such failure to so comply (other than failure to comply
with Anti-Terrorism Laws) or to so maintain would not reasonably be expected to
have a Material Adverse Effect. Without limiting the generality of the
foregoing, if any environmental Release of Hazardous Materials occurs at, on,
under or from any Real Estate of any Loan Party or Restricted Subsidiary that
could reasonably be expected to have a Material Adverse Effect, it shall, to the
extent required of it by Environmental Law, reasonably conduct investigation and
remediation of such Release.

6.04 Taxes. Pay and discharge all Taxes prior to the date on which they become
delinquent or penalties attach, unless such Taxes are being Properly Contested
or where the failure to pay could not reasonably be expected to have a Material
Adverse Effect.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.05, (b) take
all reasonable action to maintain all material rights, privileges (including its
good standing), permits, licenses and franchises necessary or desirable in the
normal conduct of its business, and (c) maintain all of its material
Intellectual Property, except, in each case (other than the Loan Parties with
respect to clause (a)), as would not have a Material Adverse Effect.

6.06 Maintenance of Properties. Maintain, preserve and protect all of its assets
or property necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted and casualty or condemnation
excepted, and make all necessary repairs thereto and renewals and replacement
thereof, in each case, except as would not reasonably be expected to have a
Material Adverse Effect.

6.07 Insurance.

(a) Maintain with financially sound and reputable insurance companies, insurance
with respect to its property and business against loss or damage of the kinds
customarily insured against by Persons engaged in similar businesses, in each
case in such amounts (giving effect to self-insurance), with such deductibles,
covering such risks and otherwise on such terms and conditions as shall be
customary for such Persons. Each such policy of insurance (other than worker’s
compensation, directors and officers liability or other insurance where such
endorsements or additions are not customarily available) shall (i) name the
Collateral Agent, on behalf of the Secured Parties as an additional insured
thereunder as its interests may appear and (ii) in the case of each casualty
insurance policy, contain a loss payable clause or endorsement, reasonably
satisfactory in form and substance to the Collateral Agent, that names the
Collateral Agent, on behalf of the Secured Parties, as the loss payee/mortgagee
thereunder and provides for at least thirty days’ prior written notice to the
Collateral Agent of any modification or cancellation of such policy, in each
case, to the extent acceptable to the insurer.

 

-87-



--------------------------------------------------------------------------------

(b) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a Special Flood Hazard Area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as in effect on
the Closing Date or thereafter or any successor act thereto), then the Borrower
shall, or shall cause each Loan Party to, (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Collateral Agent evidence of such compliance in form and substance
reasonably acceptable to the Collateral Agent.

6.08 Inspection Rights. Permit representatives of the Administrative Agent and,
during the continuance of an Event of Default, of each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants (provided that the Borrower shall be given reasonable
opportunity to participate in any discussions with independent public
accountants), all at the expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, however, that (i) visits by
Lenders pursuant to this Section 6.08 shall be coordinated through the
Administrative Agent and (ii) if no Default exists, the Administrative Agent may
visit no more than one time during any calendar year.

6.09 Use of Proceeds. Use the Loans made on the Closing Date to finance the
Transactions, including any fees, commissions and expenses associated therewith.
Use the proceeds of any Loans after the Closing Date for working capital and
general corporate purposes of the Borrower and its Subsidiaries, including
acquisitions and investments and payment of fees and expenses in connection
therewith.

6.10 Covenant to Guarantee Obligations and Give Security.

(a) Upon the formation or acquisition of any new Subsidiaries by any Loan Party
(provided, that each of (i) any redesignation resulting in an Unrestricted
Subsidiary becoming a Restricted Subsidiary and (ii) any Excluded Subsidiary
ceasing to be an Excluded Subsidiary but remaining a Restricted Subsidiary shall
be deemed to constitute the acquisition of a Restricted Subsidiary for all
purposes of this Section 6.10), or upon the acquisition of any personal
property, including Intellectual Property (other than “Excluded Property” as
defined in the Security Agreement) or any Material Real Property by any Loan
Party, which real or personal property, in the reasonable judgment of the
Collateral Agent, is not already subject to a perfected Lien in favor of the
Collateral Agent for the benefit of the Secured Parties, and then the Borrower
shall, in each case at the Borrower’s expense:

(i) in connection with the formation or acquisition of a Subsidiary, within
ninety (90) days after such formation or acquisition or such longer period as
the applicable Agent may agree, (A) cause each such Subsidiary that is not an
Excluded Subsidiary to duly execute and deliver to the Administrative Agent a
guaranty or guaranty supplement, in form and substance reasonably satisfactory
to the Administrative Agent, guaranteeing the other Loan Parties’ obligations
under the Loan Documents, and (B) (if not already so delivered) deliver
certificates representing the Pledged Equity Interests of each such Subsidiary
(other than any Unrestricted Subsidiary) accompanied by undated stock powers or
other appropriate instruments of transfer executed in blank and instruments
evidencing the Pledged Debt of such Subsidiary indorsed in blank to the
Collateral Agent, together with, if requested by the Collateral Agent,
supplements to the Security Agreement or other pledge or security agreements
with respect to the pledge of any Equity Interests or Indebtedness; provided,
that only 65% of voting Equity Interests of any Foreign Subsidiary that is a CFC
(or any Subsidiary described in clause (i) of the definition of Excluded
Subsidiary) held by a Loan Party shall be required to be pledged as Collateral
and no

 

-88-



--------------------------------------------------------------------------------

such restriction shall apply to non-voting Equity Interests of such
Subsidiaries; provided, further, that notwithstanding anything to the contrary
in this Agreement, no assets owned by any Foreign Subsidiary that is a CFC
(including stock owned by such Foreign Subsidiary in a Domestic Subsidiary) or
any Subsidiary described in clause (i) of the definition of Excluded Subsidiary
shall be required to be pledged as Collateral,

(ii) within ninety (90) days after such formation or acquisition (or such longer
period, as the Collateral Agent may agree), furnish to the Collateral Agent a
description of the real and personal properties of the Loan Parties and their
respective Subsidiaries (other than Excluded Subsidiaries) in detail reasonably
satisfactory to the Collateral Agent; provided that any such information
provided pursuant to this clause (ii) shall consist solely of information of the
type that would be set forth on Schedules 5.04, 5.05, 5.06(b), and 5.10,

(iii) within ninety (90) days after such formation or acquisition (or such
longer period, as the Collateral Agent may agree), duly execute and deliver, and
cause each such Subsidiary that is not an Excluded Subsidiary to duly execute
and deliver, to the Collateral Agent Mortgages (and other documentation and
instruments referred to in Section 6.10(vii)) (with respect to Material Real
Properties only), Pledge Supplements, security agreement supplements and other
security agreements, as specified by and in form and substance reasonably
satisfactory to the Collateral Agent (consistent with the Security Agreement,
Intellectual Property Security Agreement and Mortgages), securing payment of all
the Obligations of the applicable Loan Party or such Subsidiary, as the case may
be, under the Loan Documents and constituting Liens on all such properties,

(iv) within ninety (90) days after such formation or acquisition, or such longer
period, as the Collateral Agent may agree in its sole discretion, take, and
cause such Subsidiary that is not an Excluded Subsidiary to take, whatever
action (including, without limitation, the recording of Mortgages (with respect
to Material Real Properties only), life of loan flood hazard determinations
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by the applicable Loan Party and evidence of
flood insurance, if applicable) the filing of Uniform Commercial Code financing
statements, the giving of notices and delivery of stock and membership interest
certificates) may be necessary or advisable in the reasonable opinion of the
Collateral Agent to vest in the Collateral Agent (or in any representative of
the Administrative Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to the Mortgages, Pledge Supplements and
security agreements delivered pursuant to this Section 6.10, in each case, to
the extent required under the Loan Documents and subject to the perfection
exceptions (as provided in the Security Agreement), enforceable against all
third parties in accordance with their terms,

(v) within thirty (30) days after the request of the Administrative Agent or the
Collateral Agent, or such longer period as such Agent may agree, deliver to such
Agent, a signed copy of one or more opinions, addressed to such Agent and the
other Secured Parties, of counsel for the Loan Parties reasonably acceptable to
such Agent as to such matters as the Administrative Agent may reasonably
request,

(vi) as promptly as practicable after the request of the Administrative Agent,
deliver to the Collateral Agent with respect to each Material Real Property
owned in fee by a Subsidiary that is the subject of such request, title reports
in scope, form and substance reasonably satisfactory to the Administrative
Agent, fully paid American Land Title Association Lender’s Extended Coverage
title insurance policies or the equivalent or other form available in the
applicable jurisdiction in form and substance, with endorsements and in amounts,
reasonably

 

-89-



--------------------------------------------------------------------------------

acceptable to the Collateral Agent (not to exceed the value of the Material Real
Properties covered thereby) and surveys that are in the possession of the
applicable Loan Party, and

(vii) at any time and from time to time, promptly execute and deliver any and
all further instruments and documents and take all such other action as the
Collateral Agent in its reasonable judgment may deem necessary in obtaining the
full benefits of, or in perfecting and preserving the Liens of, such guaranties,
Mortgages, Pledge Supplements and security agreements.

(b) Notwithstanding the foregoing, (i) the Collateral Agent shall not take a
security interest in those assets as to which the Collateral Agent shall
determine, in its reasonable discretion, that the cost of obtaining such Lien
(including any mortgage, stamp, intangibles or other tax) are excessive in
relation to the benefit to the Lenders of the security afforded thereby,
(ii) neither the Borrower nor any of its Subsidiaries shall be required to take
any actions in order to perfect the security interests granted to the Collateral
Agent for the ratable benefit of the Secured Parties under the law of any
jurisdiction outside the United States and (iii) any security interest or Lien,
and any obligation of any Loan Party, shall be subject to the relevant
requirements of the Intercreditor Agreement.

6.11 Post-Closing Matters. The Borrower shall, and shall cause each of its
Restricted Subsidiaries to, satisfy the requirements set forth on Schedule 6.11
on or before the date thereon specified for such requirement, in each case as
such date may be extended by the Agent in its sole discretion, so long as the
Borrower is working diligently in good faith to complete, or cause its
Restricted Subsidiaries to complete, the applicable requirement as determined by
the Agent in its sole discretion.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations as to which no
claim has been asserted) hereunder which is accrued and payable shall remain
unpaid or unsatisfied:

7.01 Liens.

(a) The Borrower shall not, nor shall it permit any Guarantor to, directly or
indirectly create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether owned on the Closing Date or thereafter
acquired (except Permitted Liens) (each, a “Subject Lien”) that secures
obligations under any Indebtedness on any asset or property of the Borrower or
any Guarantor, unless:

(1) in the case of Subject Liens on any Collateral, any Subject Lien if such
Subject Lien is a Permitted Lien; and

(2) in the case of any other asset or property, any Subject Lien if (i) the
Obligations are equally and ratably secured with (or on a senior basis to, in
the case such Subject Lien secures any Junior Indebtedness) the obligations
secured by such Subject Lien until such time as such obligations are no longer
secured by a Lien or (ii) such Subject Lien is a Permitted Lien.

(b) Any Lien created for the benefit of the Secured Parties pursuant to the
preceding paragraph shall provide by its terms that such Lien shall be
automatically and unconditionally be released and discharged upon the release
and discharge of the Subject Lien that gave rise to the obligation to so secure
the Obligations.

 

-90-



--------------------------------------------------------------------------------

7.02 [Reserved].

7.03 Indebtedness.

(a) the Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, Incur any Indebtedness (including
Acquired Indebtedness) or issue any shares of Disqualified Stock and the
Borrower will not permit any of its Restricted Subsidiaries to issue any shares
of Preferred Stock; provided, however, that the Borrower and any Restricted
Subsidiary may Incur Indebtedness (including Acquired Indebtedness) or issue
shares of Disqualified Stock and any Restricted Subsidiary may issue shares of
Preferred Stock, in each case if the Fixed Charge Coverage Ratio of the Borrower
and its Restricted Subsidiaries for the most recently ended four full fiscal
quarters for which internal financial statements are available immediately
preceding the date on which such additional Indebtedness is Incurred or such
Disqualified Stock or Preferred Stock is issued would have been at least 2.00 to
1.00 determined on a pro forma basis (including a pro forma application of the
net proceeds therefrom), as if the additional Indebtedness had been Incurred, or
the Disqualified Stock or Preferred Stock had been issued, as the case may be,
and the application of proceeds therefrom had occurred at the beginning of such
four-quarter period; provided, further, that the aggregate amount of
Indebtedness (including Acquired Indebtedness) that may be Incurred and
Disqualified Stock or Preferred Stock that may be issued pursuant to the
foregoing by Restricted Subsidiaries that are not Guarantors of the Loans shall
not exceed the greater of (x) $100,000,000 and (y) 5.0% of Consolidated Total
Assets at the time of Incurrence, at any one time outstanding.

(b) In addition, the following shall be permitted:

(1) the Incurrence by the Borrower or its Restricted Subsidiaries of (i) the
Obligations under this Agreement and the Collateral Documents and (ii) the ABL
Credit Agreement and Guarantees thereof and the issuance and creation of letters
of credit and bankers’ acceptances thereunder (with letters of credit and
bankers’ acceptances being deemed to have a principal amount equal to the face
amount thereof) up to an aggregate amount not to exceed at any one time
outstanding, the greater of (x) $300,000,000 and (y) the Borrowing Base as of
the date of such Incurrence;

(2) [Reserved];

(3) Indebtedness existing on the Closing Date and listed on Schedule 7.03;

(4) Indebtedness (including, without limitation, Capitalized Lease Obligations
and mortgage financings as purchase money obligations), Incurred by the Borrower
or any of its Restricted Subsidiaries, Disqualified Stock issued by the Borrower
or any of its Restricted Subsidiaries and Preferred Stock issued by any
Restricted Subsidiaries of the Borrower to finance all or any part of the
purchase, lease, construction, installation, replacement, repair or improvement
of property (real or personal), plant or equipment or other fixed or capital
assets used or useful in the business of the Borrower or its Restricted
Subsidiaries or in a Similar Business (whether through the direct purchase of
assets or the Capital Stock of any Person owning such assets) in an aggregate
principal amount or liquidation preference, including all Indebtedness Incurred
and Disqualified Stock or Preferred Stock issued to renew, refund, refinance,
replace, defease or discharge any Indebtedness Incurred and Disqualified Stock
or Preferred Stock issued pursuant to this clause (4), not to exceed at any one
time outstanding the greater of (x) $75,000,000 and (y) 3.75% of Consolidated
Total Assets at the time of Incurrence;

 

-91-



--------------------------------------------------------------------------------

(5) Indebtedness Incurred by the Borrower or any of its Restricted Subsidiaries
constituting reimbursement obligations with respect to letters of credit,
bankers’ acceptances, bank guarantees, warehouse receipts or similar facilities
entered into, or relating to obligations or liabilities incurred, in the
ordinary course of business, including without limitation letters of credit in
respect of workers’ compensation claims, performance, completion or surety
bonds, health, disability or other employee benefits (whether current or former)
or property, casualty or liability insurance or self-insurance, or other
Indebtedness with respect to reimbursement-type obligations regarding workers’
compensation claims, performance, completion or surety bonds, health, disability
or other employee benefits or property, casualty or liability insurance or
self-insurance; provided, however, that upon the drawing of such letters of
credit or the incurrence of such Indebtedness, such obligations are reimbursed
within 30 days following such drawing or incurrence;

(6) Indebtedness arising from agreements of the Borrower or any of its
Restricted Subsidiaries related to indemnification, adjustment of purchase
price, earn out or similar obligations, in each case, Incurred or assumed in
connection with the acquisition or disposition of any business, assets or a
Subsidiary of the Borrower not exceeding the proceeds of such disposition, other
than Guarantees of Indebtedness Incurred by any Person acquiring all or any
portion of such business, assets or a Subsidiary for the purpose of financing
such acquisition;

(7) Indebtedness of the Borrower to a Restricted Subsidiary; provided that
(x) such Indebtedness owing to a Restricted Subsidiary that is not a Guarantor,
excluding any Indebtedness in respect of accounts payable incurred in connection
with goods and services rendered in the ordinary course of business (and not in
connection with the borrowing of money), is expressly subordinated in right of
payment to the Obligations and (y) any subsequent issuance or transfer of any
Capital Stock or any other event that results in any such Restricted Subsidiary
ceasing to be a Restricted Subsidiary or any other subsequent transfer of any
such Indebtedness (except to the Borrower or another Restricted Subsidiary or
any pledge of such Indebtedness constituting a Permitted Lien (but not
foreclosure thereon)) shall be deemed, in each case, to be an Incurrence of such
Indebtedness not permitted by this clause (7);

(8) shares of Preferred Stock or Disqualified Stock of a Restricted Subsidiary
issued to the Borrower or another Restricted Subsidiary; provided that any
subsequent issuance or transfer of any Capital Stock or any other event that
results in any Restricted Subsidiary that holds such shares of Preferred Stock
or Disqualified Stock of another Restricted Subsidiary ceasing to be a
Restricted Subsidiary or any other subsequent transfer of any such shares of
Preferred Stock (except to the Borrower or another Restricted Subsidiary) shall
be deemed, in each case, to be an issuance of shares of Preferred Stock not
permitted by this clause (8);

(9) Indebtedness of a Restricted Subsidiary to the Borrower or another
Restricted Subsidiary; provided that (x) if a Guarantor Incurs such Indebtedness
to a Restricted Subsidiary that is not a Guarantor, excluding any Indebtedness
in respect of accounts payable incurred in connection with goods and services
rendered in the ordinary course of business (and not in connection with the
borrowing of money), such Indebtedness is unsecured and subordinated in right of
payment to the Guaranty of such Guarantor and (y) any subsequent issuance or
transfer of any Capital Stock or any other event that results in any Restricted
Subsidiary lending such Indebtedness ceasing to be a Restricted Subsidiary or
any other subsequent transfer of any such Indebtedness (except to the Borrower
or another Restricted Subsidiary or any pledge of such Indebtedness constituting
a Permitted Lien (but not foreclosure thereon)) shall be deemed, in each case,
to be an Incurrence of such Indebtedness not permitted by this clause (9);

 

-92-



--------------------------------------------------------------------------------

(10) Hedging Obligations that are Incurred in the ordinary course of business
(and not for speculative purposes);

(11) obligations (including reimbursement obligations with respect to letters of
credit and bank guarantees) in respect of performance, bid, appeal and surety
bonds, bankers acceptance facilities and completion guarantees, customs, VAT or
other tax guarantees and similar obligations provided by the Borrower or any
Restricted Subsidiary or obligations in respect of letters of credit, bank
guarantees or similar instruments related thereto, in each case in the ordinary
course of business;

(12) (a) Indebtedness or Disqualified Stock of the Borrower or any Restricted
Subsidiary of the Borrower and Preferred Stock of any Restricted Subsidiary of
the Borrower in an aggregate principal amount or liquidation preference up to
100.0% of the net cash proceeds received by the Borrower since immediately after
the Closing Date from the issue or sale of Equity Interests of the Borrower or
cash contributed to the capital of the Borrower or any Parent Entity (to the
extent the net cash proceeds are contributed to the Borrower) (in each case,
other than Excluded Contributions, Contribution Indebtedness or proceeds of
Disqualified Stock or proceeds of Designated Preferred Stock or sales of Equity
Interests to the Borrower or any of its Subsidiaries) as determined in
accordance with Section 7.06(a)(4)(iii)(B) and (C) to the extent such net cash
proceeds or cash have not been applied pursuant to such clauses to make
Restricted Payments or to make Investments, payments or exchanges pursuant to
Section 7.06(b) or to make Permitted Investments (other than Permitted
Investments specified in clauses (1), (2) and (3) of the definition thereof) and
(b) Indebtedness or Disqualified Stock of the Borrower or any Restricted
Subsidiary of the Borrower and Preferred Stock of any Restricted Subsidiary of
the Borrower in an aggregate principal amount or liquidation preference that,
when aggregated with the principal amount or liquidation preference of all other
Indebtedness, Disqualified Stock and Preferred Stock then outstanding and
Incurred pursuant to this clause (12)(b), does not exceed at any one time
outstanding the greater of (x) $125.0 million and (y) 6.0% of Consolidated Total
Assets at the time of any incurrence pursuant to this clause 12(b) (it being
understood that any Indebtedness, Disqualified Stock or Preferred Stock incurred
pursuant to this clause (12)(b) shall cease to be deemed incurred or outstanding
for purposes of this clause (12)(b) but shall be deemed incurred pursuant to the
first paragraph of this covenant from and after the first date on which the
Borrower or such Restricted Subsidiary could have incurred such Indebtedness,
Disqualified Stock or Preferred Stock under Section 7.03(a));

(13) any Guarantee by the Borrower or a Restricted Subsidiary of Indebtedness or
other obligations of the Borrower or any of its Restricted Subsidiaries so long
as the Incurrence of such Indebtedness or other obligations by the Borrower or
such Restricted Subsidiary is permitted hereunder; provided that if such
Indebtedness is by its express terms subordinated in right of payment to the
Obligations, any such Guarantee of such Guarantor with respect to such
Indebtedness shall be subordinated in right of payment to such Guarantor’s
Guaranty hereunder substantially to the same extent as such Indebtedness is
subordinated to the Obligations;

(14) the Incurrence or issuance by the Borrower or any of its Restricted
Subsidiaries of Indebtedness or Disqualified Stock or Preferred Stock of a
Restricted Subsidiary of the Borrower that serves to Refinance any Indebtedness,
Disqualified Stock or Preferred Stock Incurred as permitted under Section
7.03(a) and 7.03(b)(3), (12)(a), this clause (14), (15), (18) and (20), or any
Indebtedness, Disqualified Stock or Preferred Stock Incurred to so Refinance
such Indebtedness, Disqualified Stock or Preferred Stock, including any
additional Indebtedness, Disqualified Stock or Preferred Stock Incurred to pay
accrued and unpaid interest and dividends and premiums (including reasonable
tender premiums), defeasance costs and fees and expenses in

 

-93-



--------------------------------------------------------------------------------

connection with such Refinancing (subject to the following proviso, “Refinancing
Indebtedness”) on or prior to its respective maturity; provided, however, that
such Refinancing Indebtedness:

(i) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is Incurred that is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness, Disqualified Stock or Preferred Stock
being Refinanced;

(ii) has a Stated Maturity which is no earlier than the Stated Maturity of the
Indebtedness being Refinanced;

(iii) to the extent such Refinancing Indebtedness Refinances Junior
Indebtedness, such Refinancing Indebtedness is Junior Indebtedness and to the
extent such Refinancing Indebtedness Refinances unsecured Indebtedness, such
Refinancing Indebtedness is unsecured Indebtedness; and

(iv) shall not include (x) Indebtedness, Disqualified Stock or Preferred Stock
of the Borrower or a Guarantor that Refinances Indebtedness of a Restricted
Subsidiary of the Borrower that is not a Guarantor or (y) Indebtedness,
Disqualified Stock or Preferred Stock of the Borrower or a Restricted Subsidiary
that Refinances Indebtedness of an Unrestricted Subsidiary;

(15) Indebtedness, Disqualified Stock or Preferred Stock of (i) the Borrower or
any of its Restricted Subsidiaries Incurred or issued to finance an acquisition
or (ii) Persons that are acquired by the Borrower or any of its Restricted
Subsidiaries or merged into, amalgamated with or consolidated with the Borrower
or a Restricted Subsidiary in accordance with the terms hereof (including
designating an Unrestricted Subsidiary as a Restricted Subsidiary); provided,
however, that after giving effect to such acquisition, merger, amalgamation or
consolidation and the Incurrence of such Indebtedness, Disqualified Stock or
Preferred Stock, either:

(x) the Borrower would be permitted to Incur at least $1.00 of additional
Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in
Section 7.03(a); or

(y) the Fixed Charge Coverage Ratio of the Borrower and its Restricted
Subsidiaries is equal to or greater than immediately prior to such acquisition,
merger, amalgamation or consolidation;

(16) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;

(17) Indebtedness of the Borrower or any Restricted Subsidiary supported by a
letter of credit or bank guarantee issued pursuant to the ABL Credit Agreement
or hereunder, in a principal amount not in excess of the stated amount of such
letter of credit or bank guarantee;

(18) Contribution Indebtedness;

(19) Indebtedness of the Borrower or any Restricted Subsidiary consisting of (x)
the financing of insurance premiums or (y) take-or-pay obligations contained in
supply arrangements,

 

-94-



--------------------------------------------------------------------------------

in each case, in the ordinary course of business, not to exceed $5,000,000 at
any one time outstanding;

(20) Indebtedness of Foreign Subsidiaries of the Borrower in an amount not to
exceed at any one time outstanding the greater of (x) $75,000,000 and (y) 3.75%
of Consolidated Total Assets at the time of such incurrence;

(21) Indebtedness of a joint venture to the Borrower or any Guarantor and to the
other holders of Equity Interests of such joint venture, so long as the
percentage of the aggregate amount of such Indebtedness of such joint venture
owed to such other holders of its Equity Interests does not exceed the
percentage of the aggregate outstanding amount of the Equity Interests of such
joint venture held by such other holders;

(22) Indebtedness Incurred in a Permitted Receivables Financing;

(23) Indebtedness owed on a short-term basis to banks and other financial
institutions Incurred in the ordinary course of business of the Borrower and the
Restricted Subsidiaries with such banks or financial institutions that arises in
connection with ordinary banking arrangements to manage cash balances of the
Borrower and the Restricted Subsidiaries;

(24) Indebtedness consisting of Indebtedness issued by the Borrower or any
Restricted Subsidiary to future, current or former officers, directors,
employees, managers, service providers or consultants thereof or any direct or
indirect parent thereof, their respective estates, spouses or former spouses, in
each case to finance the purchase or redemption of Equity Interests of the
Borrower or any direct or indirect parent company of the Borrower to the extent
permitted under Section 7.06(b)(4);

(25) customer deposits and advance payments received in the ordinary course of
business from customers for goods purchased in the ordinary course of business;

(26) Indebtedness incurred by a Restricted Subsidiary in connection with
bankers’ acceptances, discounted bills of exchange or the discounting or
factoring of receivables for credit management purposes, in each case incurred
or undertaken in the ordinary course of business on arm’s-length commercial
terms;

(27) Indebtedness incurred by the Borrower or any Restricted Subsidiary to the
extent that the net proceeds thereof are promptly deposited with a trustee to
satisfy and discharge Indebtedness in connection with the indenture therefor;

(28) Guarantees incurred in the ordinary course of business in respect of
obligations to suppliers, customers, franchisees, lessors and licensees that, in
each case, are non-Affiliates;

(29) the incurrence by the Borrower or any Restricted Subsidiary of Indebtedness
consisting of Guarantees of Indebtedness incurred by Permitted Joint Ventures;
provided that the aggregate principal amount of Indebtedness Guaranteed pursuant
to this clause (29) does not at any one time outstanding exceed the greater of
(x) $50,000,000 and (y) 2.5% of Consolidated Total Assets at the time of
incurrence;

(30) [Reserved]; and

 

-95-



--------------------------------------------------------------------------------

(31) (a) Indebtedness of any Loan Party in respect of one or more series of
senior unsecured notes, senior secured first lien or junior lien notes, in each
case issued in a public offering or Rule 144A or other private placement (and
any Registered Equivalent Notes issued in exchange therefor), junior lien or
unsecured loans that, in each case, if secured, will be secured by the
Collateral on a pari passu or junior basis with the Obligations, that are issued
or made in lieu of (A) increases in the Term Loan Facility pursuant to
Section 2.16 or (B) a New Term Facility, pursuant to an indenture, note purchase
agreement, loan or credit agreement or otherwise (the “Incremental Equivalent
Debt”); provided that (i) Incremental Equivalent Debt that is secured on a pari
passu basis with the Obligations may not be in the form of term or revolving
loans (but may be in the form of notes), (ii) for the purposes of calculating
the Consolidated First Lien Debt Ratio, any Incremental Equivalent Debt that is
unsecured or secured on a junior basis to the Obligations shall be deemed to be
Indebtedness secured by a Lien on Collateral on a pari passu basis with the
Obligations, and (iii) the aggregate principal amount of all Incremental
Equivalent Debt issued or incurred pursuant to this Section 7.03(b)(31) shall
not, together with the aggregate principal amount of any (A) increases in the
Term Loan Facility pursuant to Section 2.16 and (B) New Term Facilities, exceed
the sum of (i) the maximum amount at such time that could be Incurred without
causing the Consolidated First Lien Debt Ratio to exceed 2.25 to 1.00 (in each
case, on a pro forma basis, after giving effect to such New Term Loans,
increased Loans or Incremental Equivalent Debt Incurred on or prior to the date
of determination (but excluding any amounts Incurred simultaneously pursuant to
clause (ii) below) and the use of the proceeds therefrom) and (ii) $300,000,000
(together with all requests for New Term Facilities pursuant to Section 2.17 and
Incremental Equivalent Debt); provided, further, (i) such Incremental Equivalent
Debt shall not be subject to any guarantee by any person other than a Loan
Party, (ii) in the case of Incremental Equivalent Debt that is secured, the
obligations in respect thereof shall not be secured by any Lien on any asset of
the Borrower or any Restricted Subsidiary other than any asset constituting
Collateral, (iii) no Default shall have occurred and be continuing or would
exist immediately after giving effect to such incurrence, (iv) if such
Incremental Equivalent Debt is secured, the security agreements relating to such
Incremental Equivalent Debt shall be substantially the same as the Collateral
Documents (with such differences as are reasonably satisfactory to the
Administrative Agent), (v) if such Incremental Equivalent Debt is secured, such
Incremental Equivalent Debt shall be subject to (x) in the case of Incremental
Equivalent Debt that will be secured on a pari passu basis with the Obligations,
a customary first lien intercreditor agreement reasonably acceptable to the
Agents and (y) in the case of Incremental Equivalent Debt that will be secured
by the Collateral on a junior priority basis to the Obligations, a customary
junior lien intercreditor agreement reasonably acceptable to the Agents, and
(vi) the documentation with respect to any Incremental Equivalent Debt shall
contain no mandatory prepayment, repurchase or redemption provisions prior to
the date that is ninety-one (91) days after the Maturity Date at the time of
incurrence, issuance or obtainment of such Incremental Equivalent Debt, other
than customary prepayments, repurchases or redemptions of or offers to prepay,
redeem or repurchase upon a change of control, asset sale event or casualty or
condemnation event, customary prepayments, redemptions or repurchases or offers
to prepay, redeem or repurchase based on excess cash flow (in the case of loans)
and customary acceleration rights upon an event of default and (b) any
Refinancing Indebtedness thereof.

(c) For purposes of determining compliance with this covenant, in the event that
an item of Indebtedness, Disqualified Stock or Preferred Stock (or any portion
thereof) meets the criteria of more than one of the categories of Indebtedness,
Disqualified Stock or Preferred Stock permitted under one of the clauses of
Section 7.03(b) or is entitled to be Incurred pursuant to Section 7.03(a), the
Borrower shall, in its sole discretion, at the time of Incurrence, divide,
classify or reclassify, or at any later time divide, classify or reclassify,
such item of Indebtedness, Disqualified Stock or Preferred Stock (or any portion
thereof) in any manner that complies with this Section 7.03 and shall only be
required to include the

 

-96-



--------------------------------------------------------------------------------

amount and type of such Indebtedness, Disqualified Stock or Preferred Stock (or
portion thereof) in Section 7.03(a) or one of the clauses or subsections of
7.03(b); provided that all Indebtedness under this Agreement and the ABL Credit
Agreement outstanding on the Closing Date shall be deemed to have been Incurred
pursuant to Section 7.03(b)(1) and the Borrower shall not be permitted to
reclassify all or any portion of such Indebtedness. Accrual of interest or
dividends, the accretion of accreted value, the accretion or amortization of
original issue discount, the payment of interest or dividends in the form of
additional Indebtedness with the same terms, the payment of dividends on
Disqualified Stock or Preferred Stock in the form of additional shares of
Disqualified Stock or Preferred Stock of the same class, the accretion of
liquidation preference and increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the exchange rate of currencies will not
be deemed to be an Incurrence of Indebtedness, Disqualified Stock or Preferred
Stock for purposes of Section 7.03. Guarantees of, or obligations in respect of
letters of credit relating to, Indebtedness that are otherwise included in the
determination of a particular amount of Indebtedness shall not be included in
the determination of such amount of Indebtedness, provided that the Incurrence
of the Indebtedness represented by such Guarantee or letter of credit, as the
case may be, was in compliance with this covenant. Indebtedness Incurred to
Refinance Indebtedness incurred pursuant to clauses (1), (4) and (12) of
Section 7.03(b) shall be permitted to include additional Indebtedness,
Disqualified Stock or Preferred Stock incurred to pay accrued but unpaid
interest and dividends and premiums (including reasonable tender premiums),
defeasance costs and fees and expenses incurred in connection with such
refinancing.

(d) For purposes of determining compliance with any U.S. dollar-denominated
restriction on the Incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was Incurred, in the case of term debt, or first committed or
first Incurred (whichever yields the lower U.S. dollar-equivalent), in the case
of revolving credit debt; provided that if such Indebtedness is Incurred to
Refinance other Indebtedness denominated in a foreign currency, and such
Refinancing would cause the applicable U.S. dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such Refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
Refinancing Indebtedness does not exceed (i) the principal amount of such
Indebtedness being Refinanced plus (ii) the aggregate amount of fees, defeasance
costs, underwriting discounts, accrued and unpaid interest, premiums and other
costs and expenses incurred in connection with such Refinancing.

7.04 Fundamental Changes.

(a) The Borrower may not consolidate, merge or amalgamate with or into or wind
up into (whether or not the Borrower is the surviving Person), or sell, assign,
transfer, lease, convey or otherwise dispose of all or substantially all of its
properties or assets in one or more related transactions, to any Person unless:

(1) the Borrower is the surviving Person or the Person formed by or surviving
any such consolidation, merger or amalgamation (if other than the Borrower) or
to which such sale, assignment, transfer, lease, conveyance or other disposition
will have been made is a Person organized or existing under the laws of the
United States, any state thereof, the District of Columbia, or any territory
thereof (the Borrower or such Person, as the case may be, being herein called
the “Successor Company”);

(2) the Successor Company (if other than the Borrower) expressly assumes all the
obligations of the Borrower under each Loan Document to which the Borrower is a
party pursuant to joinder documentation reasonably satisfactory to the
Administrative Agent;

 

-97-



--------------------------------------------------------------------------------

(3) immediately after giving effect to such transaction, no Default exists;

(4) immediately after giving pro forma effect to such transaction, as if such
transaction had occurred at the beginning of the applicable four-quarter period,
either

(a) the Successor Company would be permitted to Incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in Section 7.03(a); or

(b) the Fixed Charge Coverage Ratio for the Successor Company and its Restricted
Subsidiaries would be equal to or greater than such ratio for the Borrower and
its Restricted Subsidiaries immediately prior to such transaction;

(5) if the Successor Company is other than the Borrower, each Guarantor, unless
it is the other party to the transactions described above, shall have confirmed
that its Guaranty and grant of security shall apply to such Person’s obligations
under the Loan Documents;

(6) to the extent any assets of the Person which is merged, amalgamated or
consolidated with or into the Successor Company are assets of the type which
would constitute Collateral under the Collateral Documents, the Successor
Company will take such action as may be reasonably requested by the
Administrative Agent to the extent necessary to cause such property and assets
to be made subject to the Lien of the Collateral Documents in the manner and to
the extent required by Section 6.11 hereof or any of the Collateral Documents
and shall take all reasonably necessary action so that such Lien is perfected to
the extent required by the Collateral Documents; and

(7) the Collateral owned by or transferred to the Successor Company shall:
(a) continue to constitute Collateral under this Agreement and the Collateral
Documents, (b) be subject to the Lien in favor of the Collateral Agent for the
benefit of the Secured Parties, and (c) not be subject to any Lien other than
Permitted Liens or Liens otherwise permitted hereunder.

The Successor Company (if other than the Borrower) will succeed to, and be
substituted for, the Borrower under the Loan Documents, and the Borrower will
automatically be released and discharged from its Obligations. Notwithstanding
the foregoing clauses (3) and (4), (a) any Restricted Subsidiary that is not a
Guarantor may consolidate, amalgamate or merge with or into or sell, assign,
transfer, lease, convey or otherwise dispose of all or part of its properties
and assets to the Borrower or any Restricted Subsidiary, (b) any Restricted
Subsidiary that is a Guarantor may consolidate, amalgamate or merge with or into
or sell, assign, transfer, lease, convey or otherwise dispose of all or part of
its properties and assets to the Borrower, any Guarantor or any Restricted
Subsidiary that becomes a Guarantor in connection with such consolidation,
amalgamation, merger, sale, assignment, transfer, lease, conveyance or disposal
and (c) the Borrower may merge, amalgamate or consolidate with an Affiliate
incorporated or organized solely for the purpose of reincorporating or
reorganizing the Borrower in another state of the United States, the District of
Columbia or any territory of the United States so long as the amount of
Indebtedness of the Borrower and its Restricted Subsidiaries is not increased
thereby.

(b) Each Guarantor will not, and the Borrower will not permit any Guarantor to,
consolidate, amalgamate or merge with or into or wind up into (whether or not
such Guarantor is the surviving Person), or sell, assign, transfer, lease,
convey or otherwise dispose of all or substantially all of its properties or
assets in one or more related transactions to, any Person unless:

 

-98-



--------------------------------------------------------------------------------

(1) either (a) such Guarantor is the surviving Person or the Person formed by or
surviving any such consolidation, amalgamation or merger (if other than such
Guarantor) or to which such sale, assignment, transfer, lease, conveyance or
other disposition will have been made is a Person organized or existing under
the laws of the jurisdiction of organization of such Guarantor, as the case may
be, or the laws of the United States, any state thereof, the District of
Columbia or any territory thereof (such Guarantor or such Person, as the case
may be, being herein called the “Successor Guarantor”) and the Successor
Guarantor (if other than such Guarantor) expressly assumes all the obligations
of such Guarantor under the Loan Documents to which such Guarantor is a party
pursuant to joinder documentation reasonably satisfactory to the Administrative
Agent or (b) such sale or disposition or consolidation or merger is not in
violation of Section 7.05 or 7.06;

(2) immediately after giving effect to such transaction, no default exists;

(3) to the extent any assets of the Guarantor which is merged, amalgamated or
consolidated with or into the Successor Company are assets of the type which
would constitute Collateral under the Collateral Documents, the Successor
Company will take such action as may be reasonably requested by the
Administrative Agent to the extent necessary to cause such property and assets
to be made subject to the Lien of the Collateral Documents in the manner and to
the extent required by Section 6.11 hereof or any of the Collateral Documents
and shall take all reasonably necessary action so that such Lien is perfected to
the extent required by the Collateral Documents; and

(4) the Collateral owned by or transferred to the Successor Company shall:
(i) continue to constitute Collateral under the Loan Documents, (ii) be subject
to the Lien in favor of the Collateral Agent for the benefit of the Secured
Parties, and (iii) not be subject to any Lien other than Permitted Liens.

(c) The Successor Guarantor will succeed to, and be substituted for, such
Guarantor under the Loan Documents and such Guarantor’s Guaranty, and such
Guarantor will automatically be released and discharged from its obligations
under the Loan Documents. Notwithstanding the foregoing, (1) a Guarantor may
merge, amalgamate or consolidate with an Affiliate incorporated or organized
solely for the purpose of reincorporating or reorganizing such Guarantor in
another state of the United States, the District of Columbia or any territory of
the United States, so long as the amount of Indebtedness of the Guarantor is not
increased thereby, (2) a Guarantor may merge, amalgamate or consolidate with
another Guarantor or the Borrower and (3) a Guarantor may convert into a Person
organized or existing under the laws of the jurisdiction of organization of such
Guarantor or a jurisdiction in the United States.

(d) Notwithstanding the foregoing, Section 7.04 will not prohibit the
consolidation, merger or amalgamation of the Borrower with or into OpCo (with
OpCo being the surviving Person) and OpCo expressly assumes all the obligations
of the Borrower under each Loan Document to which the Borrower. OpCo will
succeed to, and be substituted for, the Borrower under the Loan Documents, and
the Borrower will automatically be released and discharged from its Obligations.

7.05 Asset Sales.

(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to consummate, directly or indirectly, an Asset Sale of any assets
that do not constitute ABL Collateral (“Non-ABL Collateral”), unless:

 

-99-



--------------------------------------------------------------------------------

(1) the Borrower or any of its Restricted Subsidiaries, as the case may be,
receives consideration at the time of such Asset Sale at least equal to the Fair
Market Value (as determined in good faith by the Borrower at the time of
contractually agreeing to such Asset Sale) of the assets sold or otherwise
disposed of; and

(2) except in the case of a Permitted Asset Swap, at least 75% of the
consideration therefor received by the Borrower or such Restricted Subsidiary,
as the case may be, is in the form of cash or Cash Equivalents or Replacement
Assets.

Within 540 days after the Borrower’s or any Restricted Subsidiary’s receipt of
the Net Cash Proceeds of any Asset Sale of Non-ABL Collateral, the Borrower or
such Restricted Subsidiary shall apply the Net Cash Proceeds from such Asset
Sale, at its option:

(1) to prepay Loans in accordance with Sections 2.05(b)(ii)(A) and (B);

(2) to make an Investment in any one or more businesses (provided that if such
Investment is in the form of the acquisition of Capital Stock of a Person, such
acquisition results in the Borrower or a Restricted Subsidiary, as the case may
be, owning an amount of the Capital Stock of such business such that it
constitutes or continues to constitute a Restricted Subsidiary of the Borrower),
assets, or property or capital expenditures, in each case used or useful in a
Similar Business;

(3) to make an Investment in any one or more businesses (provided that if such
Investment is in the form of the acquisition of Capital Stock of a Person, such
acquisition results in the Borrower or a Restricted Subsidiary, as the case may
be, owning an amount of the Capital Stock of such business such that it
constitutes or continues to constitute a Restricted Subsidiary of the Borrower),
properties or assets that replace the properties and assets that are the subject
of such Asset Sale;

(4) any combination of the foregoing;

provided that the Borrower and its Restricted Subsidiaries will be deemed to
have complied with the provisions described in clauses (2) and (3) above if and
to the extent that, within 540 days after the Asset Sale of Non-ABL Collateral
that generated the Net Cash Proceeds, the Borrower has entered into and not
abandoned or rejected a binding agreement to acquire the assets or Capital Stock
of a Similar Business, make an Investment in Replacement Assets or make a
capital expenditure in compliance with the provision described in clauses
(2) and (3) of this paragraph, and that acquisition, purchase or capital
expenditure is thereafter completed within 180 days after the end of such
540-day period. Pending the final application of any such Net Cash Proceeds from
the sale of Non-ABL Collateral, the Borrower or such Restricted Subsidiary of
the Borrower may invest such Net Cash Proceeds in Cash Equivalents.

(b) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, cause or make an Asset Sale of any assets that constitute ABL
Collateral, unless:

(1) the Borrower or any of its Restricted Subsidiaries, as the case may be,
receives consideration at the time of such Asset Sale at least equal to the Fair
Market Value (as determined in good faith at the time of contractually agreeing
to such Asset Sale by the Borrower) of the assets sold or otherwise disposed of;
and

 

-100-



--------------------------------------------------------------------------------

(2) except in the case of a Permitted Asset Swap, at least 75% of the
consideration therefor received by the Borrower or such Restricted Subsidiary,
as the case may be, is in the form of cash or Cash Equivalents or Replacement
Assets.

Within 540 days after the Borrower’s or any Restricted Subsidiary’s receipt of
the Net Cash Proceeds of any Asset Sale of ABL Collateral, the Borrower or such
Restricted Subsidiary shall apply the Net Cash Proceeds from such Asset Sale, at
its option:

(1) to prepay Loans in accordance with Section 2.05(b)(ii)(A) and (B);

(2) to an Investment in any one or more businesses (provided that if such
Investment is in the form of the acquisition of Capital Stock of a Person, such
acquisition results in the Borrower or a Restricted Subsidiary, as the case may
be, owning an amount of the Capital Stock of such business such that it
constitutes or continues to constitute a Restricted Subsidiary of the Borrower),
assets, or property or capital expenditures, in each case used or useful in a
Similar Business;

(3) to make an Investment in any one or more businesses (provided that if such
Investment is in the form of the acquisition of Capital Stock of a Person, such
acquisition results in the Borrower or a Restricted Subsidiary, as the case may
be, owning an amount of the Capital Stock of such business such that it
constitutes or continues to constitute a Restricted Subsidiary of the Borrower),
properties or assets that replace the properties and assets that are the subject
of such Asset Sale;

(4) to permanently reduce any Indebtedness under the ABL Debt or any other
Indebtedness of the Borrower or a Guarantor that in each case is secured by a
Lien on the ABL Collateral that is prior to the Lien on the ABL Collateral
securing the Obligations (and, in the case of revolving obligations, to
correspondingly reduce commitments with respect thereto), in each case other
than Indebtedness owed to the Borrower or a Restricted Subsidiary; or

(5) any combination of the foregoing;

provided that the Borrower and its Restricted Subsidiaries will be deemed to
have complied with the provisions described in clauses (2) and (3) above if and
to the extent that, within 540 days after the Asset Sale of Non-ABL Collateral
that generated the Net Cash Proceeds, the Borrower has entered into and not
abandoned or rejected a binding agreement to acquire the assets or Capital Stock
of a Similar Business, make an Investment in Replacement Assets or make a
capital expenditure in compliance with the provision described in clauses
(2) and (3) of this paragraph, and that acquisition, purchase or capital
expenditure is thereafter completed within 180 days after the end of such
540-day period. Pending the final application of any such Net Cash Proceeds, the
Borrower or such Restricted Subsidiary of the Borrower may temporarily reduce
Indebtedness under a revolving credit facility, if any, or otherwise invest such
Net Cash Proceeds in Cash Equivalents.

(c) For purposes of this Section 7.05, the amount of:

(i) any liabilities (as shown on the Borrower’s most recent consolidated balance
sheet or in the notes thereto, or if incurred or accrued subsequent to the date
of such balance sheet, such liabilities that would have been reflected on the
Borrower’s consolidated balance sheet or in the footnotes thereto if such
incurrence or accrual had taken place on or prior to the date of such balance
sheet, as determined in good faith by the Borrower) of the Borrower or such
Restricted Subsidiary (other than liabilities that are by their terms expressly
subordinated to the

 

-101-



--------------------------------------------------------------------------------

Obligations) that are assumed by the transferee of any such assets or Equity
Interests (or are otherwise extinguished in connection with the transactions
relating to such Asset Sale) pursuant to an agreement that releases or
indemnifies the Borrower and all of its Restricted Subsidiaries from further
liability;

(ii) any securities, notes or other obligations or other assets received by the
Borrower or such Restricted Subsidiary from such transferee that are converted
by the Borrower or such Restricted Subsidiary into cash or Cash Equivalents (to
the extent of the cash or Cash Equivalents received) within 180 days of the
receipt thereof; and

(iii) any Designated Non-cash Consideration received by the Borrower or any of
its Restricted Subsidiaries in such Asset Sale having an aggregate Fair Market
Value, taken together with all other Designated Non-cash Consideration received
pursuant to this clause (c) that is at that time outstanding, not to exceed 5.0%
of Consolidated Total Assets at the time of the receipt of such Designated
Non-cash Consideration (with the Fair Market Value of each item of Designated
Non-cash Consideration being measured at the time received and without giving
effect to subsequent changes in value);

shall each be deemed to be Cash Equivalents.

(d) For purposes of this Section 7.05, any sale by the Borrower or a Restricted
Subsidiary of the Capital Stock of a Restricted Subsidiary that owns assets
constituting Non-ABL Collateral or ABL Collateral shall be deemed to be a sale
of such Non-ABL Collateral or ABL Collateral (or, in the event of a Restricted
Subsidiary that owns assets that include any combination of Non-ABL Collateral
and ABL Collateral, shall be deemed to be a separate sale of each of such
Non-ABL Collateral and ABL Collateral). In the event of any such sale (or a sale
of assets that includes any combination of Non-ABL Collateral and ABL
Collateral), the proceeds received by the Borrower and the Restricted
Subsidiaries in respect of such sale shall be allocated to the Non-ABL
Collateral and ABL Collateral in accordance with their respective fair market
values, which shall be determined by the Borrower or, at the Borrower’s
election, an independent third party. In addition, for purposes of this
Section 7.05, any sale by the Borrower or any Restricted Subsidiary of the
Capital Stock of any Person that owns only ABL Collateral will not be subject to
subsection (a) hereof, but rather will be subject to subsection (b) hereof.

7.06 Restricted Payments.

(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly:

(1) declare or pay any dividend or make any distribution on account of the
Borrower’s or any of its Restricted Subsidiaries’ Equity Interests, including
any dividend, payment or distribution payable in connection with any merger or
consolidation involving the Borrower other than: (A) dividends, payments or
distributions by the Borrower payable solely in Equity Interests (other than
Disqualified Stock) of the Borrower or in options, warrants or other rights to
purchase such Equity Interests or (B) dividends, payments or distributions by a
Restricted Subsidiary so long as, in the case of any dividend, payment or
distribution payable on or in respect of any class or series of securities
issued by a Restricted Subsidiary other than a Wholly Owned Restricted
Subsidiary, the Borrower or a Restricted Subsidiary receives at least its pro
rata share of such dividend, payment or distribution in accordance with its
Equity Interests in such class or series of securities;

 

-102-



--------------------------------------------------------------------------------

(2) purchase, redeem, defease or otherwise acquire or retire for value any
Equity Interests of the Borrower or Holdings or any other Parent Entity,
including in connection with any merger or consolidation, in each case held by a
Person other than the Borrower or a Restricted Subsidiary;

(3) make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value in each case, or give any irrevocable notice of
redemption, in each case prior to any scheduled repayment or scheduled maturity,
any Junior Indebtedness (other than (i) the payment, redemption, repurchase,
defeasance, acquisition or retirement of (A) Junior Indebtedness in anticipation
of satisfying a sinking fund obligation, principal installment or final
maturity, in each case due within one year of the date of such payment,
redemption, repurchase, defeasance, acquisition or retirement and
(B) Indebtedness permitted under Section 7.03(b)(7) and (8) and (ii) the giving
of an irrevocable notice of redemption with respect to the transaction permitted
under clause (b)(2) or (3) of this Section 7.06); or

(4) make any Restricted Investment;

(all such payments and other actions set forth in clauses (1) through (4) above
(other than any exception thereto) being collectively referred to as “Restricted
Payments”), unless, at the time of such Restricted Payment:

(i) no Event of Default shall have occurred and be continuing or would occur as
a consequence thereof;

(ii) immediately after giving effect to such transaction on a pro forma basis,
the Borrower could Incur $1.00 of additional Indebtedness under Section 7.03(a);
and

(iii) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and its Restricted Subsidiaries after
the Closing Date (including Restricted Payments permitted by
Section 7.06(b)(1) and (8), but excluding all other Restricted Payments
permitted by Section 7.06(b)), is less than the sum of, without duplication,

(A) the sum of (x) $125,000,000 and (y) 50% of the Consolidated Net Income of
the Borrower for the period (taken as one accounting period) from January 1,
2014 to the end of the Borrower’s most recently ended fiscal quarter for which
internal financial statements are available at the time of such Restricted
Payment (or, in the case such Consolidated Net Income for such period is a
deficit, minus 100% of such deficit), plus

(B) 100% of the aggregate net proceeds and the Fair Market Value of marketable
securities or other property received by the Borrower since immediately after
the Closing Date from the issue or sale of:

(1) Equity Interests of the Borrower, including Treasury Capital Stock (as
defined below), but excluding cash proceeds and the Fair Market Value of
marketable securities or other property received from the sale of Equity
Interests to any future, present or former employees, directors, managers,
service providers or consultants of the Borrower, its Subsidiaries or any Parent
Entity after the Closing Date to the extent such amounts have been applied to
Restricted Payments made in accordance with Section 7.06(b)(4) and Designated
Preferred Stock; and

 

-103-



--------------------------------------------------------------------------------

(2) any Indebtedness of the Borrower or any of its Restricted Subsidiaries that
have been converted into or exchanged for such Equity Interests (other than
Disqualified Stock) of the Borrower or a Parent Entity;

provided, however, that this clause (B) shall not include Excluded Equity, plus

(C) 100% of the aggregate amount of cash and the Fair Market Value of marketable
securities or other property contributed to the capital of the Borrower, or that
became part of the capital of the Borrower through consolidation or merger,
following the Closing Date (other than Excluded Equity), plus

(D) 100% of the aggregate amount received by the Borrower or any Restricted
Subsidiary in cash and the Fair Market Value of marketable securities or other
property received by the Borrower or any Restricted Subsidiary from:

(x) the sale or other disposition (other than to the Borrower or a Subsidiary of
the Borrower) of Restricted Investments made by the Borrower and its Restricted
Subsidiaries and from repurchases and redemptions of, or cash distributions or
cash interest received in respect thereof, such Restricted Investments from the
Borrower and its Restricted Subsidiaries by any Person (other than the Borrower
or any of its Subsidiaries) and from repayments of loans or advances, and
releases of guarantees, which constituted Restricted Investments made by the
Borrower or its Restricted Subsidiaries in each case after the Closing Date,

(y) the sale (other than to the Borrower or a Restricted Subsidiary or an
employee stock ownership plan or trust established by the Borrower or any
Restricted Subsidiary (other than to the extent such employee stock ownership
plan or trust has been funded by the Borrower or any Restricted Subsidiary or to
the extent that such Investment constituted a Permitted Investment)) of the
Capital Stock of an Unrestricted Subsidiary, or

(z) any distribution or dividend from an Unrestricted Subsidiary (to the extent
such distribution or dividend is not already included in the calculation of
Consolidated Net Income), plus

(E) in the event any Unrestricted Subsidiary of the Borrower has been
redesignated as a Restricted Subsidiary or has been merged or consolidated with
or into, or transfers or conveys its assets to, or is liquidated into, the
Borrower or a Restricted Subsidiary of the Borrower, in each case after the
Closing Date, the Fair Market Value of the Investment of the Borrower in such
Unrestricted Subsidiary at the time of such redesignation, combination or
transfer (or of the assets transferred or conveyed, as applicable) (other than
in each case to the extent that the designation of such Subsidiary as an
Unrestricted Subsidiary constituted a Permitted Investment, plus

(F) the aggregate amount of Declined Amounts.

(b) Notwithstanding the foregoing, Section 7.06(a) will not prohibit:

(1) the payment of any dividend or distribution or consummation of any
irrevocable redemption within 60 days after the date of declaration thereof or
the giving of a redemption

 

-104-



--------------------------------------------------------------------------------

notice related thereto, if at the date of declaration or notice such payment
would have complied with the provisions of this Agreement;

(2) (x) the redemption, repurchase, defeasance, discharge, retirement or other
acquisition of any Equity Interests (“Retired Capital Stock”) of the Borrower or
Holdings or any other Parent Entity (“Treasury Capital Stock”), or Junior
Indebtedness of the Borrower or any Guarantor, in exchange for, or out of the
proceeds of the substantially concurrent sale of, Equity Interests of the
Borrower or Holdings or any other Parent Entity or contributions to the equity
capital of the Borrower (other than Excluded Equity) (collectively, including
any such contributions, “Refunding Capital Stock”);

(y) the declaration and payment of accrued dividends on the Retired Capital
Stock out of the proceeds of the substantially concurrent sale (other than to a
Subsidiary of the Borrower or to an employee stock ownership plan or any trust
established by the Borrower or any of its Subsidiaries) of Refunding Capital
Stock; and

(z) if immediately prior to the retirement of the Retired Capital Stock, the
declaration and payment of dividends thereon was permitted under
Section 7.06(b)(6) and has not been made as of such time (the “Unpaid Amount”),
the declaration and payment of dividends on the Refunding Capital Stock (other
than Refunding Capital Stock the proceeds of which were used to redeem,
repurchase, retire or otherwise acquire any Equity Interests of Holdings or any
other direct or indirect parent) in an aggregate amount no greater than the
Unpaid Amount;

(3) the prepayment, redemption, defeasance, repurchase, exchange or other
acquisition or retirement of Junior Indebtedness of the Borrower or any
Guarantor made by exchange for, or out of the proceeds of the substantially
concurrent sale of, Refinancing Indebtedness thereof;

(4) the purchase, retirement, redemption or other acquisition (or dividends to
Holdings or any other Parent Entity to finance any such purchase, retirement,
redemption or other acquisition) for value of Equity Interests of the Borrower
or Holdings or any other Parent Entity held by any future, present or former
employee, director, manager, service provider or consultant of the Borrower or
Holdings or any other Parent Entity or any Subsidiary of the Borrower (or their
permitted transferees) pursuant to any management equity plan or stock option
plan or any other management or employee benefit plan or other agreement or any
equity subscription or equityholder agreement (including, for the avoidance of
doubt, any principal and interest payable on any Indebtedness issued by the
Borrower or any Parent Entity in connection with such repurchase, retirement or
other acquisition); provided, however, that the aggregate amounts paid under
this clause (4) shall not exceed in any calendar year $7,500,000 (with unused
amounts in any calendar year being carried over to succeeding calendar years up
to a maximum of $15,000,000 in the aggregate in any calendar year); provided,
further, however, that such amount in any fiscal year may be increased by an
amount not to exceed:

(i) the cash proceeds received by the Borrower or any of its Restricted
Subsidiaries from the sale of Equity Interests (other than Excluded Equity) of
the Borrower or Holdings or any other Parent Entity (to the extent contributed
to the Borrower) to members of management, directors or consultants of the
Borrower and its Restricted Subsidiaries or Holdings or any other Parent Entity
that occurs after the Closing Date to the extent the cash proceeds from the sale
of such Equity Interests have

 

-105-



--------------------------------------------------------------------------------

not otherwise been applied to the payment of Restricted Payments by virtue of
Section 7.06(a)(iii)); plus

(ii) the cash proceeds of key man life insurance policies received by the
Borrower or Holdings or any other Parent Entity (to the extent contributed to
the Borrower) and its Restricted Subsidiaries after the Closing Date; minus

(iii) the amount of any Restricted Payments previously made with the cash
proceeds described in clauses (i) and (ii) of this clause (4),

(provided that the cancellation of Indebtedness owing to the Borrower from any
current or former officer, director, employee, manager, service provider or
consultant (or any permitted transferees thereof) of the Borrower or any of its
Restricted Subsidiaries (or any direct or indirect parent company thereof), in
connection with a repurchase of Equity Interests of the Borrower or any Parent
Entity from such Persons will not be deemed to constitute a Restricted Payment
for purposes of this Section 7.06 or any other provision of this Agreement;

(5) the declaration and payment of dividends or distributions to holders of any
class or series of Disqualified Stock of the Borrower or any of its Restricted
Subsidiaries and any Preferred Stock of any Restricted Subsidiaries issued or
Incurred in accordance with Section 7.03;

(6) the declaration and payment of dividends or distributions to holders of any
class or series of Designated Preferred Stock and the declaration and payment of
dividends to Holdings or any other Parent Entity, the proceeds of which will be
used to fund the payment of dividends to holders of any class or series of
Designated Preferred Stock of Holdings or any other Parent Entity issued after
the Closing Date; provided, however, that (A) for the most recently ended four
full fiscal quarters for which internal financial statements are available
immediately preceding the date of issuance of such Designated Preferred Stock,
after giving effect to such issuance (and the payment of dividends or
distributions) on a pro forma basis, the Fixed Charge Coverage Ratio of the
Borrower and its Restricted Subsidiaries would have been at least 2.00 to 1.00
and (B) the aggregate amount of dividends declared and paid pursuant to this
clause (6) does not exceed the net cash proceeds actually received by the
Borrower from the sale (or the contribution of the net cash proceeds from the
sale) of Designated Preferred Stock;

(7) [Reserved];

(8) the declaration and payment of dividends on the Borrower’s common stock (or
the payment of dividends to Holdings or any other Parent Entity to fund the
payment by Holdings or any other Parent Entity of dividends on such entity’s
common stock) of up to 6.0% per annum of the net cash proceeds received by the
Borrower from any public offering of common stock or contributed to the Borrower
by Holdings or any other Parent Entity from any public offering of common stock
(other than public offerings with respect to common stock registered on Form S-8
and any public sale constituting an Excluded Contribution);

(9) Restricted Payments in an aggregate amount that does not exceed the
aggregate amount of Excluded Contributions received since the Closing Date;

(10) any Restricted Payment; provided that on a pro forma basis after giving
effect to such Restricted Payment and any related incurrence of Indebtedness,
the proceeds of which are used to make such Restricted Payment, the Consolidated
First Lien Debt Ratio would be equal to or less than 1.5:1.0;

 

-106-



--------------------------------------------------------------------------------

(11) [Reserved];

(12) for so long as the Borrower is a member of a group filing a consolidated,
combined or similar income tax return with Holdings or any other Parent Entity
(or a disregarded entity for tax purposes with respect to Holdings or such other
direct or indirect parent), the payment of dividends or other distributions to
Holdings or such other Parent Entity in amounts required for Holdings or such
other parent company to pay income taxes imposed on such entity to the extent
such income taxes are attributable to the income of the Borrower and its
Subsidiaries; provided, however, that the amount of such payments in respect of
any tax year does not, in the aggregate, exceed the amount that the Borrower and
its Subsidiaries would have been required to pay in respect of such income taxes
in respect of such year if the Borrower and its Subsidiaries paid such income
taxes directly as a stand-alone income tax group (reduced by any such taxes paid
directly by the Borrower or any Subsidiary) and (ii) the permitted payment
pursuant to this clause (12) with respect to any taxes attributable to income of
any Unrestricted Subsidiary for any taxable period shall be limited to the
amount actually paid with respect to such period by such Unrestricted Subsidiary
to the Borrower or any Restricted Subsidiary for the purposes of paying such
income taxes;

(13) the payment of dividends, other distributions or other amounts to, or the
making of loans to Holdings or any other direct or indirect parent, in the
amount required for such entity to, if applicable:

(i) pay amounts equal to the amounts required for Holdings or any other Parent
Entity to pay fees and expenses (including franchise or similar taxes) required
to maintain its corporate existence, customary salary, bonus and other benefits
payable to, and indemnities provided on behalf of, officers, employees,
directors, managers, service providers and consultants of Holdings or any other
Parent Entity, if applicable, and general corporate operating and overhead
expenses of Holdings or any other Parent Entity, if applicable, in each case to
the extent such fees, expenses, salaries, bonuses, benefits and indemnities are
attributable to the ownership or operation of the Borrower and its Subsidiaries;

(ii) pay, if applicable, amounts required for Holdings or any other Parent
Entity to pay interest and/or principal on Indebtedness the proceeds of which
have been contributed to the Borrower (other than as Excluded Equity) and that
has been guaranteed by, and is otherwise considered Indebtedness of, the
Borrower or any Restricted Subsidiary Incurred in accordance with Section 7.03;
and

(iii) pay fees and expenses incurred by Holdings or any other Parent Entity,
other than to Affiliates of the Borrower, related to any unsuccessful equity or
debt offering of such Parent Entity;

(14) the payment of cash dividends or other distributions on the Borrower’s
Capital Stock used to, or the making of loans to Holdings or any other Parent
Entity to, fund the payment of fees and expenses owed by the Borrower or
Holdings or any other Parent Entity, as the case may be, or Restricted
Subsidiaries of the Borrower to Affiliates, in each case to the extent permitted
by Section 7.08;

(15) (i) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants and (ii) in connection with the withholding of
a portion of the Equity Interests

 

-107-



--------------------------------------------------------------------------------

granted or awarded to a current or former director or employee to pay for the
taxes payable by such director or employee upon such grant or award;

(16) purchases of receivables in connection with a Permitted Receivables
Financing and the payment or distribution of Receivables Fees;

(17) payments or distributions to satisfy dissenters’ rights, pursuant to or in
connection with a consolidation, merger or transfer of assets that complies with
the provisions of this Agreement applicable to mergers, consolidations and
transfers of all or substantially all the property and assets of the Borrower;

(18) the distribution, as a dividend or otherwise, of shares of Capital Stock
of, or Indebtedness owed to Holdings or a Restricted Subsidiary of Holdings by,
Unrestricted Subsidiaries (other than Unrestricted Subsidiaries the primary
assets of which are cash and/or cash equivalents); and

(19) the repurchase, redemption, or other acquisition for value of Equity
Interests of the Borrower or any of its Restricted Subsidiaries deemed to occur
in connection with the payment of cash in lieu of the issuance of fractional
shares of Equity Interests in connection with a share dividend, distribution,
share split, reverse share split, merger, consolidation, amalgamation or other
business combination of the Borrower or a Restricted Subsidiary, in each case,
as permitted under this Agreement;

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clause (10), no Event of Default shall have
occurred and be continuing or would occur as a consequence thereof.

(c) The Borrower will not permit any Unrestricted Subsidiary to become a
Restricted Subsidiary except pursuant to the definition of “Unrestricted
Subsidiary.” For purposes of designating any Restricted Subsidiary as an
Unrestricted Subsidiary, all outstanding Investments by the Borrower and its
Restricted Subsidiaries (except to the extent repaid) in the Subsidiary so
designated will be deemed to be Restricted Payments or Permitted Investments in
an amount determined as set forth in the last sentence of the definition of
“Investments.” Such designation will only be permitted if a Restricted Payment
or Permitted Investment in such amount would be permitted at such time and if
such Subsidiary otherwise meets the definition of an Unrestricted Subsidiary.

(d) For purposes of compliance with Section 7.06, if any Investment or
Restricted Payment would be permitted pursuant to one or more provisions of
Section 7.06 and/or one or more of the exceptions contained in the definition of
“Permitted Investments,” the Borrower may divide and classify such Investment or
Restricted Payment in any manner that complies with this covenant and may later
divide and reclassify any such Investment or Restricted Payment so long as the
Investment or Restricted Payment (as so divided and/or reclassified) would be
permitted to be made in reliance on the applicable exception as of the date of
such reclassification.

(e) The amount of all Restricted Payments (other than cash) will be the Fair
Market Value on the date of the Restricted Payment of the assets or securities
proposed to be transferred or issued by the Borrower or any of its Restricted
Subsidiaries, as the case may be, pursuant to the Restricted Payment.

7.07 [Reserved].

7.08 Transactions with Affiliates.

 

-108-



--------------------------------------------------------------------------------

(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, make any payment to, or sell, lease,
transfer or otherwise dispose of any of its properties or assets to, or purchase
any property or assets from, or enter into or make or amend any transaction or
series of transactions, contract, agreement, understanding, loan, advance or
Guarantee with, or for the benefit of, any Affiliate of the Borrower (each of
the foregoing, an “Affiliate Transaction”) involving aggregate consideration in
excess of $10,000,000, unless:

(1) such Affiliate Transaction is on terms that are not materially less
favorable to the Borrower or the relevant Restricted Subsidiary than those that
could have been obtained in a comparable transaction by the Borrower or such
Restricted Subsidiary with an unrelated Person;

(2) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $25,000,000, the
Borrower delivers to the Administrative Agent a resolution adopted in good faith
by the majority of the Board of Directors of the Borrower, approving such
Affiliate Transaction and set forth in an Officer’s Certificate certifying that
such Affiliate Transaction complies with clause (1) above.

(b) Notwithstanding the foregoing, Section 7.08(a) will not apply to the
following:

(1) (i) transactions between or among the Borrower and/or any of its Restricted
Subsidiaries (or an entity that becomes a Restricted Subsidiary as a result of
such transaction) and (ii) any merger, amalgamation or consolidation of the
Borrower and Holdings or any other direct parent of the Borrower, provided that
such parent company shall have no material liabilities and no material assets
other than cash, Cash Equivalents and the Capital Stock of the Borrower and such
merger, amalgamation or consolidation is otherwise in compliance with the terms
of this Agreement;

(2) (i) Restricted Payments permitted by Section 7.06 and (ii) Permitted
Investments;

(3) any employment and severance agreements entered into by the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business and the
payment of reasonable and customary fees and compensation paid to, and indemnity
and similar arrangements provided on behalf of, officers, directors, employees,
managers, service providers or consultants of the Borrower or any Restricted
Subsidiary or Holdings or (to the extent relating to the business of the
Borrower and its Subsidiaries) any other Parent Entity;

(4) transactions in which the Borrower or any of its Restricted Subsidiaries, as
the case may be, delivers to the Administrative Agent a letter from an
Independent Financial Advisor stating that such transaction is fair to the
Borrower or such Restricted Subsidiary from a financial point of view or meets
the requirements of Section 7.08(a)(1);

(5) payments or loans (or cancellation of loans, advances or Guarantees) or
advances to employees or consultants or Guarantees in respect thereof for bona
fide business purposes in the ordinary course of business;

(6) any agreement or arrangement as in effect or contemplated as of the Closing
Date or as thereafter amended, supplemented or replaced (so long as such
amended, supplemented or replaced agreement is not more disadvantageous to the
Lenders in any material respect than the original agreement or arrangement as in
effect on the Closing Date) or any transaction or payments contemplated thereby;

 

-109-



--------------------------------------------------------------------------------

(7) [Reserved];

(8) the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, any stockholders
or similar agreement (including any registration rights agreement or purchase
agreement related thereto) to which it is a party as of the Closing Date and any
amendment thereto or similar transactions, arrangements or agreements which it
may enter into thereafter; provided, however, that the existence of, or the
performance by the Borrower or any of its Restricted Subsidiaries of its
obligations under, any future amendment to any such existing transaction,
arrangement or agreement or under any similar transaction, arrangement or
agreement entered into after the Closing Date shall only be permitted by this
clause (8) to the extent that the terms of any such existing transaction,
arrangement or agreement together with all amendments thereto, taken as a whole,
or new agreement are not otherwise more disadvantageous to the Lenders in any
material respect than the original transaction, arrangement or agreement as in
effect on the Closing Date;

(9) (i) transactions with customers, clients, suppliers or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement, which are fair to the
Borrower and its Restricted Subsidiaries in the reasonable determination of the
Board of Directors or the senior management of the Borrower, and are on terms at
least as favorable as might reasonably have been obtained at such time from an
unaffiliated party or (ii) transactions with Unrestricted Subsidiaries in the
ordinary course of business;

(10) any transaction effected as part of a Permitted Receivables Financing;

(11) the sale or issuance or transfer of Equity Interests (other than
Disqualified Stock) of the Borrower and the granting and performing of
reasonable and customary registration rights;

(12) payments by the Borrower or any of its Restricted Subsidiaries to any of
the Investors made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities,
including, without limitation, in connection with acquisitions or divestitures
which payments are approved by a majority of the Board of Directors of the
Borrower in good faith;

(13) any contribution to the capital of the Borrower (other than Disqualified
Stock);

(14) any transaction with a Person (other than an Unrestricted Subsidiary or a
joint venture) which would constitute an Affiliate Transaction solely because
the Borrower or a Restricted Subsidiary owns an Equity Interest in or otherwise
controls such Person;

(15) transactions between the Borrower or any of its Restricted Subsidiaries and
any Person that would constitute an Affiliate Transaction solely because a
director of which is also a director of the Borrower or Holdings or any other
Parent Entity; provided, however, that such director abstains from voting as a
director of the Borrower or such Parent Entity, as the case may be, on any
matter involving such other Person;

(16) the entering into of any tax sharing agreement or arrangement and any
payments permitted by Section 7.06(b)(12);

(17) transactions to effect the Transactions and the payment of all transaction,
underwriting, commitment and other fees and expenses related to the
Transactions;

 

-110-



--------------------------------------------------------------------------------

(18) pledges of Equity Interests of Unrestricted Subsidiaries;

(19) the issuances of securities or other payments, loans, advances or
guarantees (or cancellation of loans, advances or guarantees) to employees,
directors, managers, service providers or consultants of the Borrower, any of
its Restricted Subsidiaries or any Parent Entity and employment agreements,
stock option and stock ownership plans or similar employee benefit plans which,
in each case, are approved by the Borrower in good faith;

(20) any employment, consulting, service or termination agreement, or customary
indemnification arrangements, entered into by the Borrower or any of its
Restricted Subsidiaries with current, former or future officers and employees of
the Borrower, Holdings or any of their respective Restricted Subsidiaries and
the payment of compensation to officers and employees of the Borrower, Holdings
or any of their respective Restricted Subsidiaries (including amounts paid
pursuant to employee benefit plans, employee stock option or similar plans), in
each case in the ordinary course of business;

(21) transactions with Affiliates solely in their capacity as holders of
Indebtedness or Equity Interests of the Borrower or any of its Subsidiaries, so
long as such transaction is with all holders of such class (and there are such
non-Affiliate holders) and such Affiliates are treated no more favorably than
all other holders of such class generally; and

(22) the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of their obligations under the terms of, any customary
registration rights agreement to which they are a party or become a party in the
future.

(23) investments by any of the Investors in securities of the Borrower or any of
its Restricted Subsidiaries (and any payment of out-of-pocket expenses incurred
by such Investors in connection therewith) so long as the investment is being
offered generally to other investors on the same or more favorable terms;

(24) transactions with joint ventures entered into in the ordinary course of
business (including any cash management activities related thereto);

(25) any lease entered into between the Borrower or any of its Restricted
Subsidiaries, as lessee and any Affiliate of the Borrower, as lessor, in the
ordinary course of business; and

(26) intellectual property licenses in the ordinary course of business.

7.09 Dividend and Other Payment Restrictions Affecting Subsidiaries. The
Borrower will not, and will not permit any of its Restricted Subsidiaries that
are not Guarantors to, directly or indirectly, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or consensual
restriction on the ability of any Restricted Subsidiary that is not a Guarantor
to:

(a) (i) pay dividends or make any other distributions to the Borrower or any of
its Restricted Subsidiaries (1) on its Capital Stock or (2) with respect to any
other interest or participation in, or measured by, its profits; or (ii) pay any
Indebtedness owed to the Borrower or any of its Restricted Subsidiaries;

(b) make loans or advances to the Borrower or any of its Restricted
Subsidiaries; or

 

-111-



--------------------------------------------------------------------------------

(c) sell, lease or transfer any of its properties or assets to the Borrower or
any of its Restricted Subsidiaries;

except in each case for such encumbrances or restrictions existing under or by
reason of:

(1) contractual encumbrances or restrictions in effect or entered into on the
Closing Date, including pursuant to this Agreement, the Loan Documents and the
other documents relating to this Agreement and related Hedging Obligations and
the related documentation, any ABL Credit Agreement and the other documents
relating to any ABL Credit Agreement and related Hedging Obligations and the
related documentation;

(2) [Reserved];

(3) applicable law or any applicable rule, regulation or order;

(4) any agreement or other instrument of a Person, or relating to Indebtedness
or capital stock of a Person, which Person is acquired by or merged,
consolidated or amalgamated with or into the Borrower or any Restricted
Subsidiary, or any other transaction entered into in connection with such
acquisition, merger, consolidation or amalgamation, which was in existence at
the time of such acquisition or at the time it mergers, consolidates or
amalgamates with or into the Borrower or any of its Restricted Subsidiaries
(but, in each case, not created in contemplation thereof), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person and its Subsidiaries, or the property or assets of
the Person and its Subsidiaries, so acquired;

(5) contracts for the sale or disposition of assets, including customary
encumbrances or restrictions with respect to a Subsidiary of (i) the Borrower or
(ii) any of its Restricted Subsidiaries imposed pursuant to an agreement entered
into for the sale or disposition of all or substantially all the Capital Stock
or assets of such Subsidiary;

(6) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(7) customary provisions in (x) joint venture agreements entered into in the
ordinary course of business with respect to the Equity Interests subject to the
joint venture and (y) operating or other similar agreements, asset sale
agreements, stock sale agreements entered into in connection with the entering
into of such transaction, which limitation is applicable only to the assets that
are the subject of those agreements;

(8) purchase money obligations for property acquired in the ordinary course of
business and Capitalized Lease Obligations to the extent imposing restrictions
of the nature discussed in clause (c) above on the property so acquired;

(9) customary provisions contained in leases, subleases, licenses, sublicenses,
contracts and other similar agreements, including with respect to intellectual
property and other agreements;

(10) any encumbrance or restriction contained in any documentation relating to a
Permitted Receivables Financing;

 

-112-



--------------------------------------------------------------------------------

(11) other Indebtedness, Disqualified Stock or Preferred Stock of any Restricted
Subsidiary of the Borrower that is Incurred subsequent to the Closing Date
pursuant to Section 7.03; provided that such encumbrances and restrictions
contained in any agreement or instrument will not materially affect the
Borrower’s ability to make anticipated principal or interest payment on the
Loans (as determined by the Borrower in good faith);

(12) any encumbrance or restriction contained in Secured Indebtedness otherwise
permitted to be Incurred pursuant to Sections 7.01 and 7.03 to the extent
limiting the right of the debtor to dispose of the assets securing such
Indebtedness;

(13) encumbrances or restrictions arising or agreed to in the ordinary course of
business, not relating to any Indebtedness, and that do not, individually or in
the aggregate, (x) detract from the value of the property or assets of the
Borrower or any Restricted Subsidiary in any manner material to the Borrower or
any Restricted Subsidiary or (y) materially affect the Borrower’s ability to
make anticipated principal or interest payment on the Loans (as determined by
the Borrower in good faith);

(14) encumbrances or restrictions existing under, by reason of or with respect
to Refinancing Indebtedness; provided that the encumbrances and restrictions
contained in the agreements governing that Refinancing Indebtedness are not
materially more restrictive, taken as a whole, than those contained in the
agreements governing the Indebtedness being refinanced;

(15) any encumbrance or restriction with respect to a Subsidiary which was
previously an Unrestricted Subsidiary pursuant to or by reason of an agreement
that such Subsidiary is a party to or entered into before the date on which such
Subsidiary became a Restricted Subsidiary; provided that such agreement was not
entered into in anticipation of an Unrestricted Subsidiary becoming a Restricted
Subsidiary and any such encumbrance or restriction does not extend to any assets
or property of the Borrower or any other Restricted Subsidiary other than the
assets and property of such Subsidiary;

(16) restrictions or conditions contained in any trading, netting, operating,
construction, service, supply, purchase, sale or other agreement to which the
Borrower or any of its Restricted Subsidiaries is a party entered into in the
ordinary course of business; provided that such agreement prohibits the
encumbrance of solely the property or assets of the Borrower or such Restricted
Subsidiary that are the subject to such agreement, the payment rights arising
thereunder or the proceeds thereof and does not extend to any other asset or
property of the Borrower or such Restricted Subsidiary or the assets or property
of another Restricted Subsidiary; and

(17) any encumbrances or restrictions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
Refinancings of the contracts, instruments or obligations referred to in clauses
(1) through (16) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
Refinancings are, in the good faith judgment of the Borrower, not materially
more restrictive with respect to such encumbrances and other restrictions taken
as a whole than prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing.

For purposes of determining compliance with this Section 7.09, (i) the priority
of any Preferred Stock in receiving dividends or liquidating distributions prior
to dividends or liquidating distributions being paid on common stock shall not
be deemed a restriction on the ability to make distributions on

 

-113-



--------------------------------------------------------------------------------

Capital Stock and (ii) the subordination of loans or advances made to the
Borrower or a Restricted Subsidiary of the Borrower to other Indebtedness
Incurred by the Borrower or any such Restricted Subsidiary shall not be deemed a
restriction on the ability to make loans or advances.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an event of
default (an “Event of Default”):

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within five (5) Business Days after the same becomes due, any interest on
any Loan or any fee due hereunder, or any other amount payable hereunder or with
respect to any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.05 (solely with respect to
the Borrower and OpCo), 6.09 or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after notice thereof by the Administrative Agent
to the Borrower; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document required
to be delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect (and in all respects if any such
representation or warranty is already qualified by materiality) when made or
deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Significant Subsidiary (A) fails to
make any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate outstanding principal amount of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness, or any other event occurs, the effect of
which default or other event is to cause, or to permit the holder or holders of
such Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(B) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness and such
Indebtedness is repaid when required under the documents providing for such
Indebtedness; provided, further, that such failure is unremedied and is not
validly waived by the holders of such Indebtedness in accordance with the terms
of the documents governing such Indebtedness prior to any acceleration of the
Loans pursuant to Section 8.02; or

 

-114-



--------------------------------------------------------------------------------

(f) Insolvency Proceedings, Etc. Any Loan Party or any Significant Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Significant
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within sixty (60) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Significant
Subsidiary a final judgment or order for the payment of money in an aggregate
amount (as to all such judgments and orders) exceeding the Threshold Amount (to
the extent not covered by independent third-party insurance as to which the
insurer has been notified of such judgment or order and does not deny or fail to
acknowledge coverage) and there is a period of sixty (60) consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party or any ERISA Affiliate in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect;
(ii) any Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA which could reasonably
be expected to result in a Material Adverse Effect; or (iii) a Foreign Plan
Event occurs which has resulted or could reasonably be expected to result in a
Material Adverse Effect; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or satisfaction in full of all
the Obligations (other than contingent indemnification obligations as to which
no claim has been asserted) ceases to be in full force and effect; or any Loan
Party contests in writing the validity or enforceability of any provision of any
Loan Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations (other than contingent indemnification
obligations as to which no claim has been asserted) and termination of the
Aggregate Commitments), or purports in writing to revoke or rescind any Loan
Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. Any Collateral Document covering a material portion of
the Collateral after delivery thereof shall for any reason (other than pursuant
to the terms thereof including as a result of a transaction permitted under
Section 7.04 or 7.05) cease to create a valid

 

-115-



--------------------------------------------------------------------------------

and perfected first priority Lien on and security interest in any material
Collateral covered thereby, subject to Liens permitted under Section 7.01,
except to the extent (i) that any such perfection or priority is not required
pursuant to Section 4.01, 6.10, or 6.11 or results from the failure of the
Collateral Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Collateral Documents or to file
Uniform Commercial Code continuation statements, or (ii) except as to Collateral
consisting of real property, to the extent that such losses are covered by a
lender’s title insurance policy and such insurers have not denied or failed to
acknowledge coverage.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent may, and, at the request of the Required
Lenders, shall take any or all of the following actions:

(a) [Reserved];

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) [Reserved]; and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents, under any document
evidencing Indebtedness in respect of which the Facilities have been designated
as “Designated Senior Debt,” (or any comparable term) and/or under applicable
Law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under any Debtor Relief Law, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, in each case
without further act of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall, be applied
by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, disbursements and other
charges of counsel payable under Section 10.04 and amounts payable under Article
III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, disbursements and other charges of counsel payable
under Section 10.04) arising under the Loan Documents and amounts payable under
Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

 

-116-



--------------------------------------------------------------------------------

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans ratably among the Lenders in proportion to the respective
amounts described in this clause Fourth held by them;

Fifth, to the payment of all other Obligations of the Loan Parties owing under
or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

ARTICLE IX

ADMINISTRATIVE AGENT AND OTHER AGENTS

9.01 Appointment and Authorization of Agents.

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto, and the Administrative Agent hereby accepts such
appointment. Notwithstanding any provision to the contrary contained elsewhere
herein or in any other Loan Document, no Agent, including the Syndication Agent,
shall have any duties or responsibilities, except those expressly set forth
herein, nor shall any Agent, including the Syndication Agent, have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against any Agent, including the Syndication Agent. Without
limiting the generality of the foregoing sentence, the use of the term “agent”
herein and in the other Loan Documents with reference to any Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

(b) Each Lender hereby irrevocably appoints and authorizes the Collateral Agent
to act as the agent of such Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Secured Obligations, together with such powers and discretion
as are reasonably incidental thereto, and the Collateral Agent hereby accepts
such appointment In this connection, the Collateral Agent (and any co-agents,
sub-agents and attorneys-in-fact appointed by the Collateral Agent pursuant to
Section 9.02 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of the Collateral Agent),
shall be entitled to the benefits of all provisions of this Article IX
(including, without limitation, Section 9.07, as though such co-agents,
sub-agents and attorneys-in-fact were the Collateral Agent under the Loan
Documents) as if set forth in full herein with respect thereto.

9.02 Delegation of Duties. Each of the Agents may execute any of its duties
under this Agreement or any other Loan Document (including, with respect to the
Collateral Agent, for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents or of
exercising any rights and remedies thereunder) by or through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all

 

-117-



--------------------------------------------------------------------------------

matters pertaining to such duties. Neither Agent shall be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of bad faith, gross negligence or willful misconduct.

9.03 Liability of Agents. No Agent-Related Person shall (a) be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Loan Document or the transactions contemplated
hereby (except for its own bad faith, gross negligence or willful misconduct in
connection with its duties expressly set forth herein, to the extent determined
in a final, nonappealable judgment by a court of competent jurisdiction) or
(b) be responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or the perfection
or priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.

9.04 Reliance by Agents.

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by such Agent. Each Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders (or such
greater number of Lenders as may be expressly required hereby in any instance)
as it deems appropriate and, if it so requests, it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

9.05 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent

 

-118-



--------------------------------------------------------------------------------

shall take such action with respect to any Event of Default as may be directed
by the Required Lenders in accordance with Article VIII; provided, however, that
unless and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as it
shall deem advisable or in the best interest of the Lenders.

9.06 Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent taken after the Closing Date,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to each Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of, and investigation into, the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their respective Subsidiaries, and all applicable bank or other
regulatory Laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to the Borrower
and the other Loan Parties hereunder. Each Lender also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.

9.07 Indemnification of Agent. Whether or not the transactions contemplated
hereby are consummated, the Lenders shall indemnify upon demand each
Agent-Related Person (to the extent not reimbursed by or on behalf of any Loan
Party and without limiting the obligation of any Loan Party to do so), pro rata,
and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided, however, that no Lender shall
be liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such
Agent-Related Person’s own bad faith, gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute bad faith, gross negligence or
willful misconduct for purposes of this Section 9.07. Without limitation of the
foregoing, each Lender shall reimburse the Administrative Agent upon demand for
its ratable share of any costs or out-of-pocket expenses (including the fees,
disbursements and other charges of counsel) incurred by the Administrative Agent
in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower. The
undertaking in this Section 9.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.

9.08 Agents in their Individual Capacities. Any Agent and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire Equity Interests in and generally

 

-119-



--------------------------------------------------------------------------------

engage in any kind of banking, trust, financial advisory, underwriting or other
business with each of the Loan Parties and their respective Affiliates as though
it were not an Agent hereunder and without notice to or consent of the Lenders.
The Lenders acknowledge that, pursuant to such activities, an Agent or its
Affiliates may receive information regarding any Loan Party or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Loan Party or such Affiliate) and acknowledge that such Agent
shall be under no obligation to provide such information to them. With respect
to its Loans, such Agent shall have the same rights and powers under this
Agreement as any other Lender and may exercise such rights and powers as though
it were not an Agent, and the terms “Lender” and “Lenders” include such Agent in
its individual capacity.

9.09 Successor Agents. Each Agent may resign as the Agent upon thirty (30) days’
notice to the Lenders. If any Agent resigns under this Agreement, the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall be consented to by the Borrower at all times other
than during the existence of an Event of Default under Section 8.01(a), (f), or
(g) (which consent of the Borrower shall not be unreasonably withheld or
delayed). If no successor agent is appointed prior to the effective date of the
resignation of such Agent, such Agent may appoint, after consulting with the
Lenders and the Borrower, a successor agent from among the Lenders. Upon the
acceptance of its appointment as successor agent hereunder, the Person acting as
such successor agent shall succeed to all the rights, powers and duties of the
retiring Agent and the term “Administrative Agent” or “Collateral Agent,” as
applicable, shall mean such successor administrative agent and/or supplemental
administrative agent or successor collateral agent and/or supplemental
collateral agent , as the case may be, and the retiring Agent’s appointment,
powers and duties as such Agent shall be terminated. After the retiring Agent’s
resignation hereunder as the applicable Agent, the provisions of this Article IX
and Sections 10.04 and 10.05 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was the Administrative Agent or Collateral
Agent, as applicable, under this Agreement. If no successor agent has accepted
appointment as the Administrative Agent or Collateral Agent, as applicable, by
the date which is thirty (30) days following the retiring Agent’s notice of
resignation, the retiring Agent’s resignation shall nevertheless thereupon
become effective and the Lenders shall perform all of the duties of such Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. Upon the acceptance of any appointment as the
Collateral Agent hereunder by a successor and upon the execution and filing or
recording of such financing statements, or amendments thereto, and such
amendments or supplements to the Mortgages, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to continue the perfection of the Liens granted or purported
to be granted by the Collateral Documents, the Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, discretion,
privileges, and duties of the retiring Collateral Agent. Upon the acceptance of
any appointment as an Agent hereunder by a successor or upon the expiration of
the thirty-day period following the retiring Agent’s notice of resignation
without a successor agent having been appointed, such retiring Agent shall be
discharged from its duties and obligations under the Loan Documents. After the
retiring Agent’s resignation hereunder as the applicable Agent, the provisions
of this Article IX shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as the applicable
Agent.

9.10 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

-120-



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 10.04) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Section 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

9.11 Collateral and Guaranty Matters. Each of the Lenders irrevocably authorizes
the Collateral Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations as to which no claim has been asserted), (ii) that is sold or to be
sold as part of or in connection with any sale permitted hereunder or under any
other Loan Document, (iii) subject to Section 10.01, if approved, authorized or
ratified in writing by the Required Lenders or (iv) to the extent such property
is secured by a Permitted Lien under clause (6) of the definition thereof
(solely as it relates to Section 7.03(b)(4));

(b) to subordinate any Lien on any property constituting ABL Collateral granted
to or held by the Administrative Agent under any Loan Document to the holder of
any Lien on such property that is secured by a Permitted Lien under clause
(6) of the definition thereof as it relates to the ABL Credit Agreement;

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted hereunder; and

(d) to enter into intercreditor agreements (in a form not materially less
favorable, taken as a whole, to the Lenders than the terms of the Intercreditor
Agreement, in the case of Indebtedness with Junior Lien Priority, or in a form
customary for intercreditor agreements or collateral trust agreements in light
of then prevailing market conditions, in the case of Other Pari Passu Lien
Obligations), subordination agreements and amendments to the Collateral
Documents to reflect arrangements with respect to any obligations (other than
the Obligations) permitted to be incurred hereunder and secured by Liens
permitted to be incurred hereunder on all or a portion of the Collateral, on
terms acceptable to the Collateral Agent.

 

-121-



--------------------------------------------------------------------------------

Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11. In each case as
specified in this Section 9.11, the Collateral Agent will, at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.11; provided that the Borrower shall have delivered to the
Collateral Agent a certificate of a Responsible Officer of the Borrower
certifying that any such transaction has been consummated in compliance with
this Agreement and the other Loan Documents).

9.12 [Reserved].

9.13 Other Agents; Arranger and Managers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “co-documentation agent,” “joint lead arranger,” or
“bookrunner” shall have any right, power, obligation, liability, responsibility
or duty under this Agreement other than those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

9.14 Appointment of Supplemental Administrative Agents and Supplemental
Collateral Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent or the Collateral Agent, in each case, as applicable, deems that by reason
of any present or future Law of any jurisdiction it may not exercise any of the
rights, powers or remedies granted herein or in any of the other Loan Documents
or take any other action which may be desirable or necessary in connection
therewith, the Administrative Agent or the Collateral Agent, in each case, as
applicable, is hereby authorized to appoint an additional individual or
institution selected by such Agent in its sole discretion as a separate trustee,
co-trustee, administrative agent, collateral agent, administrative sub-agent,
collateral sub-agent, administrative co-agent or collateral co-agent (any such
additional individual or institution being referred to herein individually, as a
“Supplemental Administrative Agent” or a “Supplemental Collateral Agent,” in
each case, as applicable, and collectively as “Supplemental Administrative
Agents” or “Supplemental Collateral Agents,” in each case, as applicable).

(b) In the event that the Collateral Agent appoints a Supplemental Collateral
Agent with respect to any Collateral, (i) each and every right, power, privilege
or duty expressed or intended by this Agreement or any of the other Loan
Documents to be exercised by or vested in or conveyed to the Collateral Agent
with respect to such Collateral shall be exercisable by and vest in such
Supplemental Collateral Agent to the extent, and only to the extent, necessary
to enable such Supplemental Collateral Agent to exercise such rights, powers and
privileges with respect to such Collateral and to perform such duties with
respect to such Collateral, and every covenant and obligation contained in the
Loan Documents and necessary to the exercise or performance thereof by such
Supplemental Collateral Agent shall run to and be enforceable by either the
Collateral Agent or such Supplemental Collateral Agent, and

 

-122-



--------------------------------------------------------------------------------

(ii) the provisions of this Article IX and of Sections 10.04 and 10.05
(obligating the Borrower to pay the Agents’ expenses and to indemnify the
Agents) that refer to the Collateral Agent shall inure to the benefit of such
Supplemental Collateral Agent and all references therein to the Collateral Agent
shall be deemed to be references to the Collateral Agent and/or such
Supplemental Collateral Agent, as the context may require.

(c) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent, (i) each and every right, power, privilege or duty
expressed or intended by this Agreement or any of the other Loan Documents to be
exercised by or vested in or conveyed to the Administrative Agent shall be
exercisable by and vest in such Supplemental Administrative Agent to the extent,
and only to the extent, necessary to enable such Supplemental Administrative
Agent to exercise such rights, powers and privileges and to perform such duties,
and every covenant and obligation contained in the Loan Documents and necessary
to the exercise or performance thereof by such Supplemental Administrative Agent
shall run to and be enforceable by either the Administrative Agent or such
Supplemental Administrative Agent, and (ii) the provisions of this Article IX
and of Sections 10.04 and 10.05 (obligating the Borrower to pay the Agents’
expenses and to indemnify the Agents) that refer to the Administrative Agent
shall inure to the benefit of such Supplemental Administrative Agent and all
references therein to the Administrative Agent shall be deemed to be references
to the Administrative Agent and/or such Supplemental Administrative Agent, as
the context may require.

(d) Should any instrument in writing from the Borrower, Holdings or any other
Loan Party be required by any Supplemental Collateral Agent so appointed by the
Collateral Agent for more fully and certainly vesting in and confirming to him
or it such rights, powers, privileges and duties, the Borrower or Holdings, as
applicable, shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by the Collateral
Agent. In case any Supplemental Collateral Agent, or a successor thereto, shall
die, become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Collateral Agent, to the extent
permitted by Law, shall vest in and be exercised by the Collateral Agent until
the appointment of a new Supplemental Collateral Agent.

(e) Should any instrument in writing from the Borrower, Holdings or any other
Loan Party be required by any Supplemental Administrative Agent so appointed by
the Administrative Agent for more fully and certainly vesting in and confirming
to him or it such rights, powers, privileges and duties, the Borrower or
Holdings, as applicable, shall, or shall cause such Loan Party to, execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent. In case any Supplemental Administrative Agent, or a
successor thereto, shall die, become incapable of acting, resign or be removed,
all the rights, powers, privileges and duties of such Supplemental
Administrative Agent, to the extent permitted by Law, shall vest in and be
exercised by the Administrative Agent until the appointment of a new
Supplemental Administrative Agent.

9.15 Withholding Taxes. To the extent required by any applicable laws, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 3.01, each Lender shall indemnify and hold harmless the
Administrative Agent against, and shall make payable in respect thereof within
10 days after demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding Tax

 

-123-



--------------------------------------------------------------------------------

ineffective). A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due the Administrative
Agent under this Section 9.15. The agreements in this Section 9.15 shall survive
the resignation and/or replacement of the Administrative Agent, any assignment
of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. Except as otherwise expressly set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender, or reinstate the Commitment
of any Lender after the termination of such Commitment pursuant to Section 8.02,
in each case without the written consent of such Lender (it being understood
that a waiver of any condition precedent set forth in Section 4.01 or the waiver
of any Default or Event of Default, mandatory prepayment or mandatory reduction
of the Commitments shall not constitute an extension or increase of any
Commitment of any Lender);

(b) postpone any date scheduled for any payment of principal of, or interest on,
any Loan, or any fees or other amounts payable hereunder, without the written
consent of each Lender directly and adversely affected thereby (it being
understood that the waiver of any mandatory prepayment of Loans under any
Facility shall not constitute a postponement of any date scheduled for the
payment of principal or interest);

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or (subject to clause (iii) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly and adversely affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate;

(d) [Reserved;]

(e) change any provision of this Section 10.01 or the definition of “Required
Lenders”, or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

(f) other than in a transaction permitted under Section 7.05, release all or
substantially all of the Collateral in any transaction or series of related
transactions, without the written consent of each Lender;

 

-124-



--------------------------------------------------------------------------------

(g) other than in a transaction permitted under Section 7.04 or 7.05, release
all or substantially all of the value of the aggregate Guaranty, without the
written consent of each Lender; or

(h) without the written consent of Lenders holding a majority in aggregate
principal amount of the adversely affected class of Loans, (i) change the order
of application of any prepayment of Loans among the Facilities or (ii) impose
any greater restriction on the ability of any Lender under a Facility to assign
any of its rights or obligations hereunder;

and provided, further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent, in its capacity as such, in
addition to the Lenders required above, affect the rights or duties of, or any
fees or other amounts payable to, the Administrative Agent under this Agreement
or any other Loan Document; and (ii) Section 10.07(g) may not be amended, waived
or otherwise modified without the consent of each Granting Lender all or any
part of whose Loans are being funded by an SPC at the time of such amendment,
waiver or other modification. Notwithstanding anything to the contrary herein,
no Affiliate Lender (other than any Debt Fund Affiliate) shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
(x) any waiver, amendment or modification which by its terms requires the
consent of all Lenders or each affected Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Affiliate Lender in its capacity as a Lender more
adversely than other affected Lenders shall require the consent of such
Affiliate Lender.

This Section 10.01 shall be subject to any contrary provision of Sections 2.16,
2.17 or 2.19. In addition, notwithstanding anything else to the contrary
contained in this Section 10.01, (a) if the Administrative Agent and the
Borrower shall have jointly identified an obvious error or any error or omission
of a technical nature, in each case, in any provision of the Loan Documents,
then the Administrative Agent and the Borrower shall be permitted to amend such
provision and (b) the Administrative Agent and the Borrower shall be permitted
to amend any provision of any Collateral Document to better implement the
intentions of this Agreement and the other Loan Documents, and in each case,
such amendments shall become effective without any further action or consent of
any other party to any Loan Document if the same is not objected to in writing
by the Required Lenders within five (5) Business Days following receipt of
notice thereof.

Notwithstanding anything to the contrary contained herein, in connection with
any “Required Lender” votes, Lenders that are Debt Fund Affiliates shall not be
permitted, in the aggregate, to account for more than 49.9% of the amounts
includable in determining whether the “Required Lenders” have consented to any
amendment, modification, waiver, consent or other action that is subject to such
vote. The voting power of each Lender that is a Debt Fund Affiliate shall be
reduced, pro rata, to the extent necessary in order to comply with the
immediately preceding sentence.

10.02 Notices; Effectiveness; Electronic Communications.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02 or to

 

-125-



--------------------------------------------------------------------------------

such other address, telecopier number, electronic mail address or telephone
number as shall be designated by such party in a notice to other parties, as
provided in Section 10.02(d); and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving, or is unwilling to receive, notices
under such Article II by electronic communication. The Administrative Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT-RELATED PERSON IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.
In no event shall any Agent-Related Person have any liability to Holdings, the
Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Agent-Related Person;
provided, however, that in no event shall any Agent-Related Person have any
liability to Holdings, the Borrower, any Lender or any other Person

 

-126-



--------------------------------------------------------------------------------

for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

(d) Change of Address, Etc. Each of Holdings, the Borrower and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower except
to the extent that such losses, costs, expenses and liabilities are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the bad faith, gross negligence or willful misconduct of the
Administrative Agent, such Lender or such Related Parties, as the case may be.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.09 (subject to the terms of
Section 2.13), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any

 

-127-



--------------------------------------------------------------------------------

Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

10.04 Expenses and Taxes. The Borrower agrees (a) to pay or reimburse the
Administrative Agent and the other Agents for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation, syndication and execution of this Agreement and the other Loan
Documents (including reasonable expenses incurred in connection with due
diligence and travel, courier, reproduction, printing and delivery expenses),
and any amendment, waiver, consent or other modification of the provisions
hereof and thereof (whether or not the transactions contemplated thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees, disbursements
and other charges of counsel (limited to the reasonable fees, disbursements and
other charges of one counsel to the Administrative Agent and, if necessary, of
one local counsel in each relevant jurisdiction plus, in the event of any actual
or potential conflict of interest where such Agent affected by such conflict
informs the Borrower of such conflict, one additional counsel in each relevant
jurisdiction for each Agent subject to such conflict), and (b) to pay or
reimburse the Administrative Agent, the other Agents and each Lender for all
reasonable documented out-of-pocket costs and expenses incurred in connection
with the enforcement of any rights or remedies under this Agreement or the other
Loan Documents, including the fees, disbursements and other charges of counsel
(limited to the fees, disbursements and other charges of one counsel to the
Administrative Agent and the Lenders taken as a whole, and, if necessary, of one
local counsel in each relevant jurisdiction and of special counsel for each
relevant specialty and, in the event of any actual or potential conflict of
interest where such Agent or Lender affected by such conflict informs the
Borrower of such conflict, one additional counsel in each relevant jurisdiction
for each Lender or group of Lenders or Agent subject to such conflict), in each
case without duplication for any amounts paid (or indemnified) under
Section 3.01. All amounts due under this Section 10.04 shall be paid within
thirty (30) days after invoiced or demand therefor (with a reasonably detailed
invoice with respect thereto). The agreements in this Section 10.04 shall
survive the termination of the Aggregate Commitments and repayment of all other
Obligations. If any Loan Party fails to pay when due any costs, expenses or
other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent or any
Lender, in its sole discretion.

10.05 Indemnification by the Borrower. The Borrower and the Guarantors, jointly
and severally, shall indemnify and hold harmless the Arrangers, each
Agent-Related Person, each Lender and their respective Affiliates, partners,
directors, officers, employees, counsel, agents and, in the case of any funds,
trustees and advisors and attorneys-in-fact (collectively the “Indemnitees”)
from and against (and will reimburse each Indemnitee as the same are incurred
for) any and all liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits, costs (including settlement costs), expenses
and disbursements (including the fees, disbursements and other charges of
(i) one counsel to the Indemnitees taken as a whole, (ii) in the case of any
actual or perceived conflict of interest where such Person affected by such
conflict informs the Borrower of such conflict, additional counsel to the
affected Lender or group of Lenders, limited to one such additional counsel for
each affected Lender or group of Lenders, and (iii) if necessary, one local
counsel in each relevant jurisdiction and special counsel for each relevant
specialty) of any kind or nature whatsoever which may at any time be imposed on,
incurred by or asserted or awarded against any such Indemnitee in any way
relating to or arising out of or in connection with or by reason of (x) any
actual or prospective claim, litigation, investigation or proceeding in any way
relating to, arising out of, in connection with or by reason of any of the
following, whether based on contract, tort or any other theory (including any
investigation of, preparation for, or defense of any

 

-128-



--------------------------------------------------------------------------------

pending or threatened claim, investigation, litigation or proceeding): (a) the
execution, delivery, enforcement, performance or administration of any Loan
Document or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby or (b) any Commitment or Loan or the use or
proposed use of the proceeds therefrom, or (y) any actual or alleged presence or
Release of Hazardous Materials on, at, under or from any property currently or
formerly owned or operated by the Borrower, any Subsidiary or any other Loan
Party (other than as regarding events or conditions first occurring or existing
only after the relevant property is no longer owned or operated by any of the
Borrower, any Subsidiary or any Loan Party) or any Environmental Liability
related in any way to the Borrower, any Subsidiary or any other Loan Party, ((x)
and (y), collectively, the “Indemnified Liabilities”) in all cases, whether or
not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee and regardless of whether any Indemnitee is a party thereto;
provided, that such indemnity shall not, as to any Indemnitee, be available to
the extent that such liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses or disbursements
(A) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the bad faith, gross negligence or
willful misconduct of such Indemnitee or material breach of its express
obligations under the Loan Documents by such Indemnitee or its Related Parties
or (B) has resulted from any proceeding solely between or among Indemnitees and
not arising from any act or omission by the Borrower or any of its Subsidiaries
(other than the Indemnitee’s capacity as an Agent or an Arranger). No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other information
transmission systems (including electronic telecommunications) in connection
with this Agreement unless determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnitee, nor shall any Indemnitee or any
Loan Party (without limitation to the Loan Parties’ indemnification obligations
hereunder) have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date). In the case of an investigation, litigation
or other proceeding to which the indemnity in this Section 10.05 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnitee or any other Person, whether or not any Indemnitee is
otherwise a party thereto. Should any investigation, litigation or proceeding be
settled, or if there is a judgment against an Indemnitee in any such
investigation, litigation or proceeding, the Borrower shall indemnify and hold
harmless each Indemnitee in the manner set forth above. All amounts due under
this Section 10.05 shall be payable within thirty (30) days after demand
therefor. The agreements in this Section 10.05 shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations. This Section 10.05 shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

10.06 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to any Agent, to any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by any Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate

 

-129-



--------------------------------------------------------------------------------

from time to time in effect. The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.07(b), (ii) by way of
participation in accordance with the provisions of Section 10.07(d), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.07(f) or (iv) to an SPC in accordance with the provisions of
Section 10.07(g) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.07(d) and, to the extent expressly contemplated
hereby, the Indemnitees) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment(s) and the Loans at the time owing to it); provided, that:

(i) (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, no minimum
amount shall need be assigned, and (B) in any case not described in clause
(b)(i)(A) of this Section 10.07, the aggregate amount of the Commitment or, if
the applicable Commitment is not then in effect, the outstanding principal
balance of the Loans of the assigning Lender subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $1,000,000, unless each of the Administrative Agent and, so long as no
Event of Default under Section 8.01(a), (f) or (g) has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not prohibit any Lender from assigning all or a portion of its rights
and obligations among separate Facilities on a non-pro rata basis;

(iii) no consent shall be required for any assignment except to the extent
required by subsection (b)(i)(B) of this Section 10.07 and, in addition (A) the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default under Section 8.01(a),
(f) or (g) has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund;

 

-130-



--------------------------------------------------------------------------------

provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within seven (7) Business Days after having received notice
thereof and (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required unless such assignment is to
a Lender, an Affiliate of a Lender or an Approved Fund (provided that the
Administrative Agent shall acknowledge any such assignment);

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (except, (x) in the case of contemporaneous
assignments by any Lender to two or more Approved Funds, only a single
processing and recording fee shall be payable for such assignments and (y) the
Administrative Agent, in its sole discretion, may elect to waive such processing
and recording fee in the case of any assignment);

(v) no such assignment shall be made to a natural person;

(vi) any assignment of any Loans to a Purchasing Borrower Party or Non-Debt Fund
Affiliate shall also be subject to the requirements of Section 10.07(k); and

(vii) the assigning Lender shall deliver any Notes or, in lieu thereof, a lost
note affidavit reasonably acceptable to Borrower evidencing such Loans to the
Borrower or the Administrative Agent.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.07(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment, and subject to the obligations set forth in Section 10.08).
Upon request, and the surrender by the assigning Lender of its Note (if any),
the Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this clause (b) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 10.07(d).

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower (and such agency being solely for tax purposes), shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts (and related interest
amounts) of the Loans, owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and the Borrower, the Agents and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
any Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

-131-



--------------------------------------------------------------------------------

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person, an Affiliate Lender) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided, that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to
Section 10.07(e), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
the limitations of such Sections, including Section 3.01(c)) to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
Section 10.07(b). To the extent permitted by law, each participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender; provided,
such participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells participations to a participant, acting solely
for this purpose as a non-fiduciary agent of the Borrower, shall maintain a
register of all such participants, provided that no Lender shall have any
obligation to disclose all or any portion of the participant register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the Treasury regulations. The entries in the
participant register shall be conclusive (absent manifest error), and the
Borrower and the Lenders shall treat each Person whose name is recorded in the
participant register pursuant to the terms hereof as a participant for all
purposes of this Agreement, notwithstanding notice to the contrary.

(e) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
such entitlement to a greater payment results from a change in any Law after the
sale of the participation takes place.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or any central bank having
jurisdiction over such Lender; provided, that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided, that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof or, if
it fails to do so, to make such payment to the Administrative Agent as is
required under Section 2.12(b). Each party hereto hereby agrees that an SPC
shall be entitled to the benefits of Section 3.01, 3.04 and 3.05 (subject to the
requirements and the limitations of such Sections, including the obligations to
provide

 

-132-



--------------------------------------------------------------------------------

the forms and certifications pursuant to Section 3.01(c) as if it were a
Lender); provided, that neither the grant to any SPC nor the exercise by any SPC
of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrower under this Agreement (including its
obligations under Section 3.01, 3.04 or 3.05) unless such increase or change
results from a change in any Law after the grant was made. Each party hereto
further agrees that (i) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(ii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not, other than in respect of matters unrelated
to this Agreement or the transactions contemplated hereby, institute against, or
join any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee of $3,500, assign all or any portion of its rights hereunder with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.

(h) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided, that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents, and (ii) such trustee shall not be entitled to
exercise any of the rights of a Lender under the Loan Documents even though such
trustee may have acquired ownership rights with respect to the pledged interest
through foreclosure or otherwise.

(i) Notwithstanding anything to the contrary contained herein, any Lender may
assign all or any portion of its Term Loans, Specified Refinancing Term Loans
and New Term Loans hereunder to any Affiliate Lender (including any Debt Fund
Affiliate), but only if:

(i) such assignment is made pursuant to an open market purchase;

(ii) the assigning Lender and Affiliate Lender purchasing such Lender’s Term
Loans, Specified Refinancing Term Loans or New Term Loans, as applicable, shall
execute and deliver to the Administrative Agent an assignment agreement
substantially in the form of Exhibit C-2 hereto (an “Affiliate Lender Assignment
and Assumption”) in lieu of an Assignment and Assumption or with respect to the
Specified Investor, an Assignment and Assumption; and

(iii) after giving effect to such assignment, Affiliate Lenders (other than Debt
Fund Affiliates) shall not, in the aggregate, own or hold Term Loans, Specified
Refinancing Term Loans and New Term Loans with an aggregate principal amount in
excess of 25% of the principal amount of all Loans then outstanding.

(j) Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any

 

-133-



--------------------------------------------------------------------------------

Loan Document or any departure by any Loan Party therefrom, (ii) otherwise acted
on any matter related to any Loan Document, or (iii) directed or required the
Administrative Agent, Collateral Agent or any Lender to undertake any action (or
refrain from taking any action) with respect to or under any Loan Document:

(x) all Loans held by any Non-Debt Fund Affiliate shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders have
taken any actions; and

(y) all Loans held by Debt Fund Affiliates may not account for more than 49.9%
of the Loans of consenting Lenders included in determining whether the Required
Lenders have consented to any action pursuant to Section 10.01.

Additionally, the Loan Parties and each Non-Debt Fund Affiliate hereby agree
that if a case under Title 11 of the United States Code is commenced against any
Loan Party, such Loan Party shall seek (and each Non-Debt Fund Affiliate shall
consent) to provide that the vote of any Non-Debt Fund Affiliate (in its
capacity as a Lender) with respect to any plan of reorganization of such Loan
Party shall not be counted except that such Non-Debt Fund Affiliate’s vote (in
its capacity as a Lender) may be counted to the extent any such plan of
reorganization proposes to treat the Obligations held by such Non-Debt Fund
Affiliate in a manner that is less favorable to such Non-Debt Fund Affiliate
than the proposed treatment of similar Obligations held by Lenders that are not
Affiliates of the Borrower. Each Non-Debt Fund Affiliate hereby irrevocably
appoints the Administrative Agent (such appointment being coupled with an
interest) as such Non-Debt Fund Affiliate’s attorney-in-fact, with full
authority in the place and stead of such Non-Debt Fund Affiliate and in the name
of such Non-Debt Fund Affiliate (solely in respect of Loans and participations
therein and not in respect of any other claim or status such Non-Debt Fund
Affiliate may otherwise have), from time to time in the Administrative Agent’s
discretion to take any action and to execute any instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this paragraph.

(k) Notwithstanding anything else to the contrary contained in this Agreement,
any Lender may assign all or a portion of its Loans to any Non-Debt Fund
Affiliate or Purchasing Borrower Party in accordance with Section 10.07(b);
provided that:

(A) the assigning Lender and Non-Debt Fund Affiliate or Purchasing Borrower
Party purchasing such Lender’s Loans, as applicable, shall execute and deliver
to the Administrative Agent an Affiliate Lender Assignment and Assumption in
lieu of an Assignment and Assumption;

(B) such assignment, if made to a Purchasing Borrower Party, is made pursuant to
a Dutch Auction in accordance with Section 2.05(c) open to all Lenders,
Specified Refinancing Term Loan Lenders or New Term Lenders on a pro rata basis;

(C) any Loans assigned to any Purchasing Borrower Party shall be automatically
and permanently cancelled for upon the effectiveness of such assignment and will
thereafter no longer be outstanding for any purpose hereunder; and

(D) no Loan may be assigned to a Non-Debt Fund Affiliates pursuant to this
Section 10.07(k), if after giving effect to such assignment, Non-Debt Fund
Affiliates in the aggregate would own in excess of 25% of all Loans then
outstanding.

 

-134-



--------------------------------------------------------------------------------

(l) Notwithstanding anything to the contrary contained herein, no Affiliate
Lender (other than any Debt-Fund Affiliate) shall have any right to (i) attend
(including by telephone) any meeting or discussions (or portion thereof) among
the Administrative Agent or any Lender to which representatives of the Borrower
are not then present, (ii) receive any information or material prepared by the
Administrative Agent or any Lender or any communication by or among
Administrative Agent and one or more Lenders, except to the extent such
information or materials have been made available to the Borrower or its
representatives (and in any case, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans required to
be delivered to Lenders pursuant to Article II), or (iii) make or bring (or
participate in, other than as a passive participant in or recipient of its pro
rata benefits of) any claim, in its capacity as a Lender, against Administrative
Agent, the Collateral Agent or any other Lender with respect to any duties or
obligations or alleged duties or obligations of such Agent or any other such
Lender under the Loan Documents.

(m) The applicable Lender, acting solely for this purpose as a non-fiduciary
agent of the Borrower (solely for tax purposes), shall maintain a register on
which it enters the name and address of (i) each SPC (other than any SPC that is
treated as a disregarded entity of the Granting Lender for U.S. federal income
tax purposes) that has exercised its option pursuant to Section 10.07(g) and
(ii) each Participant, and the amount of each such SPC’s and Participant’s
interest in such Lender’s rights and/or obligations under this Agreement (the
“Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of the applicable
rights and/or obligations of such Lender under this Agreement.

(n) Notwithstanding anything to the contrary herein, in no event shall any
Lender assign or sell any participation to any Disqualified Lender.

10.08 Confidentiality. Each of the Agents and the Lenders agrees to maintain the
confidentiality of the Information, except that Information may be disclosed
(a) to its directors, officers, employees and agents, including accountants,
legal counsel and other advisors, and other Affiliates (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
in accordance with customary practices); (b) to the extent requested by any
regulatory authority having jurisdiction over such Agent, Lender or its
respective Affiliates or in connection with any pledge or assignment permitted
under Section 10.07(f); (c) in any legal, judicial, administrative proceeding or
other compulsory process or otherwise as required by applicable Laws or
regulations or by any subpoena or similar legal process (in which case, such
Agent or Lender agrees to inform the Borrower promptly thereof prior to such
disclosure to the extent not prohibited by law, rule or regulation); (d) to any
other party to this Agreement; (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section 10.08 (or as may
otherwise be reasonably acceptable to the Borrower), to any Eligible Assignee of
or Participant in, or any prospective Eligible Assignee of or Participant in,
any of its rights or obligations under this Agreement; (g) with the written
consent of the Borrower; (h) to the extent such Information becomes publicly
available other than as a result of a breach of this Section 10.08; (i) to any
state, Federal or foreign authority or examiner (including the National
Association of Insurance Commissioners or any other similar organization)
regulating any Lender; or (j) to any rating agency when required by it (it being
understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Loan Parties received by it from such Lender). In addition, the Agents and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Agents and the Lenders in

 

-135-



--------------------------------------------------------------------------------

connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments, and the Credit Extensions. For the purposes of
this Section 10.08, “Information” means all information received from any Loan
Party or any Subsidiary thereof relating to any Loan Party or any Subsidiary
thereof relating to any Loan Party or its business, other than any such
information that is publicly available to any Agent or any Lender prior to
disclosure by any Loan Party other than as a result of a breach of this
Section 10.08; provided, that, in the case of information received from a Loan
Party after the Closing Date, such information is clearly identified at the time
of delivery as confidential or is delivered pursuant to Section 6.01, 6.02, or
6.03 hereof and is not publicly available. Any Person required to maintain the
confidentiality of Information as provided in this Section 10.08 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (i) the
Information may include material non-public information concerning the Borrower,
Holdings or a Subsidiary of either, as the case may be, (ii) it has developed
compliance procedures regarding the use of material non-public information and
(iii) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

10.09 Setoff. In addition to any rights and remedies of the Lenders provided by
Law, upon the occurrence and during the continuance of any Event of Default,
each Secured Party is authorized at any time and from time to time, without
prior notice to the Borrower or any other Loan Party, any such notice being
waived by the Borrower (on its own behalf and on behalf of each Loan Party) to
the fullest extent permitted by Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final), other than deposits
in fiduciary accounts as to which a Loan Party is acting as fiduciary for
another Person who is not a Loan Party, at any time held by, and other
Indebtedness at any time owing by, such Lender to or for the credit or the
account of the respective Loan Parties against any and all Obligations owing to
such Secured Party hereunder or under any other Loan Document, as of the Closing
Date or thereafter existing, irrespective of whether or not such Agent or such
Lender shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness. Each
Secured Party agrees promptly to notify the Borrower and each of the Agents
after any such set-off and application made by such Secured Party; provided,
however, that the failure to give such notice shall not affect the validity of
such setoff and application; provided, further, that to the extent prohibited by
applicable law as described in the definition of “Excluded Swap Obligation,” no
amounts received from, or set off with respect to any Guarantor shall be applied
to any Excluded Swap Obligations of such Guarantor. The rights of any Agent and
each Secured Party under this Section 10.09 are in addition to other rights and
remedies (including, without limitation, other rights of setoff) that any Agent
and such Secured Party may have. Notwithstanding anything herein or in any other
Loan Document to the contrary, in no event shall the assets of any Foreign
Subsidiary constitute security, or shall the proceeds of such assets be
available for, payment of the Obligations of the Borrower or any Domestic
Subsidiary, it being understood that (a) the Equity Interests of any Foreign
Subsidiary that is directly owned by a Domestic Subsidiary does not constitute
such an asset (and may be pledged to the extent set forth in Section 6.10) and
(b) the provisions hereof shall not limit, reduce or otherwise diminish in any
respect the Borrower’s obligations to make any mandatory prepayment pursuant to
Section 2.05(b)(ii).

10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to

 

-136-



--------------------------------------------------------------------------------

the Borrower. In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

10.11 Counterparts. This Agreement and each other Loan Document may be executed
in one or more counterparts (and by different parties hereto in different
counterparts), each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic transmission of an executed counterpart of a signature page to
this Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Agents may also require that any such documents and signatures delivered by
telecopier or other electronic transmission be confirmed by a manually-signed
original thereof; provided, that the failure to request or deliver the same
shall not limit the effectiveness of any document or signature delivered by
telecopier or other electronic transmission.

10.12 Integration; Effectiveness. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. In the event of any conflict
between the provisions of this Agreement and those of any other Loan Document,
the provisions of this Agreement shall control; provided, that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

10.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied.

10.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

10.15 [Reserved].

10.16 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

-137-



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND
OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION TO ENFORCE ANY AWARD OR JUDGMENT OR
EXERCISE ANY RIGHT UNDER THE COLLATERAL DOCUMENTS AGAINST ANY COLLATERAL OR ANY
OTHER PROPERTY OF ANY LOAN PARTY IN ANY OTHER FORUM IN WHICH JURISDICTION CAN BE
ESTABLISHED.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY
HAVE ON THE CLOSING DATE OR THEREAFTER TO THE LAYING OF VENUE OF ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 10.16. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.17 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER EXISTING AS OF THE CLOSING DATE OR THEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

 

-138-



--------------------------------------------------------------------------------

10.18 Binding Effect. When this Agreement shall have become effective in
accordance with Section 10.12, it shall thereafter shall be binding upon and
inure to the benefit of the Borrower, each Agent and each Lender and their
respective successors and permitted assigns, except that the Borrower shall not
have the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lenders except as permitted by Section 7.04.

10.19 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrower and Holdings acknowledges and agrees, and acknowledges and
agrees that it has informed its other Affiliates, that: (i) (A) no fiduciary,
advisory or agency relationship between any of the Borrower, Holdings and their
respective Subsidiaries and any Agent or Arranger is intended to be or has been
created in respect of any of the transactions contemplated hereby and by the
other Loan Documents, irrespective of whether any Agent or Arranger has advised
or is advising any of the Borrower, Holdings and their respective Subsidiaries
on other matters, (B) the arranging and other services regarding this Agreement
provided by the Agents and the Arrangers are arm’s-length commercial
transactions between the Borrower, Holdings and their respective Subsidiaries,
on the one hand, and the Agents and the Arrangers, on the other hand, (C) each
of the Borrower and Holdings has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (D) each of the
Borrower and Holdings is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Agents and the Arrangers each is and has been
acting solely as a principal and, except as may otherwise be expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower, Holdings or any of their
respective Affiliates, or any other Person and (B) neither any Agent nor any
Arranger has any obligation to the Borrower, Holdings or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Agents and the Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, Holdings and their respective Affiliates, and neither any
Agent nor any Arranger has any obligation to disclose any of such interests and
transactions to the Borrower, Holdings or any of their respective Affiliates. To
the fullest extent permitted by law, each of the Borrower and Holdings hereby
waives and releases any claims that it may have against the Agents and the
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

10.20 Affiliate Activities. Each of the Borrower and Holdings acknowledge that
each Agent and each Arranger (and their respective Affiliates) is a full service
securities firm engaged, either directly or through affiliates, in various
activities, including securities trading, investment banking and financial
advisory, investment management, principal investment, hedging, financing and
brokerage activities and financial planning and benefits counseling for both
companies and individuals. In the ordinary course of these activities, it may
make or hold a broad array of investments and actively trade debt and equity
securities (or related derivative securities) and/or financial instruments
(including bank loans) for its own account and for the accounts of its customers
and may at any time hold long and short positions in such securities and/or
instruments. Such investment and other activities may involve securities and
instruments of the Borrower, Holdings and their respective affiliates, as well
as of other entities and persons and their Affiliates which may (i) be involved
in transactions arising from or relating to the engagement contemplated hereby
and by the other Loan documents (ii) be customers or competitors of the
Borrower, Holdings and their respective Affiliates, or (iii) have other
relationships with the Borrower, Holdings and their respective Affiliates. In
addition, it may provide investment banking, underwriting and financial advisory
services to such other entities and persons. It may also co-invest with, make
direct investments in, and invest or co-invest client monies in or with funds or
other investment vehicles managed by other parties, and such funds or other
investment vehicles may trade or make investments in

 

-139-



--------------------------------------------------------------------------------

securities of the Borrower, Holdings and their respective Affiliates or such
other entities. The transactions contemplated hereby and by the other Loan
Documents may have a direct or indirect impact on the investments, securities or
instruments referred to in this paragraph.

10.21 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.22 USA PATRIOT ACT. Each Lender that is subject to the PATRIOT Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “PATRIOT Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the PATRIOT Act. The Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the PATRIOT Act.

10.23 Intercreditor Agreement. Notwithstanding anything herein to the contrary,
the Lien and security interest granted to the Administrative Agent pursuant to
any Loan Document and the exercise of any right or remedy in respect of the
Collateral by the Administrative Agent hereunder or under any other Loan
Document are subject to the provisions of the Intercreditor Agreement. In the
event of any conflict between the terms of the Intercreditor Agreement, this
Agreement and any other Loan Document, the terms of the Intercreditor Agreement
shall govern and control with respect to any right or remedy. Without limiting
the generality of the foregoing, and notwithstanding anything herein to the
contrary, all rights and remedies with respect to the Collateral of the
Administrative Agent and Collateral Agent (and the Secured Parties) shall be
subject to the terms of the Intercreditor Agreement, and no Loan Party shall be
required hereunder or under any Loan Document to take any action with respect to
the Collateral that is inconsistent with the Intercreditor Agreement. The
Administrative Agent may not require any Loan Party to take any action with
respect to the creation, perfection or priority of its security interest,
whether pursuant to the express terms hereof or of any other Loan Document or
pursuant to the further assurance provisions hereof or any other Loan Document,
to the extent that such action would be violative of the Intercreditor
Agreement. So long as the ABL Credit Agreement is outstanding, the delivery of
any ABL Collateral to the collateral agent under the ABL Credit Agreement
pursuant to the ABL Credit Agreement shall satisfy any delivery requirement
hereunder or under any other Loan Document with respect to ABL Collateral to the
extent that such delivery is consistent with the terms of the Intercreditor
Agreement.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

-140-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

 

CS INTERMEDIATE HOLDCO 1 LLC By:  

/s/ Allen J. Campbell

  Name: Allen J. Campbell   Title:   President CS INTERMEDIATE HOLDCO 2 LLC By:
 

/s/ Allen J. Campbell

  Name: Allen J. Campbell   Title:   President



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent and Lender By:  

/s/ Peter Cucchiara

  Name:  Peter Cucchiara   Title:    Vice President By:  

/s/ Kirk L. Tashjian

  Name:  Kirk L. Tashjian   Title:     Vice President

 